 Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 1 of 168 PageID: 1




STERN KILCULLEN & RUFOLO, LLC
Herbert J. Stern
 hstern@sgklaw.com
Joel M. Silverstein
 jsilverstein@sgklaw.com
325 Columbia Turnpike, Suite 110
Florham Park, New Jersey 07932-0992
Telephone: 973.535.1900
Facsimile: 973.535.9664

GIBSON, DUNN & CRUTCHER LLP
Theodore J. Boutrous, Jr., pro hac vice forthcoming
 tboutrous@gibsondunn.com
333 South Grand Avenue
Los Angeles, CA 90071
Telephone: 213.229.7000
Facsimile: 213.229.7520

Attorneys for Defendants
Chevron Corp. and Chevron U.S.A. Inc.


                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


CITY OF HOBOKEN

                 Plaintiff,

                    v.
                                             Civil Action No. 2:20-cv-14243
EXXON MOBIL CORP.,
EXXONMOBIL OIL CORP., ROYAL                  NOTICE OF REMOVAL
DUTCH SHELL PLC, SHELL OIL
COMPANY, BP P.L.C., BP AMERICA
INC., CHEVRON CORP., CHEVRON
U.S.A. INC., CONOCOPHILLIPS,
CONOCOPHILLIPS COMPANY,
PHILLIPS 66, PHILLIPS 66
 Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 2 of 168 PageID: 2




COMPANY, AMERICAN
PETROLEUM INSTITUTE,

               Defendants.



TO THE CLERK OF THE ABOVE-TITLED COURT AND TO PLAINTIFF
THE CITY OF HOBOKEN AND ITS COUNSEL OF RECORD:

      PLEASE TAKE NOTICE THAT Defendants Chevron Corp. and Chevron

U.S.A. Inc. (collectively, “the Chevron Parties”) remove this action—with

reservation of all defenses and rights—from the Superior Court of New Jersey, Law

Division: Hudson County, No. HUD-L-003179-20, to the United States District

Court for the District of New Jersey, pursuant to 28 U.S.C. §§ 1331, 1332(d),

1367(a), 1441(a), 1442, 1446, and 1367(a), and 43 U.S.C. § 1349(b). All other

defendants that have been joined and served (collectively, “Defendants”) have

consented to this Notice of Removal.

      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because the Complaint necessarily arises under federal laws and treaties and presents

substantial federal questions as well as claims that are completely preempted by

federal law. Removal is also proper pursuant to the federal officer removal statute,

28 U.S.C. § 1442, as well as 28 U.S.C. §§ 1332(d), 1441(a), and 1446, and 43 U.S.C.

§ 1349(b). This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) over

any claims for which it does not have original federal question jurisdiction because



                                         ii
 Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 3 of 168 PageID: 3




they form part of the same case or controversy as those claims over which the Court

has original jurisdiction.




                                        iii
     Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 4 of 168 PageID: 4



                                            TABLE OF CONTENTS
I.       INTRODUCTION ............................................................................................ 1
II.      TIMELINESS OF REMOVAL ...................................................................... 34
III.     SUMMARY OF ALLEGATIONS AND GROUNDS FOR REMOVAL ..... 35
IV.      THIS COURT HAS FEDERAL-QUESTION JURISDICTION BECAUSE
         PLAINTIFF’S CLAIMS NECESSARILY ARISE UNDER FEDERAL LAW
         ......................................................................................................................... 40
V.       THE ACTION IS REMOVABLE UNDER THE OUTER CONTINENTAL
         SHELF LANDS ACT ..................................................................................... 52
VI.      THE ACTION IS REMOVABLE UNDER THE FEDERAL OFFICER
         REMOVAL STATUTE .................................................................................. 60
VII. THE ACTION IS REMOVABLE BECAUSE IT NECESSARILY RAISES
     DISPUTED AND SUBSTANTIAL FEDERAL ISSUES............................ 117
VIII. THE ACTION IS REMOVABLE BECAUSE IT IS COMPLETELY
      PREEMPTED BY FEDERAL LAW ........................................................... 142
IX.      THIS ACTION IS REMOVABLE BECAUSE THIS CASE ARISES FROM
         ACTS ON MULTIPLE FEDERAL ENCLAVES........................................ 150
X.       THE ACTION IS REMOVABLE UNDER THE CLASS ACTION
         FAIRNESS ACT ........................................................................................... 154
XI.      THIS COURT HAS JURISDICTION AND REMOVAL IS PROPER ...... 162




                                                                iv
 Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 5 of 168 PageID: 5




        I.    INTRODUCTION

        For many decades, United States policy has expressly recognized the

fundamental strategic importance of oil and gas to the Nation’s economic well-being

and national security. It is not an accident that the United States Department of

Defense is the single largest consumer of energy in the United States and one of the

world’s largest users of petroleum fuels.      And when certain OPEC countries

embargoed oil sales to the United States in 1973-74, the U.S. Congress responded by,

among other things, creating the Strategic Petroleum Reserve to blunt the use of

petroleum as a weapon. See Energy Policy and Conservation Act of 1975, Pub. L.

No. 94-163, 89 Stat. 871 (1975). For similar reasons, Congress enacted the Naval

Petroleum Reserves Production Act of 1976, Pub. L. No. 94-258, 90 Stat. 303, 307-

08 (1976), which “authorized and directed” that petroleum from the federal petroleum

reserve at Elk Hills, California—which Defendant Chevron Corp. had operated for

thirty-one years, developing and exploiting this capacity—“be produced at the

maximum efficient rate for up to 6 years.”1

        In fact, for vital security and economic reasons, every Administration since

that of Franklin D. Roosevelt has taken active steps to increase U.S. oil production.

While the alleged risks of global climate change have increased focus on alternative


 1
     See also Declaration of Joshua D. Dick (“Dick Decl.”), Ex. 2 (Steven Rattner,
     Long-Inactive Oilfield is Open—for Now, N.Y. Times (Oct. 31, 1977)); id. Ex. 3
     (Robert Lindsey, Elk Hills Reserve Oil Will Flow Again, N.Y. Times (July 3,
     1976)).

                                          1
 Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 6 of 168 PageID: 6




sources of energy, petroleum remains the ineluctable backbone of United States

energy policy.    For this reason, in 2010, President Obama “announc[ed] the

expansion of offshore oil and gas exploration—but in ways that balance the need to

harness domestic energy resources and the need to protect America’s natural

resources.”2 President Obama explained that it was “not a decision that I’ve made

lightly. . . . But the bottom line is this: given our energy needs, in order to sustain

economic growth, produce jobs, and keep our businesses competitive, we’re going to

need to harness traditional sources of fuel even as we ramp up production of new

sources of renewable, homegrown energy.”3

       Now, however, Plaintiff asks the court to find that this same petroleum

production contributes to, among other things, an unlawful “public nuisance” and

“trespass” under New Jersey state law. Under various theories, the Complaint seeks

to hold Defendants liable for “extracting, producing, and selling more than 12% of

the world’s fossil fuels since 1965.” Compl. ¶ 335; see also id. ¶¶ 291(e), 309(e),

339, 347, 350, 357, 362.        Plaintiff asserts that this subjects Defendants to

“compensatory, consequential and punitive damages,” as well as orders “compelling

Defendants to abate the nuisance” and “preliminarily and permanently enjoining”

them from conducting their lawful activities. Compl. at 144–45, Prayer for Relief.


 2
     Remarks on Energy at Andrews Air Force Base, Maryland, 2009 Daily Comp.
     Pres. Doc. 2 (Mar. 31, 2010), https://www.govinfo.gov/content/pkg/DCPD.
 3
     Id.

                                          2
 Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 7 of 168 PageID: 7




        Plaintiff’s claims depend on Defendants’ production, distribution and/or sale

of oil and gas that create greenhouse gas emissions if and only if combusted by end

users. Plaintiff does not—and cannot—limit its claims to harms allegedly caused by

oil and gas extracted, produced, distributed, sold, marketed, or used in New Jersey.

Instead, Plaintiff’s claims expressly target Defendants’ nationwide and global

activities. In fact, Plaintiff’s claims sweep even more broadly, depending necessarily

on the activities of billions of oil and gas consumers, including not only entities like

the U.S. government and military, but also countless hospitals, schools,

manufacturing facilities, and individual households around the world.           Indeed,

Plaintiff itself is a prodigious consumer and user of fossil fuels, emitting thousands

of tons of CO2 through its own consumption alone.4 Yet, Plaintiff asks this Court to

halt Defendants’ production of oil and gas by assessing massive monetary damages

and entering an injunction.

        The scope of this theory is breathtaking—it would reach the sale of oil and gas

anywhere in the world, including all past and otherwise lawful sales, including sales

to the federal government.       See, e.g., Compl. ¶ 32 (“Global production and

combustion of fossil fuels is the central reason why the atmospheric concentration of



 4
     First Environment, Inc., Greenhouse Gas Emissions Inventory Government
     Operations City of Hoboken, New Jersey Activities Year 2017, 16–19, Apr. 2019,
     https://assets-global.website-
     files.com/58407e2ebca0e34c30a2d39c/5cbdc8711782057ff8e06626_FINAL_M
     unicipal%20GHG%20Report.pdf.

                                           3
 Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 8 of 168 PageID: 8




greenhouse gasses, prominently carbon dioxide (‘CO2’), has dramatically increased

over the last fifty years. . . .” (emphasis added)).5 And because Plaintiff challenges

“production and combustion” over the past several decades, the Complaint

necessarily calls into question longstanding decisions by the federal government

regarding, among other things, national security, national energy policy,

environmental protection, the maintenance of a national strategic petroleum reserve

program, development of energy resources on the United States’ outer continental

shelf lands, mineral extraction on federal lands (which have produced billions of

dollars in revenue for the federal government), and the negotiation of international

agreements bearing on the development and use of fossil fuels.

        The federal issues and implications of Plaintiff’s Complaint and requests for

relief demand resolution by a federal court under federal law. The determination of

how best to address global climate change, and the balancing of the costs and benefits

of the use of fossil fuels that goes into that equation, has been and should continue to

be made by the federal government through federal policies and international

cooperation. As the Ninth Circuit recently explained, “any effective plan [to reduce

greenhouse gas emissions] would necessarily require a host of complex policy



 5
     See also, e.g., id. ¶ 32 (“Global production and combustion of fossil fuels is the
     central reason why the atmospheric concentration of greenhouse gasses,
     prominently carbon dioxide (“CO2”), has dramatically increased over the last fifty
     years.”); ¶ 33 (“[G]reenhouse gas emissions from fossil fuels are the main driver
     of global warming.”).

                                           4
 Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 9 of 168 PageID: 9




decisions entrusted . . . to the wisdom and discretion of the executive and legislative

branches.” Juliana v. United States, 947 F.3d 1159, 1171 (9th Cir. 2020). A

patchwork of fifty different state-law answers to this necessarily global issue would

be unworkable and precluded under our federal constitutional system. See North

Carolina ex. rel. Cooper v. TVA, 615 F.3d 291, 298 (4th Cir. 2010) (“If courts across

the nation were to use the vagaries” of state “public nuisance doctrine to overturn the

carefully enacted rules governing air-borne emissions, it would be increasingly

difficult for anyone to determine what standards govern.”).

      As a consequence, the Complaint is removable to federal court on multiple

grounds including, without limitation: (1) federal question jurisdiction (28 U.S.C.

§§ 1331, 1441(a)) because Plaintiff’s claims “arise under” federal law; (2)

jurisdiction under the Outer Continental Shelf Lands Act (43 U.S.C. § 1349(b)); and

(3) jurisdiction under the Federal Officer Removal Statute (28 U.S.C. § 1442).

      Plaintiff’s claims arise under federal law. Plaintiff’s Complaint seeks to use

state tort law to impose liability on the energy industry for all of the future harms that

Plaintiff alleges will be caused by global warming. In the process, Plaintiff would

effectively levy an unprecedented worldwide tax on lawful productive conduct that

has long been encouraged by Congress and foreign governments alike, and that

remains essential to the health of the economy and the security, stability, and

economic interests of the United States. Though Plaintiff purports to assert its claims



                                            5
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 10 of 168 PageID: 10




under state law, the face of the Complaint reveals that the substance of those claims

turns on long-established federal policy, statutory, regulatory, and constitutional

standards, issues, and frameworks. The well-pleaded complaint rule makes clear that

it is the substance of the claims, not the plaintiff’s characterization of them as state

or federal claims, that is controlling.

      Supreme Court precedent dictates that claims based on alleged interstate or

international pollution fall into the narrow category of claims for which the structure

of the U.S. Constitution demands that “a federal rule of decision is ‘necessary to

protect uniquely federal interests.’” Texas Indus., Inc. v. Radcliff Materials, Inc., 451

U.S. 630, 640 (1981) (citation omitted). State law, by its very nature, cannot apply,

and the Supreme Court has held on at least three separate occasions that an action for

interstate air or water pollution necessarily arises under federal law and warrants a

federal court’s exercise of federal question jurisdiction under 28 U.S.C. § 1331. See

Am. Elec. Power Co. v. Connecticut, 564 U.S. 410 (2011) (“AEP”) (interstate and

international effects of greenhouse gas emissions); City of Milwaukee v. Illinois, 451

U.S. 304 (1981) (“Milwaukee II”) (interstate water pollution); Illinois v. City of

Milwaukee, 406 U.S. 91 (1972) (“Milwaukee I”) (same). In the context of interstate

pollution disputes, the Court has explained that “only a federal common law basis

can provide an adequate means for dealing with such claims.” Milwaukee I, 406 U.S.

at 107 n.9 (citation omitted); see also International Paper Co. v. Ouellette, 479 U.S.



                                           6
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 11 of 168 PageID: 11




481, 488 (1987) (“[T]he regulation of interstate water pollution is a matter of federal,

not state, law.”). Thus, Plaintiff’s claims seeking relief for interstate greenhouse gas

emissions necessarily “arise under” federal law. Cf. 28 U.S.C. § 1441(c)(1)(A). The

Complaint’s dependence on the navigable waters of the United States reinforces that

conclusion. Following these precedents, the Southern District of New York held that

a lawsuit legally indistinguishable from this to be one “arising under” federal law.

See City of New York v. B.P. p.l.c., 325 F. Supp. 3d 466, 472 (S.D.N.Y. 2018) (“City

of New York”).

      Plaintiff’s claims also necessarily arise under federal law because they seek to

regulate the production and sale of oil and gas abroad (where much of the alleged

conduct underlying Plaintiff’s claims necessarily occurred), and, therefore, implicate

the federal government’s foreign affairs power and the Constitution’s Foreign

Commerce Clause. The federal government has exclusive authority over the nation’s

international policy on climate change and relations with foreign nations. “Power

over external affairs is not shared by the States; it is vested in the national government

exclusively.” United States v. Pink, 315 U.S. 203, 233 (1942). In the context of

Plaintiff’s interstate and international claims, therefore, “our federal system does not

permit the controversy to be resolved under state law,” “because the authority and

duties of the United States as sovereign are intimately involved” and “because the

interstate [and] international nature of the controversy makes it inappropriate for state



                                            7
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 12 of 168 PageID: 12




law to control.” Texas Indus., 451 U.S. at 641. Because climate change is an

inherently global phenomenon—and is alleged to be so in the Complaint—any

liability imposed by state courts under state law would have global effects,

undermining the federal government’s foreign-policy prerogatives in an area where

comprehensive international solutions are paramount. Moreover, conflicts would

inevitably arise were the courts of different states, each applying its own state’s law,

to impose conflicting standards on the same global conduct.

      At bottom, this lawsuit implicates bedrock divisions of federal-state

responsibility. Plaintiff seeks to usurp, through what is styled as a set of state-law

claims, the direction of federal policy in core spheres of national security, nationwide

economic development, and international relations.         Given the substantial and

uniquely federal interests posed by climate change claims like these, causes of action

of the type asserted here arise only by federal law or statute.

      Outer Continental Shelf Lands Act. In recent decades and continuing through

the present, a substantial portion of domestic exploration and production of oil and

gas has occurred on the Outer Continental Shelf (“OCS”). Defendants and their

affiliates operate a large share of the more than 5,000 active oil and gas leases on

nearly 27 million OCS acres administered by the U.S. Department of the Interior




                                           8
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 13 of 168 PageID: 13




under the Outer Continental Shelf Lands Act (“OCSLA”).6 Oil produced from the

OCS has accounted for approximately 30% of all domestic production, and the U.S.

Treasury takes in more than $10 billion in average annual revenues from OCS lease

bonuses, rental payments, and royalties.7 Many of the Defendants in this lawsuit and

their alleged predecessors, successors, or subsidiaries worked to develop the oil and

gas resources on the OCS under federal government supervision. As such, Plaintiff’s

claims “aris[e] out of, or in connection with . . . any operation conducted on the”

OCS, and therefore provide this Court with jurisdiction. 43 U.S.C. § 1349(b).

        In 1953, Congress passed OCSLA to make these vital national oil and gas

resources available for “expeditious and orderly development.” 43 U.S.C. §1332(3).

Responding to President Nixon’s direction to “increase the acreage leased on the

Outer Continental Shelf” to meet the federal government’s goal for energy

independence from foreign oil by 1980,8 Congress amended OCSLA to further

encourage the leasing of the OCS to meet national energy and security needs, while

increasing federal control over lessees, to promote the national energy agenda and



 6
     Statement of Abigail Ross Hopper, Director, Bureau of Ocean Energy
     Management, Before the House Committee on Natural Resources (Mar. 2, 2016),
     https://www.boem.gov/FY2017-Budget-Testimony-03-01-2016.
 7
     U.S. Dep’t of Interior, Bureau of Ocean Energy Management, OCS Oil and Gas
     Leasing Program: 2012-2017 Final Programmatic Environmental Impact
     Statement (“2012-2017 EIS”), OCS EIS/EA BOEM 2012-030, 1-4 (2012).
 8
     See Special Message to the Congress on the Energy Crisis, 1 Pub. Papers 29 (Jan.
     23,                                                                      1974),
     https://quod.lib.umich.edu/p/ppotpus/4731948.1974.001?rgn=main;view=fulltex
     t.

                                          9
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 14 of 168 PageID: 14




protect the environment. The amendments were “intended to result in expedited

exploration and development of the Outer Continental Shelf in order to achieve

national economic and energy policy goals, assure national security, reduce

dependence on foreign sources, and maintain a favorable balance of payments in

world trade.” California ex rel. Brown v. Watt, 668 F.2d 1290, 1296 (D.C. Cir. 1981)

(quoting 43 U.S.C. § 1802).

      Recognizing the substantial federal interests in the OCS leasing program,

Congress granted federal courts original jurisdiction “to the entire range of legal

disputes that it knew would arise relating to resource development on the Outer

Continental Shelf.” Laredo Offshore Constructors, Inc. v. Hunt Oil Co., 754 F.2d

1223, 1228 (5th Cir. 1985) (emphasis added). There can be no doubt that Plaintiff’s

alleged injuries, which the Complaint asserts are a result of Defendants’ “production

and combustion of fossil fuels,” are directly connected to Defendants’ substantial

operations on the OCS. Compl. ¶ 32; see also id. ¶ 301. In any event, the Court need

only “‘credit [Defendants’] theory of the case for purposes’ . . . of the removal

inquiry.” K&D LLC v. Trump Old Post Office LLC, 951 F.3d 503, 506 (D.C. Cir.

2020) (quoting Jefferson Cnty. v. Acker, 527 U.S. 423 (1999)), and interpret OCSLA

broadly in favor of removal. See, e.g., The Taxpayer Citizens Grp. v. Cape Wind

Assocs., LLC, 373 F.3d 183, 188 (1st Cir. 2004) (OCSLA is “a sweeping assertion of

federal supremacy over the submerged lands outside of the three-mile SLA



                                         10
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 15 of 168 PageID: 15




boundary”).

        Federal Officer Removal. Defendants’ exploration and production of oil and

gas, including production on the OCS and on federal lands, has been conducted

substantially under the direction, supervision, and control of officers of the federal

government, and therefore this action is also removable under the Federal Officer

Removal Statute. 28 U.S.C. § 1442. Indeed, the leases the government required

Defendants to sign in order to produce oil and gas on the OCS include terms and

conditions that provide for continued federal oversight and that mandate that

Defendants develop the leaseholds to achieve national energy objectives. These

terms require Defendants to produce oil and gas, control the methods of production,

and direct how oil and gas are sold to benefit the national economy. For example,

the leases require Defendants to “maximize the ultimate recovery of the hydrocarbons

from the leased area”; require that drilling take place “in accordance with an approved

exploration plan (EP), development and production plan (DPP) or development

operations coordination document (DOCD) [as well as] approval conditions”; and

specify that the federal government retains the right to oversee the lessee’s rate of

production from its leases.9

        By producing oil and gas from the OCS, Defendants help the government meet


 9
     See generally Dick Decl.. Exs. 5–8; Adam Vann, Congressional Research Service,
     RL33404, Offshore Oil and Gas Development: Legal Framework (2018),
     https://fas.org/sgp/crs/misc/RL33404.pdf (describing the multi-step process for
     approval of development plans and BOEM oversight procedures).

                                          11
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 16 of 168 PageID: 16




national interests, and—as President Obama emphasized in 2010—do so in the way

that the federal government has concluded best addresses national climate change

objectives by balancing national security, economic and environmental concerns.

See supra n.2. Indeed, one of the first undertakings of the newly created Federal

Energy Administration in 1974 was to propose expanding the OCS leasing program

significantly: “Recent world events have spotlighted the growing dependence of the

United States on imported crude oil and petroleum products. Interruptions in oil

imports impose severe costs on the United States due to the pervasive economic role

of petroleum in almost every sector of the economy. . . . [T]he Outer Continental

Shelf represents one of the most important potential sources of increased domestic

energy production, [and so] the President has called for an accelerated leasing

program as a mechanism to insure that the most favorable OCS exploration prospects

become available for near-term development.”10

        It is significant that, to implement this direction, Congress considered creating

a national oil corporation to facilitate the development of oil and gas on the OCS, but

ultimately decided that it would be more efficient to contract with private energy

companies, including many of the Defendants here, to extract and produce oil and

gas from these federal lands through a closely monitored leasing program that would

be supervised by the Department of the Interior and provide the federal government


10
     Dick Decl., Ex. 10 (H.R. Doc. No. 93-406, at App’x 2 (1974)).

                                            12
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 17 of 168 PageID: 17




with sufficient control over the production to protect national interests. See Cong.

Rec. S903-11 (Jan. 27, 1975). As the Supreme Court has explained, removal is

appropriate where, as here, private companies have “performed a job that, in the

absence of a contract with a private firm, the Government itself would have had to

perform.” Watson v. Philip Morris Cos., 551 U.S. 142, 154 (2007).

        As noted above, the United States military needs oil and gas to be produced by

Defendants and other industry members to carry out its military purpose. For more

than a century, “these products [have been] used for the war effort . . . [as] many

‘ordinary’ products [are] crucial to the national defense, such as . . . fuel and diesel

oil used in the Navy’s ships; and lubricating oils used for various military machines.”

Exxon Mobil Corp. v. United States, 2020 WL 5573048, at *31 (S.D. Tex. Sept. 16,

2020) (emphasis added); see also id. at *47 (noting the “value of [the] petroleum

industry’s contribution to the nation’s military success.”).       The United States

Department of Defense is the country’s—and one of the world’s—single biggest user

of petroleum fuels. In fiscal year 2019 alone, the Department of Defense purchased

94.2 million barrels of petroleum in compliance with military specifications, totaling

$12.1 billion in procurement actions.11


11
     Def. Logistics Agency Energy, Fiscal Year 2019 Fact Book (2019),
     https://www.dla.mil/Portals/104/Documents/Energy/Publications/FactBookFisca
     lYear2019_highres.pdf?ver=2020-01-21-103755-473. This Fact Book also
     provides details of the types of fuels purchased by the military, the military
     standards governing the fuels purchased from Defendants, and the military’s
     research efforts related to petroleum fuels.

                                          13
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 18 of 168 PageID: 18




      Starting at least as early as World War II, officers of the federal government

directed and controlled Defendants’ production, extraction, and development of fossil

fuel products as required to meet the unprecedented demands generated by the

nation’s military. The court in Exxon Mobil v. United States acknowledged the long

history of federal government control over Defendants’ lawful activities in finding

that the government was responsible for certain environmental response costs under

CERCLA: “By controlling the nation’s crude oil supply, the federal government

controlled the nation’s petroleum industry.” Exxon Mobil, 2020 WL 5573048, at *11

(S.D. Tex. Sept. 16, 2020). Federal agencies that were formed for the war effort,

including the War Production Board (“WPB”) and the Petroleum Administration for

War (“PAW”), had the power to order the oil and gas industry to identify scarce

goods, prioritize their use, and facilitate gas production for the military. See United

States v. Shell Oil Co., 294 F.3d 1045, 1049 (9th Cir. 2002) (“Shell I”). “The

government exerted substantial control and direction over the refineries’ actions,

including decisions on how to use raw materials and labor.” Exxon Mobil, 2020 WL

5573048, at *1. The Exxon Mobil court rejected the argument that private refiners

“voluntarily cooperated” and instead found that they had “no choice” but to comply

with federal officer’s direction. Id. at *11. In fact, the federal government “insiste[d]

on having the plants operate 24 hours a day, 7 days a week, year round.” Id. at *8.

Put simply, the federal government “exerted significant control over the operations



                                           14
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 19 of 168 PageID: 19




of refinery owners or operators that contracted to manufacture avgas, synthetic

rubber, and other war materials.” Id. at *14.

       In the decades after World War II, and continuing up to the present, the federal

government has repeatedly relied on energy companies, including Defendants, to

increase domestic oil production to bolster the nation’s military and economic

security. For instance, in the 1970s, in the midst of a series of national energy crises,

Congress passed the Trans-Alaska Pipeline Authorization Act of 1973, explaining

that it was in the “national interest” to deliver oil and gas from Alaska’s North Slope

“to domestic markets . . . because of growing domestic shortages and increasing

dependence upon insecure foreign sources.” Trans-Alaska Pipeline Authorization

Act, Pub. L. No. 93-153, § 202(a), 87 Stat. 576, 584 (1973). Defendants in this

lawsuit, as well as their alleged predecessors and subsidiaries, have been contributors

to the approximately 18.4 billion barrels of oil produced in Alaska since November

1973—the month in which the Trans-Alaska Pipeline Authorization Act was signed

into law—to the present.12 In the 1990s, the Clinton administration amended OCSLA

to permit the Secretary of the Interior to grant certain royalty relief payments aimed

at “reduc[ing] America’s dependence on unreliable sources of imported oil by

helping unlock an estimated 15 billion barrels of oil in the central and western Gulf



12
     See Alaska Oil and Gas Conservation Commission, Data Miner 3: Production,
     http://aogweb.state.ak.us/DataMiner3/Forms/Production.aspx.

                                           15
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 20 of 168 PageID: 20




of Mexico” for energy companies’ exploration and production.13 In the 2000s, the

Bush administration opened up approximately 8 million additional acres of OCS

lands for leasing in the Gulf of Mexico, stating: “By developing these domestic

resources in a way that protects the environment, we will help address high energy

prices, protect American jobs, and reduce our dependence on foreign oil.” 14 Through

these actions and others too numerous to list here, the United States government has

repeatedly pushed for energy companies, including Defendants, to develop the

nation’s domestic oil resources, both for its own use and the use of billions of

consumers, including Plaintiff here.

       Without question, Plaintiff’s Complaint asserts claims “for or relating to” acts

taken by Defendants under color of federal office. Plaintiff seeks to hold Defendants

liable—in the form of compensatory, punitive, and profit disgorgement damages—

for actions taken under the direction of federal officers to fulfill the needs of the

federal government and in pursuit of federal government policies to develop fossil

fuel resources and secure the national defense. This is more than sufficient for

removal under the Federal Officer Removal Statute, which requires only “a

‘connection’ or ‘association’ between the act in question and the federal office.” In



13
     Press Secretary, White House Office of Communications, Statement on North
     Slope Oil Bill Signing (Nov. 28, 1995), 1995 WL 699656, at *1.
14
     Statement on Signing [H.R. 6111], 2 Pub. Papers 2218 (Dec. 20, 2006),
     https://books.google.com/books?id=o2ei8yOphboC&printsec=frontcover#v=one
     page&q&f=false.

                                          16
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 21 of 168 PageID: 21




re Commonwealth’s Motion to Appoint Counsel Against or Directed to Defender

Ass’n of Philadelphia, 790 F.3d 457, 474 (3d Cir. 2015) (“Def. Ass’n of

Philadelphia”); Sawyer v. Foster Wheeler LLC, 860 F.3d 249, 258 (4th Cir. 2017)

(holding same); Latiolais v. Huntington Ingals, Inc., 951 F.3d 286, 292 (5th Cir. Feb.

24, 2020) (en banc) (same).

      Defendants’ allegations in support of federal officer removal are more than

“facially plausible,” which is all that is required for “removal under the federal

pleading standards.” Baker v. Atl. Richfield Co., 962 F.3d 937, 941 (7th Cir. 2020);

id. at 945 (a defendant receives “the benefit of all reasonable inferences from the facts

alleged” in the notice of removal). Defendants have asserted a reasonable basis for

removal, and where both sides “have reasonable theories of th[e] case,” the court

“credit[s] only the [defendant’s] theory.” Id. at 947; see also New Jersey Dep’t of

Envtl. Prot. v. E.I. Du Pont De Nemours & Co., 2020 WL 2611539, at *5 (D.N.J.

May 22, 2020) (“[A] party is not required to ‘win his case before he can have it

removed.’”) (quoting Acker, 527 U.S. at 431).

      The Complaint’s allegations of “concealment” do not defeat removal.

Perhaps recognizing that its claims related to fossil fuel production and combustion

are removable on multiple federal law grounds, Plaintiff’s Complaint tries, at times,

to recast the claims as being about “concealment” or “misinformation” rather than

production. For example, the Complaint alleges that Defendants have “tried to



                                           17
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 22 of 168 PageID: 22




deceive the world for decades,” Compl. ¶ 1, and “concealed the harms of fossil fuels

… before climate change was widely understood,” id. ¶ 5. But these allegations are

unfounded: The scientific research relating to a potential link between fossil fuel

consumption and global climate change has been voluminous and prominently in the

public domain for decades, and no actions by Defendants could have possibly

“concealed” this information. And there is no dispute that, to this day, the federal

government continues to encourage oil and gas production despite being well aware

of the potential effects it may have on global climate change—for reasons that

President Obama, among others, has explained. See Juliana, 947 F.3d at 1164 (“A

substantial evidentiary record documents that the federal government has long

promoted fossil fuel use despite knowing that it can cause catastrophic climate change

. . . .”).

         For these reasons, the Complaint is careful not to rely exclusively on

allegations of “deception,” but rather consistently lumps these claims together with

production and sales. See, e.g., Compl. ¶ 42 (“Defendants’ production, marketing,

and sale of fossil fuels on a massive and unprecedented scale has been a substantial

factor in causing these skyrocketing emissions.”); ¶ 58 (“Defendants’ extraction,

production, and sale of fossil fuels, has therefore been a central force behind the

accelerating pace of sea level rise today.”); ¶ 74 (“Defendants’ extraction, production,

and sale of fossil fuels has substantially contributed to a range of devastating climate



                                          18
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 23 of 168 PageID: 23




impacts.”).

      The damages Plaintiff seeks confirm that this case is not—and cannot be—

about alleged “concealment” or misrepresentations divorced from Defendants’

productions activities. The Complaint seeks compensatory damages for all injuries

suffered as a result of global climate change, an order compelling Defendants to abate

the alleged nuisance, and a permanent injunction against Defendants’ production of

oil and gas—claimed remedies that do not, and cannot, flow from any

misrepresentations or omissions. A misrepresentation cannot cause climate change,

hurricanes, or a rise in sea level. Rather, according to the Complaint, those events

and Plaintiff’s alleged injuries are caused by the combustion of fossil fuels—and the

numerous other recognized factors that have increased global CO2 levels, like

deforestation and other land use decisions, including ones by Plaintiff itself. If

Plaintiff’s claims were, in fact, based exclusively on alleged concealment and

misrepresentations, its asserted damages would necessarily be limited to, at most, any

harms attributable to the marginal increase in oil and gas consumption (if any) from

the alleged concealment and misrepresentations. But that is not the relief demanded

in the Complaint.

      The reality is that the world has known for decades that the combustion of oil

and gas releases greenhouse gases into the atmosphere, which may contribute to

global warming and climate change. In fact, scientists have reported these effects



                                         19
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 24 of 168 PageID: 24




since the nineteenth century. In 1896, Svante Arrenhius reported that “if the quantity

of carbonic acid increases in geometric progression, the augmentation of the

temperature will increase nearly in arithmetic progression.”15 Similarly, in 1938,

G.S. Callendar observed that “the increase in mean temperature, due to the artificial

production of carbon dioxide, is estimated to be at the rate of 0.003°C per year at the

present time.”16

        By the early 1950s, the potential link between oil and gas use and climate

change had been widely reported. For example, in 1953, popular media including

the New York Times, Washington Post, Time Magazine, and Popular Mechanics, as

well as New Jersey newspapers, reported research concluding that “Earth’s ground

temperature is rising 1½ degrees a century as a result of carbon dioxide discharged

from the burning of about 2,000,000,000 tons of coal and oil yearly.”17 A 1955 article

in New Jersey’s Herald-News newspaper was even more explicit, reporting that

scientists think “air pollution may be warming up [the] climate . . . by running more


15
     Svante Arrhenius, On the Influence of Carbonic Acid in the Air upon the
     Temperature of the Ground, 41 Philosophical Magazine and Journal of Science
     237, 267 (1896).
16
     Dick Decl., Ex. 11 (G.S. Callendar, The Artificial Production of Carbon Dioxide
     and Its Influence on Temperature, 64 Q.J. Royal Meteorological Soc’y 199, 223
     (1938)).
17
     Dick Decl., Ex. 65 (Popular Mechanics, Growing Blanket of Carbon Dioxide
     Raises Earth’s Temperature (August 1953); see also id. Ex. 12 (W.K., How
     Industry May Change Climate, N.Y. Times (May 24, 1953);; id. Ex. 13 (Time
     Magazine, Invisible Blanket (May 25, 1953)); id. Ex. 14 (Washington Post,
     Industrial Gases Warming Up Earth, Physicist Notes Here (May 5, 1953)); id. Ex.
     61 (The Morning Call (Paterson, N.J.), Physicist Says Industrial Gases Makes
     World Climate Warmer (May 5, 1953)).

                                          20
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 25 of 168 PageID: 25




automobiles, trucks, trains, planes and ships, by building more factories and refineries

and in other ways pouring carbon dioxide and other contaminants into the

atmosphere.”18

        National and New Jersey newspapers similarly reported the potential risks of

sea level rise from global warming as early as the 1950s. For example, in 1957 a

front-page article in the Washington Post titled, “Teller Sees World-Flooding Peril

Due to Industrial Overheating”, reported that prominent nuclear physicist Edward

Teller (two years before Teller’s speech to API referenced in the complaint, Compl.

¶ 76) had noted that “increase[s] in carbon dioxide [are] the result of the ever

mounting uses of fuel energy such as coal, oil and derivatives during the industrial

age” and, as a result, “the ice caps on the poles will begin to melt and the amount of

water on the earth will increase . . . [and] ‘[s]uch places as New York and Holland

would be inundated.’”19 Similarly, a 1956 article in the Asbury Park Press reported

that “the danger, scientists say, lies in the enormously increasing output of the gas

from man’s smokestacks, engine exhausts and trash fires. As a result, the world is

getting warmer under its blanket of air [and] polar ice may melt and oceans may

rise.”20


18
     Dick Decl., Ex. 62 (Sam Dawson, Scientist Thinks Air Pollution May Be Warming
     Up Climate, The Herald-News (Sept. 23 1955), at 13).
19
     Dick Decl., Ex. 15 (Wash. Post., at A1 (Dec. 8, 1957) (emphasis added) (internal
     quotation marks omitted)).
20
     Dick Decl., Ex. 63 (The Asbury Park Press, 18 (July 22, 1956) (emphasis added)).

                                          21
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 26 of 168 PageID: 26




       The potential impact of climate change was a frequent topic in newspaper

articles in the decades that followed. Searches for “greenhouse effect,” “global

warming” or “climate change” in the Newspapers.com archives for New Jersey

papers between 1957 and 2000 alone identify more than 11,000 results.21 The same

search in all U.S. newspapers covered by Newspapers.com between 1957 and 2000

yields more than 350,000 matches.22 Scientific journals also have published an

exponentially growing volume of articles addressing climate change, with one

researcher identifying more than 222,000 published scientific articles about climate

change from 1980 to 2014 alone.23          Accordingly, Plaintiff’s assertions that

Defendants somehow deceived or concealed the relationship between greenhouse gas

emissions and climate change are belied by this exceptionally long, substantial and

robust public discussion for more than sixty years.

       Plaintiff’s allegations are further undermined by the undisputed fact that the

U.S. government was well aware of the potential link between fossil fuel use and

global climate since at least the 1950s and, in fact, actively encouraged and promoted

production of domestic oil and gas despite such knowledge. Testimony before

Congress in 1956 revealed that “[b]ased on figures given out by the United Nations



21
     Search last conducted Sep. 20, 2020.
22
     Id.
23
     Robin Haunschild, Lutz Bornmann & Werner Marx, Climate Change Research in
     View of Bibliometrics, PLOS ONE, July 2016.

                                         22
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 27 of 168 PageID: 27




. . . by the year 2010, we will have added something like 70 percent of the present

atmospheric carbon dioxide to the atmosphere. This is an enormous quantity . . . . [I]t

may, in fact, cause a remarkable change in climate.”24 Also in 1956, a study funded

by the Office of Naval Research found that “[t]he extra CO2 released into the

atmosphere by industrial processes and other human activities may have caused the

temperature rise during the present century” and predicted “that this warming trend

will continue, at least for several centuries.”25

        In 1965—more than 20 years before Plaintiffs allege Defendants began their

purported campaign of deception—President Lyndon B. Johnson proclaimed to

Congress that “[t]his generation has altered the composition of the atmosphere on a

global scale through radioactive materials and a steady increase in carbon dioxide

from the burning of fossil fuels”26 and the President’s Science Advisory Committee

explained: “By the year 2000 the increase in atmospheric CO2 will be close to 25%.

This may be sufficient to produce measurable and perhaps marked changes in

climate, and will almost certainly cause significant changes in the temperature and



24
     Dick Decl., Ex. 16 (Second Supplemental Appropriation Bill: Hearing on H. Doc.
     330 Before the Subcommittees of the Committee on Appropriations, 84th Cong.
     472–73 (1956)).
25
     Gilbert N. Plass, The Carbon Dioxide Theory of Climatic Change, 8 Tellus 140
     (1956),
     http://nsdl.library.cornell.edu/websites/wiki/index.php/PALE_ClassicArticles/ar
     chives/classic_articles/issue1_global_warming/n7._Plass__1956corrected.pdf.
26
     Special Message to the Congress Transmitting Report on the National Wilderness
     Preservation      System,     1   Pub.     Papers    161   (Feb.    8,   1965),
     http://www.lbjlibrary.net/collections/selected-speeches/1965/02-08-1965.html.

                                          23
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 28 of 168 PageID: 28




other properties of the stratosphere.”27

        President Nixon’s administration also recognized and understood the potential

impacts of climate change. As former Harvard professor and future U.S. Senator

Daniel Patrick Moynihan put it at the time: “It is now pretty clearly agreed that the

CO2 content will rise 25% by 2000. This could increase the average temperature near

the earth’s surface by 7 degrees Fahrenheit. This in turn could raise the level of the

sea by 10 feet. Goodbye New York. Goodbye Washington, for that matter.”28

        So too did the Carter Administration: A report requested by the Director of

the Office of Science and Technology Policy concluded that “[w]e now have

incontrovertible evidence that the atmosphere is indeed changing and that we

ourselves contribute to that change. Atmospheric concentrations of carbon dioxide

are steadily increasing, and these changes are linked with man’s use of fossil fuels

and exploitation of the land.”29 The report also found that as “[c]arbon dioxide

continues to increase, the study group finds no reason to doubt that climate change

will result and no reason to believe that these changes will be negligible.”30


27
     Env’t Pollution Panel, President’s Sci. Advisory Comm., Restoring the Quality of
     Our Environment: Report of the Environmental Pollution Panel 9 (1965),
     https://hdl.handle.net/2027/uc1.b4315678.
28
     Dick Decl., Ex. 17 (Memorandum from Daniel P. Moynihan for John Ehrlichman,
     (Sept. 17, 1969)).
29
     Climate Research Board, Carbon Dioxide and Climate: A Scientific Assessment
     (July 23-27, 1979), https://www.bnl.gov/envsci/schwartz/charney_report1979.pdf.
30
     U.S. Env’t Prot. Agency, Can We Delay A Greenhouse Warming? (1983),
     https://nepis.epa.gov/EPA/html/DLwait.htm?url=/Exe/ZyPDF.cgi/9101HEAX.P
     DF?Dockey=9101HEAX.PDF. Additionally, in 1980, The Global 2000 Report

                                           24
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 29 of 168 PageID: 29




        The federal government’s understanding of, and warnings about, the potential

link between oil and gas use and global climate change continued into the Reagan

Administration and beyond.        For example, a 1983 EPA report concluded that

“[e]vidence continues to accumulate that increases in atmospheric carbon dioxide

(CO2) and other ‘greenhouse’ gases will substantially raise global temperature”

and that its findings “support the conclusion that a global greenhouse warming is

neither trivial nor just a long-term problem” and “call for an expeditious response.”31

A 1983 report from the Carbon Dioxide Assessment Committee concluded that the

“increase [in atmospheric CO2] is primarily attributable to burning of coal, oil, and

gas.”32 And in 1988, James Hansen of NASA testified before the Senate—which,

according to the Complaint “received front-page coverage in The New York Times”

(Compl. ¶ 109)—that “[g]lobal warming has reached a level such that we can ascribe

with a high degree of confidence a cause and effect relationship between the



     was published and a Congressional Hearing Before the Congressional
     Subcommittee on International Economics of the Joint Economic Committee was
     held to discuss the report. The Report found that “[r]ising CO2 concentrations are
     of concern because of their potential for causing a warming of the earth. Scientific
     opinion differs on the possible consequences, but a widely held view was that
     highly disruptive effects on world agriculture could occur before the middle of the
     twenty-first century.” The Global 2000 Report: Hearing Before the Subcommittee
     on International Economics of the Joint Economic Committee, 96th Cong. 36
     (1980),
     https://www.jec.senate.gov/reports/96th%20Congress/The%20Global%202000
     %20Report%20(998).pdf.
31
     Can We Delay A Greenhouse Warming?, supra n. 30.
32
     Bd. on Atmospheric Scis. And Climate, Comm’n on Physical Scis., Mathematics,
     and Res., Nat’l Rsch. Council, Changing Climate 1 (1983),
     https://download.nap.edu/cart/download.cgi?record_id=18714.

                                            25
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 30 of 168 PageID: 30




greenhouse effect and the observed warming.”33

        Nor were these national warnings lost on New Jersey’s governmental

representatives, who were also aware of the potential risks of climate change since at

least the 1980s. For example, in 1988, Robert A. Roe, then-Representative for New

Jersey’s 8th District, which includes Plaintiff Hoboken, co-sponsored a resolution

proposing: “(1) The Congress and the President should implement a national energy

and natural resource policy to mitigate global warming caused by the greenhouse

effect; and (2) the President should encourage and participate in international

agreements to implement international strategies compatible with such policy.” 34 In

1989, Governor Thomas Kean issued an executive order for the state to “recognize

the ‘scientific consensus’ of climate change” and acknowledge the potential for

“rising sea levels, intensifying storms, and other threats posed by a warming

planet.”35 And in 2008—more than 10 years ago—the City of Hoboken joined the

Climate Protection Campaign and U.S. Mayors Climate Protection Agreement.36

        In short, Plaintiff’s claim that Defendants had exclusive, unique, early, or


33
     Greenhouse Effect and Global Climate Change: Hearing Before the Committee
     on Energy and Natural Resources, 134th Cong. 39 (1988) (testimony of Dr. James
     Hansen), https://www.sealevel.info/Hansen.0623-1988_oral.pdf.
34
     H. Cong. Rec., Oct. 12, 1988 (reflecting H.Con.Res. 389). In 1989,
     Representative Roe also co-sponsored the introduction of the Global Warming
     Prevention Act of 1989, H.R. 1078, 101st Cong. (1989).
35
     State      of     New      Jersey,    Executive    Order      #219     (1989),
     https://nj.gov/infobank/circular/eok219.htm
36
     City       of     Hoboken,       “Meeting     of    January      2,     2008,”
     http://www.hobokennj.org/docs/council/minutes/2008minutes.pdf.

                                         26
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 31 of 168 PageID: 31




superior knowledge about the potential link between fossil fuel use, greenhouse gas

emissions, and climate change is demonstrably false. The vast public record of media

articles, scientific journals, and government reports over the course of the past fifty-

plus years makes clear that any claim of “concealment”—actionable or otherwise—

is absurd.

        To be clear, this long history of public knowledge and discussion about the risk

of global warming from carbon dioxide emissions does not mean, as Plaintiff

suggests, that there was no scientific debate about the causes and potential impacts

of climate change. For example, the U.N. Intergovernmental Panel on Climate

Change (IPCC), whose objective is “to provide governments at all levels with

scientific information they can use to develop climate policies,” (Compl. ¶ 27, n. 1)

(quotation marks omitted) concluded in 1990 that there was insufficient data to

determine that observed warming trends were due to human activities: “Thus, it is

not possible at this time to attribute all or even a large part of the observed global

warming to the enhanced greenhouse effect on the basis of observational data

currently available.”37 The IPCC further noted that “[t]here are many uncertainties

in our predictions particularly with regard to the timing, magnitude and regional

patterns of climate change due to our incomplete understanding” of various issues,




37
     Dick Decl., Ex. 18 (IPCC (1990) at 254).

                                           27
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 32 of 168 PageID: 32




like the sources of greenhouse gases, clouds, oceans and polar ice sheets.38 By 1995,

the IPCC still had not concluded with certainty that there was a human influence on

climate: “Our ability to quantify the human influence on global climate is currently

limited because the expected signal is still emerging from the noise of natural

variability, and because there are uncertainties in key factors . . . .” 39 Ultimately, the

IPCC could only conclude that “the balance of evidence suggests” that there is a

human influence on climate.40

        It was not until 2001 that the IPCC was willing to state that new evidence

indicated that human activity was “likely” (meaning 66-90% probability) responsible

for “most” of the warming observed: “There is new and stronger evidence that most

of the warming observed over the last 50 years is attributable to human activities.”41

Even that caveated conclusion was questioned by the National Academies of Science,

however, which cautioned that the conclusions in the IPCC’s 2001 report should not

be overstated: “Climate projections will always be far from perfect. Confidence

limits and probabilistic information, with their basis, should always be considered as

an integral part of the information that climate scientists provide to policy and

decision makers. Without them, the IPCC [2001 report] could give an impression



38
     Dick Decl., Ex. 18 (IPCC (1990) at xii).
39
     Dick Decl., Ex. 19 (IPCC (1995) at 22).
40
     Id.
41
     Dick Decl., Ex. 20 (IPCC (2001) at 10).

                                            28
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 33 of 168 PageID: 33




that the science of global warming is ‘settled,’ even though many uncertainties still

remain.”42

        In a report to Congress in 1991 titled “U.S. Efforts to Address Global Climate

Change,” the U.S. Department of State and U.S. EPA, like the IPCC, recognized the

risk of climate change but noted that significant scientific uncertainties remained:

“The possibility of global climate change has become an issue of great concern in the

international community and within the United States. Much is unknown, however,

about whether or not such changes have been detected, when and how they might

occur, or what can be done about it. . . . [M]any scientific and economic uncertainties

remain about possible climate change, its impacts, and societal responses. Much

remains to be known about the magnitude and extent of a possible climate change.”43

In 2002, even after the IPCC’s report noting the “likely” contribution of human

activities to climate change, EPA’s “Guide to Climate Change” noted: “The Earth’s

surface is becoming warmer, and evidence is mounting that human activities are

likely contributing to the warming trend. Still, uncertainties exist about exactly how

much of the warming is due to human activities, whether recent temperature trends


42
     Comm. on the Sci. of Climate Change, Div. of Earth & Life Studies, Nat’l Rsch.
     Council, Climate Change Science: An Analysis of Some Key Questions 22
     (2001), https://www.nap.edu/catalog/10139/climate-change-science-an-analysis-
     of-some-key-questions.
43
     U.S. Env’t Prot. Agency, U.S. Efforts to Address Global Climate Change 1-2
     (1991),
     https://nepis.epa.gov/Exe/ZyPDF.cgi/9101OZWK.PDF?Dockey=9101OZWK.P
     DF.

                                          29
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 34 of 168 PageID: 34




are truly outside the range of natural climate variability, and the effect that warming

could have on our climate, lives, and habitat.”44 In short, the scientific and policy

debate about the causes, timing, impacts, and responses to climate change was

occurring in thousands of newspaper articles, scientific publications, and government

reports. Plaintiff’s assertions that Defendants concealed the truth and “orchestrated

massive campaigns” to fabricate uncertainty ignore the vast public record and are

plainly false. Compl. ¶¶ 5, 6.

        Yet, despite this public knowledge and the extensive public debate about the

risks of climate change, the consumption of oil and gas, including by the federal

government and Plaintiff itself, increased dramatically during this period. From 1960

to 2018, consumption of both oil and gas in the United States more than doubled.45

Notably, even since 1990—the point in time when Plaintiff says “the public

awareness of fossil fuels’ potentially devastating climate consequences was on the

rise,”46—domestic consumption of oil and gas has increased by 20% and 57%,

respectively, through 2018.47 In 2018, the United States consumed more energy than



44
     Dick Decl., Ex. 21 (U.S. Env’t Prot. Agency, EPA’s Guide to Climate Change 2
     (2002)).
45
     U.S. Energy Info. Admin., State Energy Data System (SEDS), All Consumption
     Estimates                    –                     US                 (2018),
     https://www.eia.gov/state/seds/sep_use/total/pdf/use_US.pdf.
46
     Compl. ¶ 108
47
     Id.; see also U.S. Energy Info. Admin., Today in Energy: In 2018, the United
     States consumed more energy than ever before (Apr. 16, 2019),
     https://www.eia.gov/todayinenergy/detail.php?id=39092.

                                          30
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 35 of 168 PageID: 35




ever before, with fossil fuels accounting for 80% of this record-breaking

consumption.48

        Given that the United States, and the world, have continued to rely on and use

oil and gas at ever-increasing rates, with full knowledge and understanding that such

usage may have adverse climate impacts, there can be no real doubt that increased

production and consumption of oil and gas was not caused by Defendants’ alleged

“concealment,” but by the country’s fundamental and vital need for energy. In fact,

the federal government has reported that world energy consumption is expected to

grow by 50% by 2050 and will be focused in regions where strong economic growth

is driving demand.49

        For this reason, the federal government has continued to actively encourage

domestic production of oil and gas, providing both incentives for and contracts with

Defendants to obtain these products in the national interest. In particular, the federal

government has continued to encourage domestic production on the OCS because, in

part, it has concluded that even if this domestic source of oil and gas were cut off,

consumers would simply obtain “oil and gas from other sources,” including foreign

sources, which would put our national security and economy at risk and “leave a void




48
     Hannah Ritchie & Max Roser, Fossil Fuels, Our World in Data,
     https://ourworldindata.org/fossil-fuels (last visited Oct. 7, 2020).
49
     See U.S. Energy Info. Admin., International Energy Outlook 2019 24–26 (2019),
     https://www.eia.gov/outlooks/ieo/pdf/ieo2019.pdf.

                                          31
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 36 of 168 PageID: 36




in planning for national energy needs.”50 Indeed, the environmental analysis required

to reauthorize the OCS leasing program recognized the existence of climate change

but nonetheless concluded that relying on renewable energy sources at the current

time would be neither possible nor advantageous.51 Similarly, in 2001 the federal

government issued a report emphasizing the national interest in promoting domestic

oil and gas development and explained that “we must continue meeting the nation’s

energy requirements by the means available to us.”52 The report’s findings led to the

Energy Policy Act of 2005, which encouraged further exploration of the OCS and

other onshore federal lands through contracts with Defendants.53 And, as noted

above, in 2010 President Obama recognized the need to balance production with


50
     U.S. Dep’t of Interior , Bureau of Ocean Energy Mgmt., OCS EIS/EA BOEM
     2012-030, OCS Oil and Gas Leasing Program: 2012-2017 Final Programmatic
     Environmental         Impact       Statement,        4-606,        4-643      (2012),
     https://www.boem.gov/sites/default/files/uploadedFiles/BOEM/Oil_and_Gas_E
     nergy_Program/Leasing/Five_Year_Program/2012-
     2017_Five_Year_Program/2012-2017_Final_PEIS.pdf (projecting changes to
     domestic oil and gas supplies if OCS leases were halted); U.S. Dep’t of Interior,
     Bureau of Ocean Energy Mgmt., Record of Decision and Approval of the 2017-
     2022 Outer Continental Shelf Oil and Gas Leasing Program, 82 Fed. Reg. 6643
     (Jan. 17, 2017).
51
     U.S. Dep’t of Interior, Bureau of Ocean Energy Mgmt., OCS EIS/EA BOEM
     2016-060, OCS Oil and Gas Leasing Program: 2017-2022 Final Programmatic
     Environmental       Impact     Statement,      Vol.      1,     at    1-11    (2016),
     https://www.boem.gov/sites/default/files/oil-and-gas-energy-
     program/Leasing/Five-Year-Program/2012-
     2017/BOEMOceanInfo/fpeis_volume1.pdf (“The development of renewable
     energy sources is strategically important, but the development of these resources
     in the foreseeable future does not fully or partially satisfy the purpose of and need
     for the Proposed Action [i.e., meeting the nation’s current energy demand].”).
52
     U.S. Nat’l Energy Policy Dev. Grp., Reliable, Affordable, and Environmentally
     Sound        Energy        for      America’s         Future,       1-13      (2001),
     https://www.nrc.gov/docs/ML0428/ML042800056.pdf.
53
     Energy Policy Act of 2005, Pub. L. No. 109-58, § 357(a)(2)(B), 119 Stat. 594
     (2005).

                                            32
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 37 of 168 PageID: 37




alternative sources of energy, and expanded the offshore leasing program. See supra

n.2.

                                      * * * * *

        In sum, this case is about the global production, sale, and consumption of vital

products that are used daily by virtually every person on the planet. Plaintiff attacks,

and seeks to enjoin, Defendants’ production and sale of these essential products—

products that are critical to national security and that are at the backbone of the

American (and global) economy.54 Oil and gas power our national defense and

military; drive production and innovation; keep our homes, offices, hospitals and

other essential facilities illuminated, powered, heated, and ventilated; transport

workers and tourists into and across the nation; and form the materials from which

innumerable consumer, technological, and medical devices are fashioned. Plaintiff

seeks to overturn decades of federal energy policy and threaten the dependable,

affordable supply of fossil fuels on which this country, and the world, depends.

        Policy decisions surrounding the use of fossil fuels and the threat of climate

change “require consideration of competing social, political, and economic forces,”

as well as “economic [and] defense considerations.” Juliana, 947 F.3d at 1172

(internal quotation marks and citations omitted). “[A]ny effective plan [to reduce



54
     Indeed, the State of New Jersey expressly recognized the provision of gasoline as
     an “essential” service during the coronavirus pandemic. See N.J. Exec. Order.
     No. 104 (Mar. 16, 2020).

                                           33
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 38 of 168 PageID: 38




fossil fuel emissions] would necessarily require a host of complex policy decisions

entrusted . . . to the wisdom and discretion of the executive and legislative branches”

of the federal government. Id. at 1171. And federal law, rather than state law, must

serve as the exclusive source of governing law for such inherently interstate and

international policy matters, because “the basic scheme of the Constitution so

demands.” AEP, 564 U.S. at 421. Further, Plaintiff’s Complaint relates to and seeks

substantial relief from Defendants’ production of oil and gas on federal lands and

under the direction of the federal government, and it directly conflicts with attempts

by both the legislative and executive branches of the federal government to address

important issues of national and international policy.         Accordingly, Plaintiff’s

Complaint should be heard in this federal forum.

      II.    TIMELINESS OF REMOVAL

      1.     Plaintiff, the City of Hoboken, filed a Complaint against the Chevron

Parties and other named Defendants in the Superior Court of New Jersey, Law

Division: Hudson County, No. HUD-L-003179-20, on September 2, 2020. A copy

of all process, pleadings, or orders in the possession of the Chevron Parties is attached

as Exhibit A to the Declaration of Herbert J. Stern (“Stern Decl.”), filed concurrently

herewith.

      2.     This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it

is filed less than 30 days after service. 28 U.S.C. § 1446(b). The Chevron Parties



                                           34
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 39 of 168 PageID: 39




were served on September 11, 2020. Stern Decl. ¶ 2. The consent of the other

Defendants is not required because removal does not proceed “solely under

section 1441(a).” 28 U.S.C. § 1446(b)(2)(A). The Chevron Parties remove this

action to federal court on several bases, including, for example, 28 U.S.C.

§ 1442(a)(1). Nevertheless, all purportedly served Defendants have consented to

removal. Dick Decl. ¶ 2. Consent is not required from any Defendant that has not

been served. See 28 U.S.C. § 1446(b)(2)(A).55

        III.   SUMMARY OF ALLEGATIONS AND GROUNDS FOR
               REMOVAL

        3.     Plaintiff is the City of Hoboken.        Plaintiff brings claims against

Defendants for alleged injuries relating to global climate change, including damages

and injunctive relief from injuries suffered from “climate crisis-related impacts,”

such as sea level rise, extreme weather, and other natural phenomena. See, e.g.,

Compl. ¶¶ 9, 254. Plaintiff asserts the following claims: public nuisance, private

nuisance, trespass, negligence, and violations of New Jersey’s Consumer Fraud Act

(“CFA”). In addition to compensatory and punitive damages, in its Prayer for Relief,


55
     In filing this Notice of Removal, the Chevron Parties, and all other Defendants,
     do not waive, and expressly preserve, any right, defense, affirmative defense, or
     objection, including, without limitation, personal jurisdiction, insufficient
     process, and/or insufficient service of process. A number of Defendants contend
     that personal jurisdiction in New Jersey is lacking over them, and these
     Defendants intend to preserve that defense and intend to move to dismiss for lack
     of personal jurisdiction at the appropriate time. See, e.g., Gordet v. Chryslergroup
     LLC, 2015 WL 6407959, at *2 n.6 (D.N.J. Oct. 21, 2015) (“Removal does not, by
     itself, constitute a waiver of objection to personal jurisdiction.”); Morris & Co. v.
     Skandinavia Ins. Co., 279 U.S. 405, 409 (1929) (removal to federal court does not
     waive right to object to personal jurisdiction).

                                            35
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 40 of 168 PageID: 40




Plaintiff seeks “an Order compelling Defendants to abate the nuisance alleged . . .

and to pay the costs of abatement,” as well as “an Order preliminarily and

permanently enjoining Defendants from engaging in future acts of trespass.” Id. at

144–45, Prayer for Relief. It is thus clear that Plaintiff brought this action to limit

and ultimately end Defendants’ production of fossil fuels because of their alleged

connection to climate change.

      4.     The Chevron Parties deny that any New Jersey court has personal

jurisdiction over them and further deny any liability as to Plaintiff’s claims. The

Chevron Parties expressly reserve all rights in this regard. For purposes of meeting

the jurisdictional requirements for removal only, however, the Chevron Parties

submit that removal is proper on at least seven independent and alternative grounds.

      5.     First, the action is removable under 28 U.S.C. § 1441(a) and § 1331.

Plaintiff’s claims directly impact important federal interests and are interstate in

nature such that they cannot be resolved by the law of any one state. Under Supreme

Court precedent, they must be governed exclusively by federal law. See Nat’l

Farmers Union Ins. Cos. v. Crow Tribe of Indians, 471 U.S. 847, 850 (1985)

(“National Farmers”). Federal law applies in those few areas of the law that so

implicate uniquely federal interests—including, without limitation, interstate and

ambient pollution, foreign affairs, navigable waters, and national security—that

application of state law is inappropriate. AEP, 564 U.S. at 422 (“[B]orrowing the law



                                          36
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 41 of 168 PageID: 41




of a particular State would be inappropriate.”); Milwaukee I, 406 U.S. at 99

(“[P]ollution of interstate or navigable waters creates actions arising under the ‘laws’

of the United States within the meaning of [28 U.S.C. § 1331].”). Because Plaintiff’s

claims necessarily arise exclusively under federal law—no matter how Plaintiff

characterizes them—they are properly removed to this Court under its federal

question jurisdiction. See, e.g., Sam L. Majors Jewelers v. ABX, Inc., 117 F.3d 922,

928–29 (5th Cir. 1997).56

        6.    Second, this Court has original jurisdiction over this lawsuit and

removal is proper pursuant to OCSLA. The Complaint makes clear that this action

“aris[es] out of, or in connection with . . . any operation conducted on the outer

Continental Shelf which involves exploration, development, or production of the

minerals, or the subsoil and seabed of the outer Continental Shelf, or which involves

rights to such minerals.” 43 U.S.C. § 1349(b); see also Tenn. Gas Pipeline v.

Houston Cas. Ins. Co., 87 F.3d 150, 155 (5th Cir. 1996).

        7.    Third, Defendants are authorized to remove this action under the

Federal Officer Removal Statute, 28 U.S.C. § 1442(a)(1).            Despite Plaintiff’s

purported disclaimer, see Compl. ¶ 222 n.202—multiple Defendants:             (1) were

“acting under” a federal officer; (2) assert colorable federal defenses; and (3) have

claims against them which relate to acts under color of federal office. See Papp v.


56
     See infra n.57.

                                          37
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 42 of 168 PageID: 42




Fore-Kast Sales Co., 842 F.3d 805, 813–14 (3d Cir. 2016); Hammell v. Air & Liquid

Sys. Corp., 2014 WL 4259206, at *2 (D.N.J. Aug. 29, 2014). The Complaint

expressly alleges that the cumulative impact of Defendants’ global extraction and

production activities over the past several decades—which necessarily include

Defendants’ substantial operations on the OCS—contributed to the global

greenhouse gas emissions that Plaintiff claims caused its alleged injuries. See, e.g.,

Compl. ¶ 3.

       8.     Fourth, removal is authorized under 28 U.S.C. § 1441(a) and § 1331

because this action necessarily raises embedded federal questions—that is, disputed

and substantial federal questions that a federal forum may entertain without

disturbing a congressionally approved balance of responsibilities between the federal

and state judiciaries. See Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg.,

545 U.S. 308 (2005) (“Grable”).

       9.     Fifth, removal is authorized under 28 U.S.C. § 1441(a) and § 1331 on

the further ground that Plaintiff’s claims are completely preempted by the Clean Air

Act and other federal statutes, treaties and international agreements, and the United

States Constitution, which provide the exclusive federal remedy for addressing

interstate greenhouse gas emissions that necessarily are the but-for cause of

Plaintiff’s alleged injuries.




                                         38
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 43 of 168 PageID: 43




      10.    Sixth, removal is authorized under 28 U.S.C. § 1441(a) and § 1331

because—despite Plaintiff’s purported disclaimer, see Compl. ¶ 222 n.202—the

Complaint makes clear that Plaintiff’s claims are based on alleged injuries and

conduct occurring on federal enclaves. As such, Plaintiff’s claims are removable to

this Court under federal-question jurisdiction. See U.S. Const. art. I, § 8, cl. 17; Jones

v. John Crane-Houdaille, Inc., 2012 WL 1197391, at *1 (D. Md. Apr. 6, 2012) (“A

suit based on events occurring in a federal enclave . . . must necessarily arise under

federal law and implicates federal question jurisdiction under § 1331.”).

      11.    Seventh, this suit is effectively a class action, brought under New Jersey

law, on behalf of New Jersey consumers, thereby creating removal jurisdiction under

the Class Action Fairness Act, 28 U.S.C. § 1332(d).

      12.    The Chevron Parties will address each of these grounds in additional

detail below. Should Plaintiff challenge this Court’s jurisdiction, Defendants reserve

the right to further elaborate on these grounds and will not be limited to the specific

articulations in this Notice. Cf., e.g., Betzner v. Boeing Co., 910 F.3d 1010, 1014–16

(7th Cir. 2018) (holding that district court erred by requiring evidentiary submissions

by defendant to support removal in advance of ruling on jurisdiction).




                                           39
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 44 of 168 PageID: 44




      IV.    THIS COURT HAS FEDERAL-QUESTION JURISDICTION
             BECAUSE PLAINTIFF’S CLAIMS NECESSARILY ARISE
             UNDER FEDERAL LAW

      13.    This action is removable because, as a matter of federal constitutional

structure, Plaintiff’s common law claims necessarily arise under federal, not state,

law: The issues presented are exclusively federal in nature; state law simply has no

role to play. Under 28 U.S.C. § 1331, federal courts have original jurisdiction over

“claims founded upon federal common law as well as those of a statutory origin.”

National Farmers, 471 U.S. at 850 (quoting Milwaukee I, 406 U.S. at 100). As the

Supreme Court has repeatedly confirmed, “When we deal with air and water in their

ambient or interstate aspects, there is a federal common law.” AEP, 564 U.S. at 421

(quoting Milwaukee I, 406 U.S. at 103). Because Plaintiff’s claims necessarily arise

under federal law, this Court has federal-question jurisdiction and removal is proper.

      14.    This ground for removal is separate and independent from the complete

preemption ground for removal discussed below at section VIII. See, e.g., Sam L.

Majors Jewelers, 117 F.3d at 924 (“There are three theories that might support federal

question jurisdiction in a case such as this one. . . . Second, jurisdiction will lie if an

area of law is completely preempted by the federal regulatory regime. Finally, if the

cause of action arises under federal common law principles, jurisdiction may be

asserted.”); id. at 926 (“[B]ecause jurisdiction is not supported by complete




                                            40
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 45 of 168 PageID: 45




preemption, we must determine whether Jewelers’ claim arises under federal

common law.”).

      15.    The Court must determine at the outset whether Plaintiff’s claims arise

under federal or state law. This analysis does not implicate preemption principles or

standards because a claim that “arise[s] under federal common law . . . is a

permissible basis for jurisdiction based on a federal question.” Treiber & Straub,

Inc. v. U.P.S., Inc., 474 F.3d 379, 383 (7th Cir. 2007); see also Woodward Governor

Co. v. Curtiss Wright Flight Sys., Inc., 164 F.3d 123, 126 (2d Cir. 1999) (“[I]f federal

common law governs a case, that case [is] within the subject matter jurisdiction of

the federal courts.”).

      16.    Section 1331 extends the original jurisdiction of federal district courts

to “all civil actions arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. This jurisdictional grant encompasses actions that arise

under federal common law, because “a cause of action . . . ‘arises under’ federal law

if the dispositive issues stated in the complaint require the application of federal

common law.” Milwaukee I, 406 U.S. at 100.

      17.    The contexts in which federal common law arises “fall into essentially

two categories: those in which a federal rule of decision is ‘necessary to protect

uniquely federal interests,’ . . . and those in which Congress has given the courts the

power to develop substantive law.” Tex. Indus, 451 U.S. at 640. Claims for interstate



                                          41
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 46 of 168 PageID: 46




or international pollution fall into the former category, because they implicate unique

federal interests and must of necessity be subject to uniform federal law as a matter

of fundamental constitutional structure. In our federal system, each State may make

law within its own borders, but no State may “impos[e] its regulatory policies on the

entire Nation,” see BMW of N. Am. v. Gore, 517 U.S. 559, 585 (1996), or dictate our

“relationships with other members of the international community,” Banco Nacional

de Cuba v. Sabbatino, 376 U.S. 398, 425 (1964). Federal law therefore must govern

inherently interstate or international matters to the exclusion of state law, because

“the basic scheme of the Constitution so demands,” AEP, 564 U.S. at 421.

      18.    Accordingly, as the Court explained in Milwaukee I, “[w]hen we deal

with air and water in their ambient or interstate aspects, there is a federal common

law.” 406 U.S. at 103; accord, e.g., AEP, 564 U.S. at 421 (“Environmental protection

is undoubtedly an area ‘within national legislative power,’ one in which federal courts

may fill in ‘statutory interstices,’ and, if necessary, even ‘fashion federal law.’”). And

because federal law governs in order to protect uniquely federal interests, state law

cannot apply to such claims: “if federal common law exists, it is because state law

cannot be used.” Milwaukee II, 451 U.S. at 313 n.7. The Supreme Court put the

point succinctly in International Paper Co. v. Ouellette, observing that “interstate

water pollution is a matter of federal, not state, law.” 479 U.S. 481, 488 (1987)

(emphasis added).



                                           42
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 47 of 168 PageID: 47




        19.    As the Third Circuit explained, “the power of federal courts to craft

federal rules of decision is established in cases in which a federal common law rule

is ‘necessary to protect uniquely federal interests,’ such as federal proprietary

interests, federal interests in international law and to resolve conflicts among the

states.” McGurl v. Trucking Emps. of N.J. Welfare Fund, Inc., 124 F.3d 471, 480 (3d

Cir. 1997) (internal citations omitted). That principle is controlling here. The

Southern District of New York, addressing nearly identical claims, rejected the state-

law labels the plaintiff had attached and held that these claims arise under federal

common law. City of New York, 325 F. Supp. 3d at 472 (“[T]he City’s claims are

ultimately based on the ‘transboundary’ emission of greenhouse gases, indicating that

these claims arise under federal common law.”), appeal argued, No. 18-2188 (2d Cir.

Nov. 22, 2019).

        20.    Although Plaintiff purports to style its nuisance and other common law

claims as arising under state law, it is the inherently federal nature of the claims stated

on the face of the complaint, not the plaintiff’s characterization of them as state law

claims, that is controlling.57 It is well-settled that the question of whether a case arises


57
     14C Wright et al., Fed. Prac. & Proc. Juris. § 3722.1 (rev. 4th ed.) (“[A] plaintiff
     cannot frustrate a defendant’s right to remove by pleading a case without reference
     to any federal law when the plaintiff’s claim is necessarily federal.”); accord, e.g.,
     Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 397 n.2 (1981) (noting courts
     will “determine whether the real nature of the claim is federal, regardless of
     plaintiff’s characterization”); Club Comanche, Inc. v. Gov’t of Virgin Islands, 278
     F.3d 250, 259 (3d Cir. 2002) (in determining whether “a federal question is
     presented on the face of the plaintiff’s properly pleaded complaint . . . [a]
     plaintiff’s lack of reference . . . to federal law is not controlling.”) (citing Am.

                                             43
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 48 of 168 PageID: 48




under state or federal law, and is, therefore, properly removable, is a question of

subject matter jurisdiction that the federal removal court must resolve for itself,

subject to the court’s “unflagging obligation” to exercise such jurisdiction where it

does exist.58 A federal court would contravene both of these fundamental obligations

were it to treat as controlling a complaint’s characterization of its claims as state law

claims where, as here, the substance of the complaint’s allegations and demands for

relief reveals that those claims are exclusively federal by virtue of the structure of our

Constitution and, therefore, necessarily arise under federal law. See supra nn. 58–

59; see also United States v. California, 932 F.2d 1346, 1349 (9th Cir. 1991) (“The

issue of whether state or federal [common] law governs is a question of law and is

reviewable de novo.”).

        21.    The two-step analysis the Supreme Court established in Standard Oil for

determining whether a common law claim arises under state or federal law makes


     Phillips Corp. v. Emery Air Freight Corp., 579 F.2d 229, 233 (2d Cir. 1978)
     (“[T]he lack of any reference to federal law in the complaint is not controlling”
     where “the substance of the[] allegations . . . sets forth a claim arising under
     federal law.”); Sam L. Majors Jewelers, 117 F.3d at 928 (citing Emery, 579 F.2d
     at 234) (same); City of Camden v. Beretta U.S.A. Corp., 81 F.Supp.2d 541, 546
     (D.N.J. 2000) (same).
58
     Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996) (“We have often
     acknowledged that federal courts have a strict duty to exercise the jurisdiction that
     is conferred upon them by Congress. See Colorado River, 424 U.S. at 821 (Stewart,
     J. dissenting) (“[F]ederal courts have a ‘virtually unflagging obligation’…to
     exercise the jurisdiction given them’’); England v. Louisiana Bd. of Medical
     Examiners, 375 U.S. 411, 415 (1964) (‘When a federal court is properly appealed
     to in a case over which it has by law jurisdiction, it is its duty to take such
     jurisdiction’’) (quoting Wilcox v. Consolidated Gas Co., 212 U.S. 19, 40 (1909);
     Cohens v. Virginia, 6 Wheat. 264, 404, 5 L.Ed. 257 (1821) (federal courts ‘have no
     more right to decline the exercise of jurisdiction which is given, than to usurp that
     which is not’).”).

                                            44
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 49 of 168 PageID: 49




clear that this threshold jurisdictional question does not depend on the answer to the

distinct substantive question of whether the plaintiff has stated a viable claim under

federal law. Under the applicable two-step approach, courts must (1) determine

whether the source of law is federal or state based on the nature of the issues at stake;

and (2) if federal law is the source, then determine the substance of the federal law,

including whether plaintiff has stated a viable federal claim. United States v. Swiss

Am. Bank, Ltd., 191 F.3d 30, 42–45 (1st Cir. 1999) (“Swiss American”) (citing United

States v. Standard Oil Co., 332 U.S. 301 (1947)).

      22.    Adhering to the “two-part approach” articulated in Standard Oil, the

First Circuit in Swiss American likewise recognized the difference between the

“source question and the substance question.” 191 F.3d at 43, 45. The Court

explained that the “source question” asks whether “the source of the controlling law

[should] be federal or state.” Id. at 43. The substance question, on the other hand,

“which comes into play only if the source question is answered in favor of a federal

solution,” asks whether the governing rule should be borrowed from state law or

instead be a “uniform federal rule.” Id. Whether a claim “arises under” federal law

thus “turns on the resolution of the source question.” Id. at 44. But only the first

question—what law applies—is relevant in addressing whether removal is proper and

must be resolved by a federal court. As the Supreme Court explained, this “choice-




                                           45
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 50 of 168 PageID: 50




of-law task is a federal task for federal courts.” Milwaukee II, 451 U.S. at 349

(quoting United States v. Little Lake Misere Land Co., 412 U.S. 580, 592 (1973)).

      23.    The Third Circuit has followed this same jurisdictional analysis. In

United States v. Sommerville, 324 F.2d 712, 714–15 (3d Cir. 1963), the court held

that a tort claim for conversion brought by the United States was governed by federal

law. As the court explained, “[a]n independent federal rule of decision must be

applied when a genuine federal interest would be subjected to uncertainty by

application of disparate state rules.” Id. (emphasis added). This analysis does not

turn on whether the United States is a party to the action, and the same rule applies

when the genuine federal interest is raised in a dispute between private parties. See,

e.g., New SD, Inc. v. Rockwell Intern. Corp., 79 F.3d 953, 954–55 (9th Cir. 1996)

(dispute between private contractors involving government contract). “When federal

law applies . . . it follows that the question arises under federal law, and federal

question jurisdiction exists.” Id. at 955; see also Sam L. Majors Jewelers, 117 F.3d

at 928–29 (removal of state law claims was proper because federal common law

governed liability of air carriers).

      24.    Because Plaintiff alleges that climate change occurs as the result of the

undifferentiated accumulated emissions of all emitters in the world over an extended

period of time, see, e.g., Compl. ¶¶ 30–31, 36–37, 42, any judgment as to the

reasonableness of particular emissions, or as to their alleged causal contribution to



                                         46
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 51 of 168 PageID: 51




the overall phenomenon of climate change, inherently requires an evaluation at an

interstate and, indeed, international level. See AEP, 564 U.S. at 422 (noting that

“[g]reenhouse gases once emitted become well mixed in the atmosphere”) (internal

quotation marks omitted); Native Vill. of Kivalina v. ExxonMobil Corp., 663 F. Supp.

2d 863, 880 (N.D. Cal. 2009) (“Kivalina I”) (“Significantly, the source of the

greenhouse gases are undifferentiated and cannot be traced to any particular source,

let alone defendant, given that they ‘rapidly mix in the atmosphere’ and ‘inevitably

merge[ ] with the accumulation of emissions in California and the rest of the

world.’”). Thus, even assuming that state tort law may properly address local source

emissions within a specific state, that is unquestionably not the nature or theory of

Plaintiff’s claim, nor could it be.      Plaintiff seeks to impose tort liability for

Defendants’ alleged contributions to global climate change, based on global

production and sales, and would require an overarching consideration of all of the

emissions traceable to the extraction and sale of Defendants’ products in each of the

states, and, in fact, in the approximately 195 countries of the world. Plaintiff does

not seek damages from Defendants as a result of their intrastate activity. Indeed,

Plaintiff did not even attempt to disclaim oil and gas sales and their attendant

emissions to the extent they occurred outside New Jersey or internationally. Nor

could it. Just as with its failed attempt to exclude emissions resulting from sale to the

federal government and the military, there is no method by which to distinguish the



                                           47
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 52 of 168 PageID: 52




effect of emissions originating inside or outside the forum. Therefore, given the

federal government’s exclusive authority over foreign affairs and foreign commerce,

and its preeminent authority over interstate commerce, tort claims concerning climate

change directly implicate uniquely federal interests as “the immense and complicated

problem of global warming requires a comprehensive solution[.]” City of New York,

325 F. Supp. 3d at 475. As the Ninth Circuit has noted, “any effective plan [to reduce

fossil fuel emissions] would necessarily require a host of complex policy decisions

entrusted . . . to the wisdom and discretion of the executive and legislative branches”

of the federal government. Juliana, 947 F.3d at 1171. In cases like this, “borrowing

the law of a particular State would be inappropriate.” AEP, 564 U.S. at 422.

      25.    The international nature of the claims further underscores why they are

exclusively federal in nature, and, therefore, may properly be removed to federal

court. See Sabbatino, 376 U.S. at 425 (issues involving “our relationships with other

members of the international community must be treated exclusively as aspects of

federal law”); accord Republic of Philippines v. Marcos, 806 F.2d 344, 352 (2d Cir.

1986) (explaining that “there is federal question jurisdiction over actions having

important foreign policy implications” under federal common law).

      26.    Plaintiff’s attempts to avoid federal jurisdiction by framing the cause of

the alleged harm as an alleged “campaign of deception” are fundamentally flawed

and of no effect. See, e.g., Compl. ¶ 172. As discussed in detail above, Defendants



                                          48
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 53 of 168 PageID: 53




deny that they misrepresented their knowledge of the science or effects of climate

change, and will show at the appropriate time that their public statements with respect

to climate change were both in good faith and had no material effect on consumer

demand for petroleum products. This is due to, among other things, the widespread

public awareness about climate change and the many other factors that have

influenced and caused a consistent worldwide growth in oil and gas consumption

over the last many decades, even as widespread public awareness of climate change

issues has continued to deepen. Notwithstanding Plaintiff’s baseless “deception”

allegations, the gravamen of Plaintiff’s claims is that “Defendants’ production,

marketing, and sale of fossil fuels on a massive and unprecedented scale has been a

substantial factor in causing . . . skyrocketing emissions[,]” which are “[t]he leading

driver of global warming in the last several decades[.]” Compl. ¶¶ 30, 42; see also

id. ¶¶ 32, 58, 68. And Plaintiff’s Complaint specifically alleges that “a substantial

portion” of “[t]he recent surge of anthropogenic emissions” and resulting “sea level

rise” is attributable to Defendants’ “extraction, production, and sale of fossil fuels.”

Id. ¶ 58. Thus, Plaintiff’s causes of action, which all require some showing of harm

or injury, are squarely based on the production, sale, and use of oil and gas.

      27.    As is evident from Plaintiff’s repeated use of the term “global warming,”

both the causes and the injuries Plaintiff alleges are not confined to particular sources,

cities, counties, or even states, but rather implicate inherently national and



                                           49
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 54 of 168 PageID: 54




international interests, including treaty obligations and federal and international

regulatory schemes. See id. ¶ 38, Figure 2 (depicting CO2 emissions from various

sources); ¶ 48 & n.24 (CO2 emissions cause “sea level rise” based on source

describing “Global Mean Sea-Level Rise” (emphasis added)); see also, e.g.,

Massachusetts v. EPA, 549 U.S. 497, 509, 523–24 (2007) (describing Senate

rejection of the Kyoto Protocol because emissions reduction targets did not apply to

“heavily polluting nations such as China and India,” and EPA’s determination that

predicted magnitude of future Chinese and Indian emissions “offset any marginal

domestic decrease”); AEP, 564 U.S. at 427–29 (describing regulatory scheme of the

Clean Air Act and role of the EPA); accord Remarks Announcing United States

Withdrawal From the United Nations Framework Convention on Climate Change

Paris Agreement, 2017 Daily Comp. Pres. Doc. 373 (June 1, 2017) (statement by

President Trump announcing United States’ withdrawal from Paris Climate Accord

based on financial burdens, energy restrictions, and failure to impose proportionate

restrictions on China’s emissions).

      28.    In short, and as the United States explained as amicus in a similar case,

“federal law and policy has long declared that fossil ‘fuels are strategically important

domestic resources that should be developed to reduce the growing dependence of

the United States on politically and economically unstable sources of foreign oil

imports.’” Brief of the United States as Amicus Curiae at 10, City of Oakland v. BP



                                          50
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 55 of 168 PageID: 55




p.l.c, No. 18-16663, (9th Cir. Aug. 3, 2020) (ECF No. 198) (quoting 42 U.S.C. §

15927(b)(1)).

      29.   The Complaint itself demonstrates that the unbounded nature of

greenhouse gas emissions, diversity of sources, and the magnitude of the alleged

attendant consequences have catalyzed myriad federal and international efforts to

understand and address such emissions. See, e.g., Compl. ¶¶ 108–11. But these are

complex policy-balancing problems, on a necessarily national scale, and without

fixed “right answers.” As the Supreme Court put it in AEP, “[t]he appropriate amount

of regulation in any particular greenhouse gas-producing sector cannot be prescribed

in a vacuum: As with other questions of national or international policy, informed

assessment of competing interests is required. Along with the environmental benefit

potentially achievable, our Nation’s energy needs and the possibility of economic

disruption must weigh in the balance.” AEP, 564 U.S. at 427. As a “question[] of

national or international policy,” the question of how to address greenhouse gas

emissions (which underlies Plaintiff’s claims and its requested relief) inherently

federal concerns and can be resolved only by application of federal law; state law

simply has no role to play. See id. The Complaint’s dependence on the navigable

waters of the United States as the instrument of the asserted nuisance, see Compl. ¶

293(a), reinforces that conclusion. See Michigan v. U.S. Army Corps of Engineers,

667 F.3d 765, 778, 780 (7th Cir. 2011) (finding that nuisance action involving



                                        51
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 56 of 168 PageID: 56




navigable waters arose under federal common law). Put simply, “[w]hen we deal

with air and water in their ambient or interstate aspects, there is a federal common

law.” Milwaukee I, 406 U.S. at 103.

      30.    Finally, the remedies Plaintiff seeks confirm that this case arises under

federal law. Among other things, Plaintiff requests “an Order compelling Defendants

to abate the nuisance alleged” in the Complaint, and “an Order preliminarily and

permanently enjoining Defendants from engaging in future acts of trespass as

alleged” in the Complaint. Compl. at 144–45, Prayer for Relief. In other words,

Plaintiff requests that a court craft a rule of decision to regulate Defendants’

prospective, worldwide operations to the extent that those operations could relate to

climate change. While Defendants dispute that any court has the authority to take

such action, it is nevertheless plain that any such injunctive relief would necessarily

regulate interstate and international conduct occurring far outside the boundaries of

Hoboken, New Jersey, implicating a vast array of national and foreign affairs

considerations that cannot be governed by state law. The Constitution dictates that

any such claims must arise exclusively under federal law, and this Court therefore

has original jurisdiction over this action.

      V.     THE ACTION IS REMOVABLE UNDER THE OUTER
             CONTINENTAL SHELF LANDS ACT

      31.    This Court also has original jurisdiction pursuant to OCSLA. 43 U.S.C.

§ 1349(b); see Tenn. Gas Pipeline, 87 F.3d at 155. In OCSLA, Congress granted


                                              52
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 57 of 168 PageID: 57




federal courts original jurisdiction over all actions “arising out of, or in connection

with . . . any operation conducted on the outer Continental Shelf which involves

exploration, development, or production of the minerals, of the subsoil or seabed of

the outer Continental Shelf, or which involves rights to such minerals.” 43 U.S.C.

§ 1349(b); In re Deepwater Horizon, 745 F.3d 157, 163 (5th Cir. 2014) (“[T]h[e]

language [of § 1349(b)(1)] [i]s straightforward and broad.”). The OCS includes all

submerged lands that belong to the United States but are not part of any State. 43

U.S.C. §§ 1301, 1331. Because Plaintiff’s claims encompass all of Defendants’

worldwide “exploration, development, extraction . . . and . . . production” of fossil

fuels, Compl. ¶ 19(a); see also id. ¶¶ 20(a), 21(b), 22(a), those claims necessarily

encompass all such activities by Defendants on the OCS and fall within the “broad

. . . jurisdictional grant of section 1349.” EP Operating Ltd. P’ship v. Placid Oil Co.,

26 F.3d 563, 569 (5th Cir. 1994).

      32.    The breadth of OCSLA federal jurisdiction reflects the Act’s “expansive

substantive reach.” See id. Congress passed OCSLA “to establish federal ownership

and control over the mineral wealth of the OCS and to provide for the development

of those natural resources.” Id. at 566. “[T]he efficient exploitation of the minerals

of the OCS . . . was . . . a primary reason for OCSLA.” Amoco Prod. Co. v. Sea Robin

Pipeline Co., 844 F.2d 1202, 1210 (5th Cir. 1988). Indeed, OCSLA declares it “to

be the policy of the United States that . . . the [OCS]. . . should be made available for



                                           53
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 58 of 168 PageID: 58




expeditious and orderly development.” 43 U.S.C. § 1332(3). The statute further

provides that “since exploration, development, and production of the minerals of the

outer Continental Shelf will have significant impacts on coastal and non-coastal areas

of the coastal States . . . such States, and through such States, affected local

governments, are entitled to an opportunity to participate, to the extent consistent with

the national interest, in the policy and planning decisions made by the Federal

Government relating to exploration for, and development and production of, minerals

of the outer Continental Shelf.” Id. § 1332(4) (emphasis added).

      33.    Consistent with Congress’s intent, courts repeatedly have found OCSLA

jurisdiction where the claims involved conduct that occurred on the OCS or where

resolution of the dispute foreseeably could affect the efficient exploitation of minerals

from the OCS. See, e.g., EP Operating, 26 F.3d at 569–70; United Offshore v. S.

Deepwater Pipeline, 899 F.2d 405, 407 (5th Cir. 1990).

      34.    OCSLA jurisdiction exists even if the Complaint pleads no substantive

OCSLA claims. See, e.g., Deepwater Horizon, 745 F.3d at 163 (denying motion to

remand complaint pleading no substantive OCSLA claims on the basis of OCSLA

jurisdiction). Although the Complaint attempts to “disclaim[] injuries arising on

federal property,” see Compl. ¶ 222 n.202, Plaintiff’s claims and injuries necessarily

arise out of and are connected with production and exploration on the OCS.

Greenhouse gas emissions cannot be traced to their source, see AEP, 564 U.S. at 422;



                                           54
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 59 of 168 PageID: 59




Kivalina I, 663 F. Supp. 2d at 880, and Plaintiff’s purported injuries are allegedly

caused by commingled “atmospheric greenhouse gasses” generally. Compl. ¶ 9.

        35.     Under OCSLA, the U.S. Department of the Interior administers an

extensive federal leasing program that aims to develop and exploit the oil and gas

resources of the federal OCS. 43 U.S.C. § 1334 et seq. Under this authority, the

Interior Department “administers more than 5,000 active oil and gas leases on nearly

27 million OCS acres. In FY 2015, production from these leases generated $4.4

billion . . . in leasing revenue . . . [and] provided more than 550 million barrels of oil

and 1.35 trillion cubic feet of natural gas, accounting for about sixteen percent of the

Nation’s oil production and about five percent of domestic natural gas production.”

Statement of Abigail Ross Hopper, Director, Bureau of Ocean Energy Management,

Before    the    House   Committee      on    Natural   Resources    (Mar.    2,   2016),

https://www.boem.gov/FY2017-Budget-Testimony-03-01-2016.59               In 2019, OCS

leases supplied more than 690 million barrels of oil, a figure that has risen

substantially in each of the last six years, together with 1.034 trillion cubic feet of

natural gas. Bureau of Safety and Environmental Enforcement, Outer Continental




59
     The Court may look beyond the facts alleged in the Complaint to determine that
     OCSLA jurisdiction exists. See, e.g., Plains Gas Solutions, LLC v. Tenn. Gas
     Pipeline Co., LLC, 46 F. Supp. 3d 701, 703 (S.D. Tex. 2014); St. Joe Co. v.
     Transocean Offshore Deepwater Drilling Inc., 774 F. Supp. 2d 596, 2011 A.M.C.
     2624, 2640 (D. Del. 2011) (citing Amoco Prod. Co., 844 F.2d at 1205).

                                             55
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 60 of 168 PageID: 60




Shelf         Oil      and      Gas        Production       (Oct.      6,      2020),

https://www.data.bsee.gov/Production/OCSProduction/Default.aspx.

        36.    Certain Defendants (or their predecessors, subsidiaries, or affiliates)

participate in the federal OCS leasing program. For example, from 1947 to 1995,

Chevron U.S.A. Inc. produced 1.9 billion barrels of crude oil and 1.1 trillion cubic

feet of natural gas from the federal OCS in the Gulf of Mexico alone. Dick Decl.,

Ex. 22 (Production by Operator Ranked by Volume for the Gulf of Mexico Region,

1947-1995, MMS). In 2016, Chevron U.S.A. produced over 49 million barrels of

crude oil and over 49 billion cubic feet of natural gas from the OCS in the Gulf of

Mexico. U.S. Dep’t of Interior, Bureau of Safety & Envtl. Enf’t, Gulf of Mex. Region,

Prod. by Operator Ranked by Vol.                (2016), https://www.data.boem.gov/

Production/Files/Rank%20File%20Gas%202016.pdf. According to data published

by the U.S. Bureau of Ocean Energy Management, numerous other Defendants

conduct, and have conducted for decades, similar oil and gas operations on the federal

OCS. According to data published by the Department of Interior for the period 1947

to 1995, sixteen of the twenty largest — including the five largest — OCS operators

in the Gulf of Mexico, measured by oil volume, were a Defendant (or predecessor of

a Defendant) or one of their subsidiaries.60 Also according to the Department of the



60
     U.S. Dep’t of Interior, Bureau of Ocean Energy Mgmt., Ranking Operator by Oil,
     https://www.data.boem.gov/Main/HtmlPage.aspx?page=rankOil.

                                           56
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 61 of 168 PageID: 61




Interior, in every subsequent year, from 1996 to the present, at least three of the top

five OCS operators in this area have been a Defendant (or a predecessor) or one of

their subsidiaries.61 Indeed, Defendants (and their subsidiaries or affiliates) presently

hold, in whole or in part, approximately 20.5% of all OCS leases. See Bureau of

Ocean          Energy        Management,         Lease          Owner         Information,

https://www.data.boem.gov/Leasing/LeaseOwner/Default.aspx.62

        37.   The Complaint itself makes clear that a substantial part of Plaintiff’s

claims “arise[] out of, or in connection with,” Defendants’ “operation[s] conducted

on the outer Continental Shelf” that involve “the exploration and production of

minerals.” Deepwater Horizon, 745 F.3d at 163. Plaintiff, in fact, challenges all of

Defendants’ “extraction” of “oil, coal, and natural gas[.]” Compl. ¶¶ 208, 291. And

a substantial quantum of those activities arise from OCS operations. See Cong. Rsch.

Serv., R42432, U.S. Crude Oil and Natural Gas Production in Federal and Nonfederal

Areas           3,         5          (updated           Oct.           23,        2018),

https://crsreports.congress.gov/product/pdf/R/R42432 (recounting that, historically,

annual oil and gas production from federal leases has accounted for as much as 36%


61
     Id.
62
     The Complaint improperly conflates the activities of Defendants with the
     activities of their separately organized predecessors, subsidiaries, and affiliates.
     Although Defendants reject Plaintiff’s erroneous attempt to attribute the actions
     of predecessors, subsidiaries, and affiliates to the named Defendants, for purposes
     of this notice of removal only, Defendants describe the conduct of certain
     predecessors, subsidiaries, and affiliates of certain Defendants to show that the
     Plaintiff’s Complaint, as pleaded, can and should be removed to federal court.

                                            57
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 62 of 168 PageID: 62




of domestic oil production and 25% of domestic natural gas production). Plaintiff

also alleges that emissions have risen due to increased OCS extraction technologies.

See, e.g., Compl. ¶¶ 163–65 (discussing Arctic offshore drilling equipment and

patents potentially relevant to conduct near Alaskan OCS). And while Plaintiff

identifies certain additional energy projects that occurred in Canadian waters, id.

¶ 170, Defendants conduct similar activity in American waters.

      38.   Even if Plaintiff’s claims were based solely on allegedly deceptive

promotion of oil and gas by Defendants (which they clearly are not, as explained

above), that would not prevent removal based on OCSLA. For example, Plaintiff

contends that Defendants funded “think tanks” and other organizations to “deceive

the public about the impacts of fossil fuels . . . and oppose greenhouse gas

regulation.” Id. ¶¶ 121, 210. Even if this were true, Plaintiff’s claims would be

removable under OCSLA because, as explained above, its theory of causation

includes the increased production of oil and gas leading to increases in greenhouse

gas emissions, which has caused changes to the climate and Plaintiff’s alleged

injuries. Thus, production of oil and gas—a substantial portion of which occurred on

the OCS—is a direct and necessary link in the alleged causal chain upon which

Plaintiff’s claims depend.     Moreover, Defendants’ alleged concealment and

misrepresentations would have had the alleged effect of convincing policy makers to

continue production on the OCS.



                                        58
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 63 of 168 PageID: 63




      39.    The relief sought also arises in connection with and affects OCS

extraction and development. See, e.g., Compl. at 144–45 (Prayer for Relief seeking

abatement, damages, and injunctive relief that would inevitably affect exploration

and production on the OCS). Plaintiffs’ desired remedies would clearly “alter[] the

progress of production activities on the OCS” and “threaten[] to impair the total

recovery of the federally-owned minerals from the reservoir or reservoirs underlying

the OCS. Such a dispute was intended by Congress to be within the grant of federal

jurisdiction contained in § 1349.” Amoco Prod. Co., 844 F.2d at 1210.

      40.    Moreover, OCSLA makes clear that oil and gas activities on the OCS

can only be governed by federal law. As the Supreme Court recently confirmed,

“[T]he OCSLA defines the body of law that governs the OCS.” Parker Drilling

Management Services, Ltd. v. Newton, 139 S. Ct. 1881, 1887 (2019). In particular,

OCSLA extends “[t]he Constitution and laws and civil and political jurisdiction of

the United States” to the OCS. 43 U.S.C. § 1333(a)(1). Federal law applies “to the

same extent as if the [OCS] were an area of exclusive Federal jurisdiction located

within a State.” Id. Disputes under OCSLA may borrow from the law of adjacent

states, but such claims remain creatures of federal law. “[T]he civil and criminal laws

of each adjacent State . . . are declared to be the law of the United States for that

portion of the subsoil and seabed of the [OCS].” Id. at § 1333(a)(2)(A).




                                          59
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 64 of 168 PageID: 64




        41.   Thus, as Parker Drilling explains, the choice-of-law “question under the

OCSLA” is not one of “ordinary” preemption. 139 S. Ct. at 1889. “The OCSLA

makes apparent that federal law is exclusive in its regulation of [the OCS], and that

state law is adopted only as surrogate federal law.” Id. (quotation marks omitted,

alteration in original). Thus, the courts have affirmed removal jurisdiction where

plaintiff’s claims, “though ostensibly premised on [state] law, arise under the ‘law of

the United States’ under [43 U.S.C.] § 1333(a)(2)” such that “[a] federal question . . .

appears on the face of [plaintiff’s] well-pleaded complaint.” Ten Taxpayer Citizens

Grp. v. Cape Wind Assoc., LLC, 373 F.3d 183, 193 (1st Cir. 2004). Accordingly,

Plaintiff’s claims are removable under OCSLA.63

        VI.   THE ACTION IS REMOVABLE UNDER THE FEDERAL
              OFFICER REMOVAL STATUTE

        42.   The Federal Officer Removal statute allows removal of an action against

“any officer (or any person acting under that officer) of the United States or of any

agency thereof . . . for or relating to any act under color of such office.” 28 U.S.C.

§ 1442(a)(1). A party seeking removal under section 1442 must show that: (1) it is

a “person” within the meaning of the statute; (2) plaintiff’s claims are based upon the

defendants’ conduct “acting under” the United States, its agencies, or its officer; (3)

plaintiff’s claims are “for or relating to” an act under color of federal office; and (4)



63
     Under Parker Drilling, Plaintiff’s claims related to operations on the OCS are also
     removable under 28 U.S.C. §1331 because they arise under federal law.

                                           60
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 65 of 168 PageID: 65




the party raises a colorable federal defense. Def. Ass’n of Philadelphia, 790 F.3d at

467. All elements are satisfied here with respect to the Chevron Parties and many

other Defendants, which have engaged in activities pursuant to the directions of

federal officers that “relate to” Plaintiff’s claims.    So long as federal officer

jurisdiction can be exercised as to one Defendant, jurisdiction over the entire action

is permissible. See 28 U.S.C. § 1367. Among other things, Defendants have

performed critical and necessary functions for the U.S. military in furtherance of

national defense policy and have acted pursuant to government mandates, leases, and

contracts under which they assisted the federal government in achieving federal

policy goals, all under federal direction, oversight, and control. And “in the absence

of [these] contract[s] with [] private firm[s], the Government itself would have had

to perform” these essential tasks. Watson, 551 U.S. at 154.

      43.    First, Defendants are “persons” within the meaning of the statute. The

Complaint alleges that Defendants are corporations, Compl. ¶¶ 18–23, which the

Third Circuit has held qualify as “persons” under the statute. See Def. Ass’n of

Philadelphia, 790 F.3d at 468, as amended (June 16, 2015).

      44.    Second, Defendants “acted under” a federal officer because the

government exerted extensive “subjection, guidance, or control” over Defendants’

fossil fuel production and because Defendants engaged in “an effort to assist, or to

help carry out, the duties or tasks of the federal superior.” Watson, 551 U.S. at 143,



                                         61
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 66 of 168 PageID: 66




152. Both the Supreme Court and the Third Circuit have made clear that “the statute

must be liberally construed” and, in particular, “[t]he words ‘acting under’ are broad.”

Id. at 147; Def. Ass’n of Philadelphia, 790 F.3d at 468; see also Baran v. ASRC Fed.

Mission Sols., 2018 WL 3054677, at *5 (D.N.J. June 20, 2018) (“The ‘acting under’

requirement, like the federal removal statute overall, is to be ‘liberally construe[d]’”)

(quoting Papp, 842 F.3d at 812)). Where, as here, a private party has specifically

contracted with “the Government to produce an item that [the Government] needs,”

such assistance “goes beyond simple compliance with the law” and satisfies the

“acting under” prong. Baker, 962 F.3d at 942. “The words ‘acting under’ describe

‘the triggering relationship between a private entity and a federal officer.’ The

‘triggering relationship’ encompasses a broad range of relationships, including, but

not limited to, agent-principal, contract or payment, and employer-employee

relationships.” Doe v. UPMC, 2020 WL 5742685 at *3 (W.D.Pa. Sept. 25, 2020)

(emphasis added and internal citations omitted).

      45.    Third, Plaintiff’s claims are “for or relating to” acts Defendants

performed under color of office.       To meet this prong, there need only be “a

‘connection’ or ‘association’ between the act in question and the federal office.” Def.

Ass’n of Philadelphia, 790 F.3d at 471. Even before the 2011 Removal Clarification

Act, a removing party only was required to “‘demonstrate that the acts for which they

[we]re being sued’ occurred at least in part ‘because of what they were asked to do



                                           62
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 67 of 168 PageID: 67




by the Government.’” Id. (quoting Isaacson, 517 F.3d at 137) (first emphasis added).

When Congress in the Removal Clarification Act of 2011 inserted the words “or

relating to” into the statute, it “broaden[ed] the universe of acts that enable Federal

officers to remove to Federal court” even further. Id., 790 F.3d at 467 (quoting H.R.

Rep. 112-17, at 6, 2011 U.S.C.C.A.N. 420, 425). Congress thus “broadened federal

officer removal to actions, not just causally connected, but alternatively connected or

associated, with acts under color of federal office.” Latiolais, 951 F.3d at 292; see

also Baker, 962 F.3d at 943. It is not necessary “that the complained-of conduct itself

was at the behest of a federal agency”; rather, it is “sufficient” if Plaintiffs’

“allegations are directed at the relationship between the [Defendants] and the federal

government” for at least some of the time frame relevant to Plaintiffs’ claims.64

Baker, 962 F.3d at 944–45; accord Def. Ass’n of Philadelphia, 790 F.3d at 470–71;

Papp v. Fore-Kast Sales Co., Inc., 842 F.3d 805 (3d Cir. 2016). For instance, in

Baker, a case similar to this case, the federal officer removal statute was found to

apply when certain products that allegedly contributed to plaintiffs’ purported

pollution-based harms had, at times, been “critical wartime commodities” subject to

“price controls,” detailed federal oversight, and mandatory orders “setting aside” a



64
     See also Williams v. Todd Shipyards Corp., 154 F.3d 416, 1998 WL 526612, at
     *1, *6 (5th Cir. 1998) (per curiam) (federal officer removal was proper where the
     plaintiff was exposed to asbestos while working for the defendant, even though
     the defendant “did both commercial work for private parties” and worked under
     government contract on ships owned or operated by the federal government).

                                          63
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 68 of 168 PageID: 68




portion of the defendants’ products for the government’s own use. Id. at 940–41,

945. Similarly, in Defenders Association of Philadelphia, the “for or relating to”

element was satisfied even though the Federal Community Defender was not directed

by the government to represent defendants in state post-conviction proceedings, the

conduct at issue in the suit, because doing so was “related to” representing defendants

in federal habeas proceedings, which was done under federal direction. 790 F.3d at

471–72.

      46.    “[D]efendants enjoy much broader removal rights under the federal

officer removal statute than they do under the general removal statute.” Leite v.

Crane Co., 749 F.3d 1117, 1122 (9th Cir. 2014). At this stage, a defendant’s

allegations “in support of removal” only need to be “facially plausible,” and the

defendant receives the “benefit of all reasonable inferences from the facts alleged.”

Baker, 962 F.3d at 941, 945. In Def. Ass’n of Philadelphia, the Third Circuit made

clear that in assessing a motion to remand a case removed to federal court, the Court

must “construe the facts in the removal notice in the light most favorable to the”

existence of federal jurisdiction, and the defendant’s theory of the case is the basis

for determining the propriety of removal. 790 F.3d at 471, 474 (“[W]e must accept

the [defendant’s] theory of the case at this juncture.”); see also Baker, 962 F.3d at

947 (“Our role at this stage of the litigation is to credit only the [defendant’s]

theory.”). This conclusion is based on the Supreme Court’s decision in Acker, in



                                          64
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 69 of 168 PageID: 69




which the Court “credit[ed] the [Defendants’] theory of the case for purposes of both

elements of [the] jurisdictional inquiry and conclude[d] that the [Defendants] made

an adequate threshold showing that the suit is ‘for a[n] act under color of office.’”

Acker, 527 U.S. at 432. Accordingly, this Court must defer to Defendants’ reasonable

theory for federal officer removal—that Defendants acted under the direction and

control of federal officers to carry out essential functions for the federal government

and this conduct is related to and connected with Plaintiff’s asserted claims and

alleged injuries.

        47.   Defendants’ efforts to assist and help carry out essential tasks for the

federal government are numerous, to say the least. Defendants’ grounds for federal

officer removal span decades and cover multiple federal programs and contracts. At

their core, though, each relates back to the United States government’s vital interest

in assuring adequate energy sources for the national defense and economic well-

being.65

        A.    The Federal Government’s “Special Relationship” With The Energy
              Industry




65
     The examples provided in this section, and other sections, of this Notice of
     Removal are meant only to provide illustrative examples. These examples are by
     no means an exhaustive collection of the factual bases that support the grounds
     for removal asserted herein. Defendants expressly reserve all rights to include
     additional support for any and all grounds for removal in any further briefing
     should Plaintiff challenge removal.

                                          65
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 70 of 168 PageID: 70




        48.   The association between oil and national security began in the early

1900s, when the world’s leading navies switched from coal to oil as the preferred

energy source for ships. President Taft recognized the national interest in developing

domestic oil sources in his address to Congress on December 6, 1910: “As not only

the largest owner of oil lands, but as a prospective large consumer of oil by reason of

the increasing use of fuel oil by the Navy, the federal government is directly

concerned both in encouraging rational development and at the same time inuring the

longest possible life to the oil supply.”66 This national security concern led to the

September 2, 1912 executive order creating the Naval Petroleum Reserve at Elk Hills,

California, which was intended to preserve oil in the ground for national emergencies.

        49.   Following World War I, the United States continued to explore for and

develop its own domestic resources, while other nations pursued policies to maintain

access and to develop oil resources in the Middle East, Venezuela, and Mexico.

Although the United States produced a significant amount of the world’s oil in the

interwar years, it also began to push European powers to open Middle East oil

reserves for American companies.67




66
     Dick Decl., Ex. 23 (Hearings Before Committee on Naval Affairs of the House of
     Representatives on Estimates Submitted by the Secretary of the Navy, 64th Cong.
     761 (1915)).
67
     See generally Dick Decl., Ex. 24 (Daniel Yergin, The Prize: The Epic Quest for
     Oil, Money & Power 399 (1991)).

                                          66
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 71 of 168 PageID: 71




      50.    World War II confirmed petroleum’s role as a key American resource,

and underscored the government’s interest in maintaining and managing it. See

Statement of Ralph K. Davies, Deputy Petroleum Administrator of War, Special

Committee Investigating Petroleum Resources, S. Res. 36, at 4 (Nov. 28, 1945) (“Our

overseas forces required nearly twice as many tons of oil as arms and armament,

ammunition, transportation and construction equipment, food, clothing, shelter,

medical supplies, and all other materials together. In both essentiality and quantity,

oil has become the greatest of all munitions”). As the United States prepared for war

in 1941, its need for large quantities of oil and gas to produce high-octane fuel for

planes (“avgas”), oil for ships, lubricants, and synthetic rubber far outstripped the

Nation’s current capacity. The government created agencies to control the petroleum

industry; it built refineries; it directed the production of certain petroleum products;

and it managed scarce resources for the war effort. “No one who knows even the

slightest bit about what the petroleum industry contributed to the war can fail to

understand that it was, without the slightest doubt, one of the most effective arms of

this Government… in bringing about a victory.” Statement of Senator O’Mahony,

Chairman, Special Committee Investigating Petroleum Resources, S. Res. 36, at 1

(Nov. 28, 1945). Put simply, “[b]y controlling the nation’s crude oil supply, the

federal government controlled the nation’s petroleum industry.” Exxon Mobil,

2020 WL 5573048, at *11 (emphasis added).



                                          67
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 72 of 168 PageID: 72




        51.   The controls placed on the production of petroleum during World War

II extended through the Korean War. See Exxon Mobil, 2020 WL 557304 at *27

(detailing the government’s use of the Defense Production Act of 1950 “to force” the

petroleum industry to “increase their production of wartime . . . petroleum products”).

The United States government also authorized the full development of its own energy

resources by directing large-scale oil production at the Naval Petroleum Reserve at

Elk Hills, which was operated by Chevron’s predecessor Standard Oil of California

under contract with the U.S. Navy.

        52.   During the Cold War, the U.S. military continued to purchase and

consume large amounts of avgas and jet fuel, and participated in the development of

innovative military fuels. For example, Shell Oil Company developed and produced

specialized high-altitude fuels for the federal government’s U-2 and SR-71 Blackbird

overhead reconnaissance programs.

        53.   The United States Department of Defense is the United States’ single

largest consumer of energy, and one of the world’s largest users of petroleum fuel.

In fiscal year 2019 alone, the Department of Defense purchased 94.2 million barrels

of fuel products in compliance with military specifications, totaling $12.1 billion in

procurement actions.68




68
     Def. Logistics Agency Energy, supra n.11.

                                          68
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 73 of 168 PageID: 73




        54.   During the 1960s, U.S. oil consumption increased 51%, compared to

only 36% during the previous decade.69 Demand continued to climb into the early

1970s, and domestic supply failed to keep pace, so the United States soon found itself

facing a precarious shortage of oil, which in turn, threatened domestic stability. The

United States increasingly turned to foreign countries, particularly in the Middle East,

for oil—indeed, the amount of oil that the United States imported doubled from 3.2

million barrels per day in 1970 to 6.2 million barrels per day in 1973.70 By April

1973, President Nixon was sounding the alarm to Congress:

              As America has become more prosperous and more
              heavily industrialized, our demands for energy have
              soared. Today, with 6 per cent of the world’s population,
              we consume almost a third of all the energy used in the
              world. Our energy demands have grown so rapidly that
              they now outstrip our available supplies, and at our present
              rate of growth, our energy needs a dozen years from now
              will be nearly double what they were in 1970. . . . If recent
              trends continue unchecked, we could face a genuine
              energy crisis. But that crisis can and should be averted, for
              we have the capacity and the resources to meet our energy
              needs if only we take the proper steps —and take them
              now.71

        55.   One of Nixon’s immediate suggestions to avert a national energy crisis

was to dramatically increase production on the OCS:



69
     Dick Decl., Ex. 25 (Jay Hakes, A Declaration of Energy Independence 17 (2008)).
70
     Dick Decl., Ex. 24 (Yergin, 591).
71
     Excerpts From Nixon Message, N.Y. Times, Apr. 19, 1973,
     https://www.nytimes.com/1973/04/19/archives/excerpts-from-nixon-message-
     developing-our-domestic-energy.html.

                                           69
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 74 of 168 PageID: 74




             Approximately half of the oil and gas resources in this
             country are located on public lands, primarily on the Outer
             Continental Shelf [OCS]. The speed at which we can
             increase our domestic energy production will depend in
             large measure on how rapidly these resources can be
             developed. I am therefore directing the Secretary of the
             Interior to take steps which would triple the annual acreage
             leased on the Outer Continental Shelf by 1979, beginning
             with expanded sales in 1974 in the Gulf of Mexico and
             including areas beyond 200 meters in depth under
             conditions consistent with my oceans policy statement of
             May, 1970.72

       56.   Before the nation’s precarious energy balance could stabilize, events

abroad would exacerbate the crisis. The 1973 Arab Oil Embargo “led to nationwide

shortages of petroleum, a $60 billion drop in GNP, [and] more rapid inflation,”

among other harms.73 The nation’s energy woes continued to mount in the mid-late

1970s, with a natural gas shortage caused by an abnormally cold winter in 1976–77,

a national coal strike in 1978, and a substantial reduction in crude oil supplies

following the Iranian Revolution of 1979.74 Yet the nation’s dependency on imported

oil continued to increase. By January and February of 1977, the U.S. was importing

up to 9.6 billion barrels per day—fully half of the nation’s total domestic oil

consumption.75 The growing influence of the Organization of Petroleum Exporting


72
     Id.
73
     U.S. Dep’t of Energy, National Energy Plan II, at 1 (1979),
     https://books.google.com/books?id=VR7PpPbRKFgC&printsec=frontcover#v=o
     nepage&q&f=false.
74
     Id.
75
     Id. at VII.

                                          70
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 75 of 168 PageID: 75




Countries (“OPEC”), the quadrupling of oil prices during the energy crises of the

1970s, the staggering loss in GNP, and the now-infamous gas lines, price controls,

and rationing that accompanied these energy crises spurred the U.S. Government to

take action over the ensuing decades to quickly and dramatically increase domestic

oil production.

        57.   In 1973, President Nixon established the goal of energy independence

for the U.S. by 1980. President Nixon dubbed this plan “Project Independence 1980”

and, among other things, ordered the Secretary of the Interior “to increase the acreage

leased on the [OCS] to 10 million acres beginning in 1975, more than tripling what

had originally been planned.”76 Nixon explained: “Let me conclude by restating our

overall objective. It can be summed up in one word that best characterizes this Nation

and its essential nature. That word is ‘independence.’ From its beginning 200 years

ago, throughout its history, America has made great sacrifices of blood and also of

treasure to achieve and maintain its independence. In the last third of this century,

our independence will depend on maintaining and achieving self-sufficiency in

energy. . . . What I have called Project Independence 1980 is a series of plans and

goals set to insure that by the end of this decade, Americans will not have to rely on




76
     Annual Message to the Congress on the State of the Union, 1 Pub. Papers 56, 94
     (Jan.                                 23,                               1974),
     https://quod.lib.umich.edu/p/ppotpus/4731948.1974.001/134?rgn=full+text;view
     =image.

                                          71
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 76 of 168 PageID: 76




any source of energy beyond our own.”77

        58.   Importantly, the federal government has promoted the production of oil

and gas for decades to meet this goal, even as the public and the world increasingly

recognized and understood the potential link between greenhouse gas emissions and

global climate change.78 Although the nation did not meet President Nixon’s goal of

energy independence by 1980, it did so in 2019: total U.S. energy exports were

greater than total energy imports in that year, and the United States became a net total

energy exporter for the first time since 1952.79



77
     Address to the Nation about National Energy Policy, 1 Pub. Papers 973, 976 (Nov.
     25,                                                                         1973),
     https://quod.lib.umich.edu/p/ppotpus/4731942.1973.001/1030?rgn=full+text;vie
     w=image. After the Arab Oil Embargo, there was immense public pressure for
     Washington to “do something”— to return prices to what they had been before
     the embargo and, at the same time, ensure adequate domestic supplies. See also
     Meg Jacobs, America’s Never-Ending Oil Consumption, Atlantic (May 15, 2016),
     https://www.theatlantic.com/politics/archive/2016/05/american-oil-
     consumption/482532/ (hereafter, “Atlantic article”).
78
     The federal government took a number of other actions to promote the domestic
     production of oil and gas to protect important state actions. These include the
     Energy Petroleum Allocation Act of 1973, Pub L. No. 93-159, 87 Stat. 627 (1973)
     and the Federal Energy Administration (“FEA”) Act of 1974, Pub. L.No. 93-275,
     88 Stat. 96 (1974). The report published pursuant to the FEA stated, “Prospects
     for large, new discoveries of onshore oil and gas deposits in the lower 48 States
     are small. For this reason, it is proposed that leasing of the Federal OCS be
     accelerated, to include frontier areas of Alaska, the Atlantic and Pacific coasts,
     and the Gulf of Mexico.” Dick Decl., Ex. 10 (H.R. Doc. No. 93-406, at 1012).
     The report further noted that “there would be strategic foreign policy and national
     security advantages in having energy sources which are not susceptible to
     interruption by a foreign power.” Id.. More recent administrations have continued
     to promote the development of oil and gas on the OCS through, e.g., the Energy
     Policy Act of 2005 which, among other things, sought “to promote oil and natural
     gas production from the [OCS] and onshore Federal lands under lease by
     providing royalty incentives to use enhanced recovery techniques.” Pub. L. No.
     109-58, § 357(a)(2)(B), 119 Stat. 594 (2005).
79
     U.S. Energy Info. Admin., U.S. energy facts explained (Apr. 27, 2020),
     https://www.eia.gov/energyexplained/us-energy-facts/imports-and-exports.php.

                                           72
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 77 of 168 PageID: 77




       59.   The federal government continues the active promotion of domestic

production of fossil fuels through a variety of lease programs, grants, loan guarantees,

tax provisions, and contracts. For example, the Office of Fossil Energy states that

the government seeks American energy dominance, which “promotes U.S. domestic

homegrown energy development to achieve energy security and jobs in energy and

technology around the world.”80

       60.   For decades, Defendants have acted under the direction of federal

officers and have assisted them in securing domestic energy independence and

meeting the requirements of the U.S. military and the national economy. Under these

circumstances, 28 U.S.C. § 1442(a)(1) affords Defendants a right to insist that any

claims based on this “special relationship” may be heard in federal court. Baker, 962

F.3d at 941–42 (holding that “[t]he crux of the [‘acting under’] inquiry . . . is whether

there was a special relationship between the defendant and the federal government,”

which exists where an entity “provide[s] the federal government with materials that

it need[s]”—particularly during wartime).

       B.    Defendants Acted Under Federal Officers By Producing Or Supplying
             Oil At The Government’s Direction To Implement Federal Policy
             Mandates and Objectives




80
     U.S. Dep’t of Energy, Office of Fossil Energy, 2018-2022 Strategic Vision,
     https://www.energy.gov/sites/prod/files/2019/12/f69/FE%20Strategic%20Vision
     .pdf.

                                           73
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 78 of 168 PageID: 78




        61.   Defendants have assisted the government to develop the Nation’s fossil

fuel resources in furtherance of the government’s national policy goals by exploring

for and producing oil, gas, and other minerals on federal lands, including pursuant to

leases governed by OCSLA and the Mineral Leasing Act of 1920, 30 U.S.C. § 181 et

seq. (“MLA”), under the direction and control of the federal government. See, e.g.,

Dick Decl., Exs. 4–8.

        62.   The Outer Continental Shelf. As noted above, Congress first passed

OCSLA in 1953, providing federal control over the OCS to assure the “expeditious

and orderly development” of what it recognized to be a “vital national resource” in

“a manner which is consistent with . . . national needs.”81 In 1978, Congress amended

OCSLA to further encourage the leasing of the OCS to meet national energy and

security needs created by the oil embargos beginning in 1973. Congress’s express

purpose was to foster “expedited exploration and development of the Outer

Continental Shelf in order to achieve national economic and energy policy goals,

assure national security, reduce dependence on foreign sources, and maintain a

favorable balance of payments,” including by “develop[ing] oil and natural gas

resources in the Outer Continental Shelf in a manner which is consistent with the




81
     43 U.S.C. § 1332(3).

                                         74
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 79 of 168 PageID: 79




need . . . to make such resources available to meet the Nation’s energy needs as

rapidly as possible.”82

        63.   During the debate over the 1978 amendments, Senator Fritz Hollings

submitted a proposal suggesting that the federal government create a national oil

company to facilitate the development of oil and gas on the OCS: “My bill authorizes

and directs the Secretary of the Interior to initiate a major program of offshore oil

exploration—including deep drilling—in frontier areas of the Outer Continental

Shelf . . . . The Federal Government can conduct this program by using the same

drilling and exploration firms that are usually hired by oil companies. The taxpayers

of the United States—rather than the oil companies—would be the clients for these

drilling companies, and the information received would pass directly into the public

domain.”83 The proposal to create a government agency to develop the OCS was

ultimately rejected—instead, the government decided to contract with private energy

companies to perform these essential tasks on its behalf with expanded oversight and

control by the government.




82
     43 U.S.C. § 1802 (1) & (2); see Watt, 668 F.2d 1290, 1296 (D.C. Cir. 1981); see
     also S. Rep. No. 93-1140, at 4937 (1974) (“During the next decade, development
     of conventional oil and gas from the United States Outer Continental Shelf can be
     expected (a) to provide the largest single source of increased domestic energy, (b)
     to supply this energy at a lower average cost to the U.S. economy than any
     alternative and (c) to supply it with substantially less harm to the environment
     than almost any other source.”).
83
     See Dick Decl., Ex. 9 (121 Cong. Rec. S903-11 (1975)).

                                           75
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 80 of 168 PageID: 80




        64.   Around this time, it was necessary to spur production of oil and gas on

the OCS because alternatives were infeasible.         In the lead-up to the 1978

amendments, the Ad Hoc Select Committee on the OCS published a report stating

that “alternative sources of energy will not be commercially practical for years to

come,” and thus, “a healthy economy remains dependent on supplies of oil and gas.”84

The Committee concluded that “[d]evelopment of our OCS resources will afford us

needed time—as much as a generation—within which to develop alternative sources

of energy.”85

        65.   The 1978 OCSLA amendments greatly increased the Secretary of the

Interior’s control over the OCS leasing program to align production with national

goals.86 The amendments instructed the Secretary of the Interior to create an oil and

gas leasing program on a five-year review cycle that provides as precisely as possible

the size, timing, and location of leasing activities “which [the Secretary] determines

will best meet national energy needs for the five-year period following its approval

or reapproval.”87 Since 1977, several federal statutes have further expanded the OCS

leasing program to promote the development of national energy supplies, including



84
     Dick Decl., Ex. 54 (H.R. Rep. No. 94-1084, at 3438 (1976)).
85
     Dick Decl., Ex. 26 (H.R. Rep. No. 95-590, at 1460 (1977)).
86
     See id. at 173 (recognizing that the amendments provided the federal government
     with the power and oversight capability to “expedite the systematic development
     of the OCS, while protecting our marine and coastal environment”).
87
     43 U.S.C. § 1344(a)-(e).

                                          76
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 81 of 168 PageID: 81




reductions in royalty payments to increase participation by Defendants to explore and

develop deepwater resources.88

        66.   As a major federal action, authorization of each five-year OCS leasing

program is subject to environmental review under the National Environmental Policy

Act, requiring the preparation of an Environmental Impact Statement (“EIS”) to

support the Record of Decision approving the scope of the program. The EIS

approving each five-year leasing program is massive, and includes details regarding

the national need for oil and gas and how the leasing program meets those needs.89

        67.   These environmental analyses confirm that the OCS leasing program

exists to fulfill Congress’s mandate to manage and encourage production of oil and

natural gas from the OCS in order to further the national interest, not merely the

commercial interests of the lessees. In 2009, for example, oil produced from the OCS

accounted for 30% of all domestic production. The U.S. treasury averages more than

$10 billion per year from OCS bonuses, rental payments, and royalties. In evaluating

alternatives that could replace OCS leases or the required “no action” alternative (i.e.,

no OCS leases), the EIS concludes that such alternatives would not meet the federal




88
     See, e.g., Outer Continental Shelf Deep Water Royalty Relief Act, Pub. L. No.
     104-58, 109 Stat. 557 (1995); Energy Policy Act of 2005, Pub. L. No. 109-58, 119
     Stat. 594 (2005); Gulf of Mexico Energy Security Act of 2006, Pub. L. No. 109-
     432, 120 Stat. 2922 (2006).
89
     See, e.g., 2012-2017 EIS.

                                           77
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 82 of 168 PageID: 82




government’s purpose and need because any reduction in production would be

replaced mostly by foreign imports of oil and gas, frustrating congressional intent.90

        68.   The Record of Decision approving the 2017-2022 OCS Leasing

Programs recognizes that the Secretary of Interior must develop schedules of OCS

oil and gas leasing that “best meet national energy needs for the 5-year period

following its approval or re-approval.”         Although the no-lease alternative was

identified as the most environmentally preferred alternative, it was rejected because

it did “not meet the purpose and need for the action . . . as it leaves a void in planning

for national energy needs.”91

        69.   Defendants that agree to the OCS leases must develop the OCS areas

identified for exploration and development. The leases provide that recipients must

“develop[] . . . the leased area” diligently, including carrying out exploration,

development, and production activities approved by Interior Department officials for

the express purpose of “maximiz[ing] the ultimate recovery of hydrocarbons from

the leased area.”92 The Bureau of Ocean Energy Management (“BOEM”) maintains

oversight over the lessees as they operate on federal land. Prior to exploration,


90
     See id. at 1-4, 4-606, 4-643 (projecting changes in oil markets if OCS production
     was halted).
91
     U.S. Dep’t of Interior, Bureau of Ocean Energy Mgmt., Record of Decision and
     Approval of the 2017-2022 Outer Continental Shelf Oil and Gas Leasing Program
     (Jan. 17, 2017), https://www.boem.gov/sites/default/files/oil-and-gas-energy-
     program/Leasing/Five-Year-Program/2017-2022/2017-2022-Record-of-
     Decision.pdf.
92
     See Dick Decl., Ex. 5 § 10.

                                           78
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 83 of 168 PageID: 83




development, or production, lessees must prepare and comply with detailed plans that

are subject to comment and amendment by BOEM, state reviewer, or other

agencies.93

        70.   Under these requirements, OCS lessees are subject to exacting oversight

by BOEM and Bureau of Safety and Environmental Enforcement (“BSEE”) over

each stage in developing the leasehold property.94 At all stages—from exploration,

to preparation for developing and producing oil and gas reserves that have been

discovered, to actual drilling and production—OCS lessees must submit exhaustive

operational plans demonstrating how they will comply with the complex and detailed

technical requirements imposed by these agencies. The relevant agency must then

find, complete, and approve these plans before any such work can begin. BSEE then

carefully monitors compliance with the approved plan and must approve any

significant modification thereof.

        71.   The federal government supervises and controls the oil and gas

development and production activities of its lessees, like Defendants, in myriad and




93
     See generally Adam Vann, Cong. Rsch. Serv., RL33404, Offshore Oil and Gas
     Development: Legal Framework (2018), RL33404, Offshore Oil and Gas
     Development:                 Legal             Framework                (2018),
     https://fas.org/sgp/crs/misc/RL33404.pdf (describing the multi-step process for
     approval of development plans and oversight procedures).
94
     E.g., 30 C.F.R. §§ 250.101-115, §§ 250.130-146, §§ 250.168-295, §§ 250.400-
     463 (BSEE) & §§ 550.101-147 (BOEM).

                                          79
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 84 of 168 PageID: 84




extensive ways. Many of these requirements and reserved authorities are for the

purpose of assisting the federal government in furthering public purposes.

        72.   OCS leases obligate lessees like Defendants to “develop[] . . . the leased

area” diligently, including carrying out exploration, development, and production

activities approved by Interior Department officials for the express purpose of

“maximiz[ing] the ultimate recovery of hydrocarbons from the leased area.”95

Indeed, for decades, Defendants’ OCSLA leases have instructed that “[t]he Lessee

shall comply with all applicable regulations, orders, written instructions, and the

terms and conditions set forth in this lease” and that “[a]fter due notice in writing, the

Lessee shall conduct such OCS mining activities at such rates as the Lessor may

require in order that the Leased Area or any part thereof may be properly and timely

developed and produced in accordance with sound operating principles.”96 All

drilling must take place “in accordance with an approved exploration plan (EP),

development and production plan (DPP) or development operations coordination

document (DOCD) [as well as] approval conditions”—all of which must undergo




95
     Dick Decl., Ex. 5 § 10; see 30 C.F.R. § 250.1150 (“[Lessees] must produce wells
     and reservoirs at rates that provide for economic development while maximizing
     ultimate recovery without adversely affecting correlative rights.”).
96
     Dick Decl., Ex. 5 § 10 (emphases added).

                                           80
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 85 of 168 PageID: 85




extensive review and approval by federal authorities, and all of which further must

conform to “diligence” and “sound conservation practices.”97

       73.    The federal government retains the right to control a lessee’s rate of

production from its lease.98 In particular, BSEE, within the Interior Department, may

set the Maximum Efficient Rate (“MER”) for production from a reservoir—that is, a

cap on the production rate from all of the wells producing from a reservoir.99 This

requirement has existed since 1974,100 and the government adopted this “significant

burden” to control production from its leases for the purpose of responding to “a

period of oil shortages and energy crises.”101 Capping production levels to serve the

public policy of ensuring sufficient petroleum reserves for the country is not a feature

of a typical commercial lease, and thus is another example of how the OCS leases are

not merely commercial transactions, but rather are used to further federal objectives.




97
    Dick Decl., Ex. 5 §§ 9, 10; see Dick Decl., Ex. 7 (MLA leases grant rights subject
    to terms and conditions of the lease, federal laws, and the Interior Secretary’s
    orders).
98
   See Dick Decl., Ex. 5 § 10; 43 U.S.C. § 1334(g) (The lessee “shall produce any oil
    or gas, or both, . . . at rates consistent with any rule or order issued by the President
    in accordance with any provision of law.”).
99
    30 C.F.R. § 250.1159.
100
    See 39 Fed. Reg. 15885 (May 6, 1974) (approving OCS Order No. 11).
101
    75 Fed. Reg. 20271, 20272 (Apr. 19, 2010).

                                             81
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 86 of 168 PageID: 86




         74.   For onshore operations, the Interior Department’s Bureau of Land

Management (“BLM”) leases similarly provide that the United States “reserves the

right to specify rates of development and production in the public interest.”102

         75.   The federal government also maintains certain controls over the

disposition of oil, gas, and other minerals extracted from federally owned property.

For example, the government conditions OCS leases with a right of first refusal to

purchase all minerals “[i]n time of war or when the President of the United States

shall so prescribe.”103 The government also reserves the right to purchase up to 16⅔%

of lease production, less any royalty share taken in-kind.104 The Secretary of the

Interior may direct a lessee to deliver any reserved production to the General Services

Administration (government civilian operations), the Department of Defense

(military operations), or the Department of Energy (e.g., Strategic Petroleum

Reserve).105

         76.   For onshore leases, the Secretary may take any royalty owed on oil and

gas production in-kind and “retain the same for the use of the United States.”106 BLM

leases also provide that “Lessor reserves the right to ensure that production is sold at




102
      Dick Decl., Ex. 7 § 4 (emphasis added).
103
      Dick Decl., Ex. 4 § 14; Dick Decl., Ex. 5 § 15(d); see 43 U.S.C. § 1341(b).
104
      43 U.S.C. § 1353(a)(2).
105
      43 U.S.C. § 1353(a)(3).
106
      30 U.S.C. § 192.

                                           82
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 87 of 168 PageID: 87




reasonable prices and to prevent monopoly.”107 In addition, the Secretary may

compel a lessee to offer a percentage of lease production “to small or independent

refiners” (e.g., in shortage situations where independent refiners may not have access

to production to the same extent as integrated producers/refiners).108

         77.   The federal government also uniquely reserves the authority to

determine the value of production for purposes of determining how much royalty a

lessee owes.109 The standard BLM lease for onshore minerals in effect for decades

has a similar provision.110 A typical commercial private (i.e., fee) lease would never

reserve similar unilateral authority to one contracting party to control a material

economic term of the lease contract; this would be akin to an apartment rental lease

providing that the landlord has sole discretion to specify the rent owed.

         78.   Through     federal   leases,    the   government   balances    economic

development with environmental considerations. The Secretary may reduce or

eliminate the United States’ royalty share, and thus provide the lessee an additional

economic incentive to produce oil and gas.111 The Secretary may also suspend


107
      Dick Decl., Ex. 5 § 10.
108
      Dick Decl., Ex. 5 § 15(c); see 43 U.S.C. § 1337(b)(7) (OCS leases); 30 U.S.C.
      § 192 (onshore leases).
109
      See Dick Decl., Ex. 5 § 6(b) (“The value of production for purposes of computing
      royalty shall be the reasonable value of the production as determined by the
      Lessor.”) (emphasis added).
110
      See Dick Decl., Ex. 7 § 2 (“Lessor reserves the right . . . to establish reasonable
      minimum values on products . . . .”).
111
      43 U.S.C. § 1337(a)(3) (“The Secretary may, in order to promote increased
      production on the lease area, through direct, secondary, or tertiary recovery

                                               83
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 88 of 168 PageID: 88




production from an OCS lease “if there is a threat of serious, irreparable, or

immediate harm or damage to life (including fish and other aquatic life), to property,

to any mineral deposits (in areas leased or not leased), or to the marine, coastal, or

human environment.”112 For onshore federal leases, the Secretary may similarly

direct or grant suspensions of operations.113 The standard BLM onshore lease also

requires the lessee to cease any operations that would result in the destruction of

threatened or endangered species or objects of historic or scientific interest.114

         79.    Through federal leases, the government retains supervision and control

over the use of federal property. The mineral leasing laws, including OCSLA and

the MLA, are an exercise of Congress’s power under the Property Clause of the

Constitution. U.S. Const. art. IV, § 3, cl. 2 (“The Congress shall have Power to

dispose of and make all needful Rules and Regulations respecting the Territory or

other Property belonging to the United States.”). The government issues onshore and

offshore leases for a primary term of five to 10 years, with a habendum clause under

which the lessee retains the lease for so long after the primary term as the lease



      means, reduce or eliminate any royalty or net profit share set forth in the lease for
      such area.”) (OCS leases); 43 C.F.R. § 3103.4-1(a) (“[T]he Secretary . . . may
      waive, suspend or reduce . . . the royalty on an entire leasehold, or any portion
      thereof.”) (MLA leases).
112
      43 U.S.C. § 1334(a)(1); see 43 U.S.C. § 1334(a)(2) (authority to cancel any lease
      for similar reasons); Dick Decl., Ex. 5 § 13 (offshore lease provision governing
      suspension or cancellation).
113
      See 30 U.S.C. § 226(i); 43 C.F.R. § 3103.4-4.
114
      Dick Decl., Ex. 7 § 6.

                                             84
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 89 of 168 PageID: 89




produces oil and gas in paying quantities. 30 U.S.C. § 226(e) (onshore); 43 U.S.C.

§ 1337(b)(2) (OCS); Dick Decl, Ex. 5 § 3. But when the lease terminates, the

property interest reverts to the United States; the lessee cannot acquire fee title

interest. Nor may a federal lessee assign its lease to another person without express

government approval. 30 U.S.C. § 187; 43 C.F.R. § 3106 (onshore leases); 30 C.F.R.

§§ 556.701(a), 556.800 (OCS leases).

      80.    The United States controls federal mineral lessees like Defendants in

other ways. An OCS lessee does not have an absolute right to develop and produce;

rather, it has only an exclusive right to seek approval from the United States to

develop and produce under the lease. See Sec’y of the Interior v. California, 464 U.S.

312, 337–39 (1984); Vill. of False Pass v. Clark, 733 F.2d 605, 614–16 (9th Cir.

1984). The MLA limits the onshore federal oil and gas lease acreage that may be

held by any one person, enforceable by an action in federal court. 30 U.S.C. § 184(d),

(h). The government has the right to obtain “prompt access” to facilities and records.

See Dick Decl, Ex. 4 § 11, Dick Decl, Ex. 5 § 12; 30 U.S.C. § 1713. And the United

States also reserves the right to all helium produced from federal leases, which the

lessee produces solely for the government’s benefit. See 43 U.S.C. § 1341(f); Dick

Decl, Ex. 5 § 6(a) (OCS leases); 30 U.S.C. § 181 (onshore leases).

      81.    As the above statutory and lease provisions demonstrate, a federal oil

and gas leases is a contract to develop federal minerals on the government’s behalf,



                                         85
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 90 of 168 PageID: 90




and the government retains extensive supervision and control over the lessees for

many purposes, including in some cases solely to further public policy or achieve

purely governmental objectives. These are activities that the federal government

would itself have to undertake unless the Defendants did it for the government

through the obligations of federal leases on federal lands. Under Watson, this is not

run of the mill regulation; rather it is the kind of “special relationship” that supports

federal officer removal. Watson, 551 U.S. at 157.

        82.   In 2019, oil production by private companies, including some

Defendants, from federal offshore and onshore leases managed by the Interior

Department was nearly one billion barrels.          Historically, annual oil and gas

production from federal leases has accounted for as much as 36% of domestic oil

production and 25% of domestic natural gas production.115 The federal government

has reaped enormous financial benefits from the ongoing policy decision to contract

for the production of oil and gas from federal lands in the form of royalty regimes

that have resulted in billions of dollars of revenue to the federal government.

Moreover, the activities of lessees (including Defendants) pursuant to these leases

further Congress’s directives to the Executive Branch to facilitate and manage the

production of oil and natural gas from the OCS in order to achieve the federal



115
      See Cong. Rsch. Serv., R42432, U.S. Crude Oil and Natural Gas Production in
      Federal and Nonfederal Areas 3, 5 (updated Oct. 23, 2018),
      https://crsreports.congress.gov/product/pdf/R/R42432.

                                           86
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 91 of 168 PageID: 91




government’s policy objectives. If not for these activities of lessees under the

direction and control of federal resource-management agencies, the federal

government would have needed to perform those activities itself in order to

implement Congress’s directives regarding production of oil and gas from the OCS.

         83.   Naval Petroleum Reserve at Elk Hills. At the turn of the 20th century,

government lands in the West were being rapidly turned over to private owners. At

the same time, there was a growing realization of the importance of oil for the Navy,

which was then changing its ships from coal- to oil-burning.             In response to

arguments that the government should preserve oil for Naval purposes, President Taft

withdrew large portions of land in California and Wyoming from eligibility for

private ownership, and in 1912 set aside Naval Petroleum Reserve No. 1 at Elk Hills

by an Executive Order. The establishment of the Reserve, however, was expressly

made subject to pre-existing private ownership. There are approximately 46,000

acres within the Reserve: approximately one-fifth was owned by Standard Oil of

California (“Standard Oil”) (Chevron’s predecessor) and the remainder by the Navy.

The Standard Oil lands are not in one block, but are checker-boarded throughout the

Reserve. 116




116
      The history of Elk Hills is recounted in United States v. Standard Oil Co. of Cal.,
      545 F.2d 624 (9th Cir. 1976).

                                            87
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 92 of 168 PageID: 92




         84.   “The Elk Hills Naval Petroleum Reserve (NPR-1) . . . was originally

established in 1912 to provide a source of liquid fuels for the armed forces during

national emergencies.”117 “Congressional intent was to retain the oil [at the Reserve]

in the ground except when it was needed for national defense or to avoid damage to

the field and the irretrievable loss of oil.”118 In other words, Congress’s policy

objective was to take those steps necessary to maintain and preserve the fields

exclusively for federal defense purposes. Standard Oil and the Navy eventually

developed an understanding that neither would drill additional wells or produce oil

inside the Reserve without providing six months’ notice to the other.119 In doing so,

Standard Oil agreed to maintain the Reserve for national security purposes. The

maintenance of the Reserve itself under the direction of the federal government in

furtherance of federal policy gives rise to federal officer removal.120 Standard Oil’s

efforts paid off, as the Reserve was ready to produce oil for the U.S. war efforts in

World War II.




117
      U.S. Gov’t Accountability Off., GAO/RCED-87-75FS, Naval Petroleum
      Reserves: Oil Sales Procedures and Prices at Elk Hills, April Through December
      1986, at 3 (1987) (“GAO Fact Sheet”), http://www.gao.gov/assets/90/87497.pdf.
118
      U.S. Gov’t Accountability Off., Naval Petroleum Reserve No. 1: Efforts to Sell
      the Reserve, GAO/RCED-88-198 at 15 (July 1988) (emphasis added) (“GAO
      Report”).
119
      See United States v. Standard Oil of California, 545 F.2d 624, 627 (9th Cir. 1976).
120
      See generally GAO Report.

                                            88
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 93 of 168 PageID: 93




         85.       World War II marked a new phase. “Shortly after the entrance of the

United States into World War II, it became apparent that additional crude oil

production would be required on the West Coast.”121 Standard Oil and the Navy

began negotiations for production on the Reserve. On March 1, 1942, President

Roosevelt “stated that if satisfactory arrangements could not be promptly concluded

with [Standard Oil], the Secretary of the Navy was authorized to start condemnation

proceedings through the Department of Justice to acquire the property” for the federal

government.122

         86.       The Navy and Standard Oil entered into a Unit Plan Contract (“UPC”)

that President Roosevelt approved on June 28, 1944. The UPC “governed the joint

operation and production of the oil and gas deposits . . . of the Elk Hills Reserve.”

Chevron U.S.A., Inc. v. United States, 116 Fed. Cl. 202, 205 (Fed. Cl. 2014). It

provided that the Elk Hills Reserve “was to be operated as a single property (a unit)

and granted the Navy, subject to the provisions of the contract, absolute control over

(1) the time and rate of exploration and development and (2) the quantity and rate of

production.”123 The UPC shows the federal government’s “full and absolute” power

and “complete control” over fossil fuel exploration, production, and sales at the

reserve.


121
      Id. at 14.
122
      Id.
123
      Id. at 15.

                                             89
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 94 of 168 PageID: 94




         87.   The plan was designed to “[a]fford [the] Navy a means of acquiring

complete control over the development of the entire Reserve and the production of

oil therefrom.”124

         88.   “[The] Navy shall, subject to the provisions hereof, have the exclusive

control over the exploration, prospecting development and operation of the

Reserve.”125

         89.   “[The] Navy shall have full and absolute power to determine from time

to time the rate of prospecting and development on, and the quantity and rate of

production from, the Reserve, and may from time to time shut in wells on the Reserve

if it so desires.”126

         90.   “[A]ll exploration, prospecting, development, and producing operations

on the Reserve” occurred “under the supervision and direction of an Operating

Committee” tasked with “supervis[ing]” operations and “requir[ing] the use of sound

oil field engineering practices designed to achieve the maximum economic recovery

of oil from the reserve.”127 In the event of disagreement, “such matter shall be




124
      Dick Decl., Ex. 6, Recitals § 6(d)(i) (emphases added).
125
      Id. § 3(a) (emphasis added).
126
      Id. § 4(a) (emphasis added).
127
      Id. § 3(b).

                                           90
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 95 of 168 PageID: 95




referred to the Secretary of the Navy for determination; and his decision in each such

instance shall be final and binding upon Navy and Standard.”128

         91.    The Navy retained ultimate and even “absolute” discretion to suspend

production, decrease the minimum amount of production per day that Standard was

entitled to receive, or increase the rate of production.129

         92.    Standard (and later Chevron) could participate in an Operating

Committee, which was responsible for production decisions such as the number,

design, and location of wells and facilities. Both the Navy and Standard had an equal

vote on the Committee, but in the event of a tie the Secretary of Navy held the

tiebreaker.130

         93.    The “Navy chose to operate the reserve through a contractor rather

than with its own personnel” and opened the contract to competitive bidding.131

Standard Oil “bid for the operator’s contract in 1944, was awarded the contract, and

continued to operate NPR-1 [for the Navy] for the next 31 years.”132 The Navy

decided to use a third-party contractor to operate the Reserve instead of undertaking

such activities on its own to maximize production as quickly as possible. This is




128
      Id. § 9(a).
129
      Id. §§ 4(b), 5(d)(1).
130
      See id.
131
      Id.
132
      Id.

                                           91
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 96 of 168 PageID: 96




reflected in government documents explaining the decision to hire Standard to

operate the Reserve, which also noted that Standard offered to perform the work

without making a profit:

         A substantial increase in production at the earliest possible date was
         urgently requested by the Joint Chiefs of Staff to meet the critical need
         for petroleum on the West Coast to supply the armed forces in the
         Pacific theatre . . . . The Standard Oil Company of California was
         chosen as operator because it was the only large company capable of
         furnishing the facilities for such a development program and partially
         because it was the largest private owner of lands in the Reserve. The
         Navy has expressed its appreciation of the patriotism of the Standard
         Oil Company in undertaking such a project at cost with no profit to be
         received by the Company.133

         94.   “Shortly after the unit plan contract was signed, the Congress, according

to DOE, authorized the production at [the Elk Hills Reserve] at a level of 65,000 B/D

[barrels per day] to address fuel shortages and World War II military needs.”134

Production reached this “peak of 65,000 barrels per day in 1945.”135

         95.   Standard Oil’s production and operations of the Reserve for the Navy in

furtherance of the government’s war effort were subject to substantial and continued

oversight and inspections by Navy officers. The Operating Agreement between the

U.S. Navy and Standard Oil directs that “OPERATOR [Standard Oil] is in the employ

of the Navy Department and is responsible to the Secretary thereof through the



133
      See Dick Decl., Ex. 8 (Elk Hills Historical Documents at 1).
134
      GAO Report at 15.
135
      GAO Fact Sheet at 3.

                                            92
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 97 of 168 PageID: 97




Officer in Charge and Director, Naval Petroleum and Oil Shale Reserves.” 136 In

November 1974, for example, when a dispute arose concerning whether it was

possible to produce 400,000 barrels per day to meet the unfolding energy crisis, the

Navy directed the Unit Operator (Standard Oil) to prepare a plan, rejecting objections

and advising Standard that “since you are in the employ of the Navy and have been

tasked with performing a function which is within the exclusive control of the

Secretary of Navy to order accomplished, the approval of the Operating Committee

is not to be considered a prerequisite to the initiation of the above action on your

part.”137

         96.   Accordingly, for at least 31 years, Standard operated Elk Hills under the

“subjection, guidance or control” of federal Navy officers. Watson, 551 U.S. at 151.

At a minimum, Defendants’ theory, which must be credited for purposes of removal,

see Def. Ass’n of Philadelphia, 790 F.3d at 474, is that Standard Oil’s relationship

with the federal government was “an unusually close one involving detailed

regulation, monitoring, or supervision,” id. at 468.

         97.   After the OPEC oil embargo in 1973-74, Congress authorized

preliminary activity to develop Elk Hills and other National Reserves to their full

economic potential. See Supplemental Appropriation Act of 1974, Pub. L. No. 93-



136
      See Dick Decl., Ex. 27 (Contract No. Nod-9930).
137
      See Dick Decl., Ex. 6.

                                           93
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 98 of 168 PageID: 98




245 (1974). In 1975, Standard Oil chose to withdraw from operating Elk Hills to

concentrate on other federal objectives:

         [T]he current domestic energy situation is so serious that all oil
         companies are devoting their available resources to the discovery and
         production of new oil reserves. The President has requested that every
         effort be made to increase production of petroleum, and Standard is
         focusing its attention on this objective.138

         98.   A year later, Congress enacted the Naval Petroleum Reserves

Production Act of 1976, Pub. L. No. 94-258 (1976), which reopened the Elk Hills

Reserve and “authorized and directed that [the Reserve] be produced at the maximum

efficient rate for 6 years.”139 Congress directed production at Elk Hills to be

significant. Indeed, Commander Roger Martin, the naval officer in charge of the

facility explained: “We expect to reach a level of about 100,000 barrels daily in a

few months, and 300,000 by the end of the [1970s].”140 Production of 100,000 barrels

would amount to about 5% of then-current imports and result in a cost saving to the

federal government of approximately $1 billion annually.

         99.   In 1977, Congress transferred the Navy’s interests and management

obligations to the Department of Energy (“DOE”), and Chevron continued its interest




138
      See Dick Decl., Ex. 28 (letter from J.R. Grey, Standard, to Jack L. Bowers, Acting
      Secretary of the Navy, requesting to terminate its position as Operator of the Elk
      Hills Reserve).
139
      Naval Petroleum Reserves Production Act of 1976, Pub. L. No. 94-258 (1976);
      see also Dick Decl., Ex. 2; Dick Decl., Ex. 3.
140
      Dick Decl., Ex. 3.

                                            94
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 99 of 168 PageID: 99




in the joint operation until 1997, when the reserve was sold. From 1976 to 1998, Elk

Hills generated over $17 billion for the United States Treasury.141

         100. Although other prime contractors operated Elk Hills for the Navy

following 1975, Standard and later Chevron were still actively involved in the

operations, both through their role on the Operating Committee and as

subcontractors.142 Under the Navy’s direction and control, Chevron conducted

exploration and drilling activities on the Reserve to fulfill the government’s demand

for significant production from the Reserve. Accordingly, Chevron’s activities under

federal officers went far beyond its role as co-owner under the auspices of the UPC

or simple compliance with the law as a participant in a regulated industry.

         101. Strategic Petroleum Reserve. In response to the 1970s Oil Embargoes,

Congress created the Strategic Petroleum Reserve (“SPR”) in the 1975 Energy Policy

Conservation Act, Pub. L. No. 94-163, 89 Stat. 871, to blunt the use of petroleum as

a weapon against the United States. The SPR was a “stockpile of government-owned

petroleum managed by the Department of Energy [created] as a response to gasoline

supply shortages and price spikes . . . to reduce the impact of disruptions in supplies


141
      See      U.S.     Dep’t      of     Energy,     Naval    Petroleum     Reserves,
      https://www.energy.gov/fe/services/petroleum-reserves/naval-petroleum-
      reserves (last visited Oct. 7, 2020).
142
      See Dick Decl., Ex. 64 (History of Naval Petroleum Reserve No. 1 at 192)
      (describing the June 13, 1978 contract between Chevron and Williams brothers
      for 60 million cubic feet of gas to be process by Chevron’s 17Z McKittrick plant,
      and an agreement with Chevron and Atlantic Richfield to acquire pipeline
      capacity of 220,000 barrels per day.)

                                           95
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 100 of 168 PageID: 100




of petroleum products and to carry out U.S. obligations under the 1974 Agreement

on an International Energy Program.”143 Several Defendants “acted under” federal

officers in producing oil for the SPR and managing it for the federal government.

         102. Under 43 U.S.C. § 1353(a)(1), “all royalties . . . accruing to the United

States under any oil and gas lease [under OCSLA] . . . shall, on demand of the

Secretary [of the Interior], be paid in oil and gas.” For example, after the September

11 attacks, President George W. Bush ordered that the SPR, “an important element

of our Nation’s energy security,” “will be filled . . . principally through royalty-in-

kind transfers to be implemented by the Department of Energy and the Department

of the Interior.”144 From 1999 to December 2009, the U.S. government’s “primary

means of acquiring oil for the [SPR]” was by taking its royalties from oil produced

from federal offshore leases as royalties “in kind” as part of the so-called Royalty In

Kind (“RIK”) program.145 During that time, “the Strategic Petroleum Reserve

received 162 million barrels of crude oil through the RIK program” valued at over $6

billion.146



143
      See H.R. Rep. No. 115-965, at 3 (2017).
144
      Statement on the Strategic Petroleum Reserve, 2 Pub. Papers 1406 (Nov. 13,
      2001), https://www.govinfo.gov/content/pkg/PPP-2001-book2/pdf/PPP-2001-
      book2.pdf.
145
      U.S. Dep’t of Energy, Filling the Strategic Petroleum Reserve,
      https://www.energy.gov/fe/services/petroleum-reserves/strategic-petroleum-
      reserve/filling-strategic-petroleum-reserve (last visited Oct. 7, 2020).
146
      U.S. Dep’t of Energy, Strategic Petroleum Reserve Annual Report for Calendar
      Year 2010, at 18 (2011) (“SPR 2010 Report”); see id. at 39 (Table 13).

                                           96
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 101 of 168 PageID: 101




         103. The federal government also required certain Defendants (and/or their

predecessors, subsidiaries, or affiliates), as lessees of federal offshore leases on the

OCS, to pay royalties “in kind,” which the government used for its strategic stockpile,

a crucial element of U.S. energy security and treaty obligations.147 The federal

government also contracted with some of the Defendants (including predecessors,

subsidiaries, or affiliates) to deliver to the SPR millions of barrels of oil under the

RIK program.148

         104. Finally, some of the Defendants acted under federal officers by

operating the SPR infrastructure for the government. For example, from 1997 to

2019, DOE leased to Defendant Shell Oil Company affiliates the Sugarland/St. James

Terminal and Redstick/Bayou Choctaw Pipeline in St. James, Louisiana. “Under the

lease agreement, Shell provide[d] for all normal operations and maintenance of the

terminal and [wa]s required to support the Strategic Petroleum Reserve as a sales and




147
      See, e.g., Dick Decl., Ex. 29 (Dear Operator Letter) (invoking OCSLA and royalty
      provisions in federal leases operated by certain Defendants, and/or their
      predecessors, subsidiaries, or affiliates, “to use royalties in kind (RIK) to replenish
      the Strategic Petroleum Reserve (SPR)”).
148
      See, e.g., Dick Decl., Ex. 30 (U.S. Dep’t of Interior, Minerals Management
      Service, MMS RIK Program to Help Fill Strategic Petroleum Reserve (May 31,
      2007)) (describing such contracts “to transport Royalty in Kind (RIK) crude oil
      that will be used to resume filling the nation’s Strategic Petroleum Reserve
      (SPR)”); Minority Staff of the Permanent Subcomm. On Investigations of the
      Comm. on Gov’tal Affairs, S. Prt. 108-18, U.S. Strategic Petroleum Reserve:
      Recent Policy Has Increased Cost to Consumers But Not Overall U.S. Energy
      Security, (1st Sess. 2003) (describing government contract with a predecessor
      affiliate of Defendant Shell Oil Company to deliver nearly 19 million barrels of
      oil to the Strategic Petroleum Reserve as part of the RIK program).

                                              97
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 102 of 168 PageID: 102




distribution point in the event of a drawdown.”149 Starting January 2020, the DOE

leased the St. James facilities to an affiliate of Defendants Exxon Mobil Corporation

and ExxonMobil Oil Corporation (ExxonMobil Pipeline Company).150 Similarly,

“[u]nder the lease agreement, Exxon Mobil [Pipeline Company] . . . must support the

SPR as a sales and distribution point in the event of an SPR drawdown.”151 And the

DOE has leased to the same ExxonMobil affiliate two government-owned pipelines

that are part of the SPR near Freeport, Texas.152

         105. The SPR subjects Defendants to the federal government’s supervision

and control in the event of the President’s call for an emergency drawdown.153 The

United States has exercised this control, including in response to President Bush’s

executive order to draw down the reserve in response to Hurricane Katrina in 2005

and President Obama’s executive order to draw down the reserve in response to



149
      See SPR 2010 Report at 16.
150
      See U.S. Dep’t of Energy, Department of Energy Awards Strategic Petroleum
      Reserve        Lease        to       ExxonMobil         (Oct.       28,     2019),
      https://www.energy.gov/articles/department-energy-awards-strategic-petroleum-
      reserve-lease-exxonmobil.
151
      U.S. Dep’t of Energy, Strategic Petroleum Reserve Annual Report for Calendar
      Year             2018,            at           15             (Jan.         2020),
      https://www.energy.gov/sites/prod/files/2020/01/f70/2018%20SPR%20Report%
      20to%20Congress.pdf (emphasis added).
152
      See SPR 2010 Report at 25, 49; U.S. Dep’t of Energy, DOE Signs Major
      Agreement with Exxon Pipeline to Lease Idle Pipelines at Strategic Reserve (Jan.
      14, 1999), https://fossil.energy.gov/techline/techlines/1999/tl_bmlse.html.
153
      See 42 U.S.C. § 6241(d)(1) (“Drawdown and sale of petroleum products from the
      Strategic Petroleum Reserve may not be made unless the President has found
      drawdown and sale are required by a severe energy supply interruption or by
      obligations of the United States under the international energy program.”).

                                            98
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 103 of 168 PageID: 103




disruptions to oil supply in Libya in 2011.154 Thus, the hundreds of millions of barrels

of oil flowing through these facilities were subject to federal government control and

supervision.

         C.    Defendants Acted Under Federal Officers By Supplying Highly
               Specialized Fuels For Military Use

         106. Many of the Defendants have produced and supplied to the U.S. military

highly specialized petroleum products required for national defense and wartime

efforts. Federal officer removal precisely “covers situations, like this one, where the

federal government uses a private corporation to achieve an end it would have

otherwise used its own agents to complete.” Ruppel v. CBS Corp., 701 F.3d 1176,

1181 (7th Cir. 2012); see also E.I. Du Pont De Nemours, 2020 WL 2611539, at *3.

         107. During World War II, the federal government asserted substantial

control over Defendants, directing the development and production of high-octane

aviation fuels (“avgas”).155 Because avgas was “the most critically needed refinery

product during World War II and was essential to the United States’ war effort,”156

the United States government exercised significant control over the means of its



154
      See     U.S.     Dep’t      of     Energy,       History of     SPR     Releases,
      https://www.energy.gov/fe/services/petroleum-reserves/strategic-petroleum-
      reserve/releasing-oil-spr (last visited Oct. 7, 2020).
155
      During the war, more than 80 percent of the seven billion barrels of crude oil
      needed to support the U.S. war effort was produced in this country. Dick Decl.,
      Ex. 31 (John W. Frey & H. Chandler Ide, A History of the Petroleum
      Administration for War, 1941-1945, at 1, 169 (1946)).
156
      Shell Oil Co. v. United States, 751 F.3d 1282, 1285 (Fed. Cir. 2014) (“Shell II”).

                                            99
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 104 of 168 PageID: 104




production during World War II. In 1942, President Roosevelt established several

agencies to oversee war-time production.         Among those with authority over

petroleum production were the War Production Board (“WPB”) and the Petroleum

Administration for War (“PAW”). The WPB established a nationwide priority

ranking system to identify scarce goods, prioritize their use, and facilitate their

production; it also limited the production of nonessential goods.           The PAW

centralized the government’s petroleum-related activities.            It made policy

determinations regarding the construction of new facilities and allocation of raw

materials, had the authority to issue production orders to refineries and contracts that

gave extraordinary control to federal officers, and “programmed operations to meet

new demands, changed conditions, and emergencies.”157 The “PAW told the refiners

what to make, how much of it to make, and what quality.”158 See Statement of Ralph

K. Davies, Deputy Petroleum Administrator of War, S. Res. 96 at 11 (Nov. 28, 1945)

(“The supply of crude to each refinery, the finished and intermediate products to be

made in each plant, and the disposition of the products were all closely scheduled, by

daily telegraphic directives when necessary.”); Statement of George A. Wilson,

Director of Supply and Transportation Division, Wartime Petroleum Supply and

Transportation, Petroleum Administration for War, Special Committee Investigating


157
      See generally Shell I, 294 F.3d at 1049 (discussing federal control).
158
      Shell II, 751 F.3d at 1286 (quoting John W. Frey & H. Chandler Ide, A History of
      the Petroleum Administration for War, 1941-1945, at 219 (1946)).

                                          100
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 105 of 168 PageID: 105




Petroleum Resources, S. Res. 36, at 212 (Nov. 28, 1945) (“PAW was further expected

to designate for the military forces the companies in a given area from which the

product could be secured, as well as the amount to be produced by each company and

the time when the product would be available.”). The Office of the Petroleum

Coordinator for National Defense stated that “It is essential, in the national interest

that the supplies of all grades of aviation gasoline for military, defense and essential

civilian uses be increased immediately to the maximum.”159

         108. The PAW’s directives to Defendants were often coercive. The PAW’s

message to the oil and gas industry was clear: it would “get the results” it desired,

and if “we can’t get them by cooperation, then we will get them some other way.”160

The PAW also maintained “disciplinary measures” for non-compliance, including

“restricting transportation, reducing crude oil supplies, and withholding priority

assistance.”161 In sum, the federal government deployed an array of threats and

sanctions to ensure Defendants assented to PAW’s production directives.




159
      Shell II, 751 F.3d at 1286 (quoting Office of Petroleum Coordinator for National
      Defense Recommendation No. 16).
160
      Dick Decl., Ex. 59 (Secretary Harold Ickes, Conference of Petroleum Industry
      Chairmen, 8 (Aug. 11, 1941)).
161
      Dick Decl., Ex. 55 (Telegram from P.M. Robinson, PAW Assistant Director of
      Refining, to Ralph K. Davies, PAW Deputy Administrator, Refiners Who Did Not
      Reply to the Gasoline Yield Reduction Telegrams (Aug. 12, 1942)).

                                          101
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 106 of 168 PageID: 106




         109. In addition, the government’s need for highly specified fuels

necessitated changes to Defendants’ refining equipment and operations.162 And the

impacts of the government’s particular fuel specifications on Defendants’ operations

were typically long lasting.163 For example, JP-4 was developed in 1951 and was the

most heavily used Air Force fuel until it was phased out around 1998.164

         110. The federal government entered into contracts with predecessors or

affiliates of Defendants Chevron and Shell Oil Company, as well as ExxonMobil, to

obtain “vast quantities of avgas.”165 These contracts provided federal officers with

the power to direct the operations of Defendants. For example, the government’s

contract with Shell Oil Company’s predecessor or affiliate specified that it “shall use

its best efforts” and work “day and night” to expand facilities producing avgas “as

soon as possible and not later than August 1, 1943.”166 And to maximize production

of this critical product, “[t]he Government directed [those companies] to undertake

extraordinary modes of operation which were often uneconomical and unanticipated


162
      See Dick Decl., Ex. 56 (W. J. Sweeney, Aircraft Fuels and Propellants, Report for
      the Army Air Force Scientific Advisory Group (1946)).
163
      Dick Decl., Ex. 57 (I. Waitz, S. Lukachko, & J. Lee, Military Aviation and the
      Environment: Historical Trends and Comparison to Civil Aviation, 42 J. of
      Aircraft 2 (2005)).
164
      Dick Decl., Ex. 58 (Coordinating Research Council, Handbook of Aviation Fuel
      Properties, CRC Report No. 635 (2004)).
165
      Several prior decisions discuss these contracts, and the power that the federal
      government held over Defendants to control production of oil and gas. See, e.g.
      Shell II, 751 F.3d at 1286; Exxon Mobil, 2020 WL 5573048, at *31.
166
      JA002, JA027, Shell Oil Co. v. United States, No. 1:06-cv-00141-SGB (Nov. 20,
      2012), ECF No. 106-1 (emphases added).

                                           102
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 107 of 168 PageID: 107




at the time of the refiners’ entry into their [avgas] contracts.” Shell II, 751 F.3d at

1287. At the direction of the federal government, the oil companies, which include

certain Defendants here, increased avgas production “over twelve-fold from

approximately 40,000 barrels per day in December 1941 to 514,000 barrels per day

in 1945, [which] was crucial to Allied success in the war.”167

        111. With respect to Exxon Mobil’s affiliates, the government exerted

substantial control over the refineries’ actions, including decisions on how to use raw

materials and labor, including demands that the plants operate 24 hours a day, 7 days

a week, year round.168 Courts have concluded that “[b]y controlling the nation’s

crude oil supply, the federal government controlled the nation’s petroleum industry,”

and that it “exerted significant control over the operations of refinery owners or

operators that contracted to manufacture avgas, synthetic rubber, and other war

materials.”169

        112. Defendants also acted under the federal government as agents in

constructing and operating pipelines transporting oil for war. During World War II,




167
      Shell II, 751 F.3d at 1287.
168
      Exxon Mobil Corp., 2020 WL 4818881, at *1, *8.
169
      Id. at *8, *14.

                                         103
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 108 of 168 PageID: 108




oil transportation by tankers “experienced major disruption as a result of attacks by

German submarines.”170

         113. “To insure adequate supplies of petroleum through the east during the

late World War II, the Government caused to be constructed, between the Texas

oilfield and the Atlantic seaboard, two large pipelines, commonly known as the ‘Big

Inch’ and the ‘Little Big Inch,’ respectively” (together, the “Inch Lines”).171 War

Emergency Pipelines, Inc. (“WEP”), “a Delaware corporation created by eleven of

the major oil companies,” including predecessors or affiliates of Defendants,172

constructed and operated the Inch Lines “under contracts” and “as agent” for the

federal government.173

         114. Federal officers exerted operational control over the Inch Pipelines and

Defendants’ affiliates. WEP operated wholly on capital from the government, and


170
      Dick Decl., Ex. 32 (National Park Service, Historic American Engineering Record
      No. TX-76, War Emergency Pipeline (Inch Lines) Inch Lines Historic District
      (1968), at 3).
171
      Schmitt v. War Emergency Pipelines, Inc., 175 F.2d 335, 335 (8th Cir. 1949)
      (“WEP II”).
172
      The eleven companies that constituted WEP were Shell Oil Company, Inc.,
      Standard Oil Company (New Jersey), The Texas Company, Gulf Refining
      Company, Pan American Petroleum & Transport Company, Cities Service
      Company, Atlantic Pipe Line Company, Sinclair Oil Corporation, Sun Pipe Line
      Company (Texas), Socony-Vacuum Oil Company, Inc, and Tidal Pipe Line
      Company. Several of these companies are predecessors or affiliates of current
      Defendants. See Dick Decl., Ex. 33 (Certificate of Dissolution of War Emergency
      Pipelines, Inc. 1-2 (Aug. 28, 1947)); id. Ex. 31 (John W. Frey & H. Chandler Ide,
      A History of the Petroleum Administration for War: 1941-1945 at 108 (1946)).
173
      WEP II, 175 F. 2d at 335; Schmitt v. War Emergency Pipelines, Inc., 72 F. Supp.
      156, 157 (E.D. Ark. 1947) (“WEP I”). These decisions provide details of the
      construction contracts under which the government “delegat[ed] operating
      function to [WEP]” “by a document called ‘Agency Agreement.’” Id.

                                           104
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 109 of 168 PageID: 109




“received no fee or profit.”174 The government also required approval and set the

salaries of all personnel that WEP employed.175 “After completion of the pipe lines,

[WEP], in the name of, and acting as agent for [the government], purchased

petroleum or petroleum products at the origins of the respective pipe lines, at OPA

prices, and as such agent delivered and sold the through-put at the respective termini.

The sales price was a cost plus a sum specified by Defense Supplies Corporation.

The Petroleum Administration for War issued directives to . . . [WEP], which, among

other things, designated from whom products should be purchased and to whom they

should be sold.”176

         115. Petroleum Directives 63 and 73 governed the Big Inch and Little Big

Inch pipelines, respectively, and exerted substantial control over WEP, and thus

Defendants. The government required WEP to prepare and file “daily reports” and a

monthly “forecast” regarding its operation of the Inch Lines. The government had

power to “direct such affirmative action as may be necessary to accomplish the

purposes” of the Inch Lines—namely, “relieving shortages” and “augmenting

supplies for offshore shipments” while replacing “tankers normally engaged in the

transportation of petroleum products from the United States Gulf Coast to the Atlantic

ports” that were “los[t] through enemy action.” The goal was to ensure “maximum


174
      See, e.g., WEP I, 72 F. Supp. at 157; WEP II, 175 F.2d at 336.
175
      See WEP II, 175 F.2d at 336.
176
      WEP I, 72 F. Supp. at 158.

                                           105
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 110 of 168 PageID: 110




operating capacity for the prosecution of the war and most effective utilization of

petroleum.”177

         116. The government controlled all oil WEP moved through the pipelines on

its behalf.178 During their operation by WEP, the Inch Lines provided “life lines to

the east,” delivering “379,207,208 barrels of crude oil and refined products” and

serving “military necessity” for “the cross-Atlantic fronts.”179 The Inch Lines “were

built for a single purpose, to meet a great war emergency…. [T]hey helped to win a

war that would have taken much longer to win without them.” Statement of Ralph

K. Davies, Deputy Petroleum Administrator of War, S. Res. 96 at 11 (Nov. 28, 1945).

Without Defendants as contractors and agents (via WEP), “the Government itself

would have had to perform” these essential wartime activities. Watson, 551 U.S. at

154.

         117. At the advent of the Korean War in 1950, President Truman established

the Petroleum Administration for Defense (“PAD”) under authority of the Defense

Production Act of 1950, Pub. L. No. 81–774 (“DPA”). The PAD issued production




177
      Utilization of War Emergency Pipeline, 8 Fed. Reg. 1068-69 (Jan. 20, 1943)
      (Petroleum Directive 63); War Emergency Petroleum Products Pipeline, 8 Fed.
      Reg. 13343 (Sept. 30, 1943) (Petroleum Directive 73).
178
      8 Fed. Reg. at 1069, § (e)(4) (“No petroleum or petroleum products shall be
      transported through the facilities of the War Emergency Pipeline System except
      in pursuance of this Directive or amendments and supplements thereto.”); id. at
      13343, § (d)(3) (same).
179
      Dick Decl., Ex. 31 at 104-05, 108.

                                          106
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 111 of 168 PageID: 111




orders to Defendants and other oil and gas companies, including to ensure adequate

quantities of avgas for military use.180

      118. The government also invoked the DPA immediately after the 1973 Oil

Embargo to address “immediate and critical” petroleum shortages by the military.181

Interior Priority Regulation 2 authorized “directives” to ensure “normal supply of

petroleum products required by the Department of Defense” and provided companies

that complied with immunity from “damages or penalties.”182             The Interior

Department subsequently “issued directives to 22 companies [including Defendants

or their predecessors or subsidiaries183] to supply a total of 19.7 million barrels of

petroleum during the two-month period from November 1, 1973, through December

31, 1973, for use by the DOD.”184


180
    See Dick Decl., Ex. 34 (Fourth Annual Report of the Activities of the Joint
    Committee on Defense Production, H. Rep. No. 84-1, at 122 (Jan. 5, 1955, 1st
    Sess.)). See also Exxon Mobil, 2020 WL 5573048, at *15 (detailing the
    government’s use of the DPA “to force” the petroleum industry to “increase their
    production of wartime . . . petroleum products”).
181
    See Dick Decl., Ex. 35 (Twenty-Fourth Annual Report of the Activities of the
    Joint Committee on Defense Production, S. Rep. No. 94-1, Pt. 1, at 442 (Jan. 17,
    1975, 1st Sess.)).
182
    Petroleum Products Under Military Supply Contracts, 38 Fed. Reg. 30572 §§ 1, 3
    (Nov. 6, 1973).
183
    The companies included Amoco Oil Co., Exxon Co., U.S.A., Mobil Oil Corp.,
    Marathon Oil Co., Standard Oil Co. of California, and Shell Oil Co. Dick Decl.,
    Ex. 36 (Naval Petroleum Reserve Numbered 1, Elk Hills, Calif.: Hearing Before
    the Subcommittee On National Stockpile and Naval Petroleum Reserve of the
    Committee on Armed Services on S.J. Res. 176, 93d Cong. 73-74 (1st Sess. 1973))
    (reprinting Department of Interior, Office of Oil and Gas, News Release:
    Companies Directed to Supply the Needs of Defense Department (Nov. 28, 1973)
    (listing companies and quantities)). Ex. 37 (John W. Finney, Fuel is Diverted for
    the Military, N.Y. Times (Nov. 28, 1973) (reporting on directives)).
184
    See Dick Decl., Ex. 37.

                                           107
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 112 of 168 PageID: 112




         119. During the Cold War, Shell Oil Company developed and produced for

the federal government specialized jet fuel to meet the unique performance

requirements of the U-2 spy plane and later the OXCART and SR-71 Blackbird

programs.185 Shell Oil Company produced millions of gallons of “Processing Fluid

(PF-1)” under government contracts with specific testing and inspection

requirements, as well as packaging that mandated “no other identification.”186 Shell

Oil Company also constructed “special fuel facilities” to handle and store PF-1,

including a hangar, pipelines, and storage tanks at air force bases at home and abroad,

and “agreed to do this work without profit” under special security restrictions per

detailed government contracts for the OXCART program.187 Under the OXCART


185
      See Dick Decl., Ex. 38, Gregory W. Pedlow & Donald E. Welzenbach, The
      Central Intelligence Agency and Overhead Reconnaissance: The U-2 and
      OXCART              Programs,           1954-1974           61-62           (1992),
      https://www.archives.gov/files/declassification/iscap/pdf/2014-004-doc01.pdf
      (“Gen. James H. Doolittle (USAF, Ret.) . . . arranged for Shell to develop a special
      low-volatility, low-vapor-pressure kerosene fuel for the craft. The result was a
      dense mixture,  known as LF-1A, JP-TS (thermally stable), or JP-7, with a boiling
      point of 300oF at sea level. Manufacturing this special fuel required petroleum
      byproducts      ...    .”);   id.    Ex.      39,    CIA     Doc.     No.      CIA-
      RDP90B00170R000100080001-5, Clarence L. Johnson, Development of the
      Lockheed SR-71 Blackbird (Aug. 3, 1981) (“The Government stated that the need
      for the ‘Blackbird’ was so great that the program had to be conducted despite the
      risks and the technological challenge. . . . The extreme environment presented a
      severe cooling problem. . . . A new fuel and a chemical lubricant had to be
      developed to meet the temperature requirements. . . . Shell, and [other]
      [c]ompanies[,] took on the task of developing these fluids.”); see also id. Ex. 40
      (Ben Rich & Leo Janis, Skunk Works 127, 205 (1994)).
186
      Dick Decl., Ex. 41, CIA Doc No. CIA-RDP67B00074R000500400016-2,
      Contract No. AF33(657)-8577 (SH-511) (Aug. 14, 1962); see id. Ex. 42, CIA Doc.
      No. CIA-RDP67B00074R000500400012-6, Amendment No. 2 to Contract No.
      AF33(657)-5577 (SH-511) (Aug. 26, 1963).
187
      Dick Decl., Ex. 43, CIA Doc. No. CIA-RDP67B00074R000500440005-0,
      Concurrence in Contract No. SH-515 with Shell Oil Company, Project OXCART
      (Sept. 20, 1963); see id. Ex. 44, CIA Doc. No. CIA-

                                            108
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 113 of 168 PageID: 113




program, Shell Oil Company also “tested” “refinery procedures” to ensure fuels were

“up to standard.”188 In providing specialized fuel and facilities under contracts for

the federal government’s overhead reconnaissance programs, Shell Oil Company was

helping the government to produce an item that it needed for national defense

purposes. See Watson, 551 U.S. at 153.

        120. To this day, Defendants supply the DOD with highly specialized fuels

to meet its need to power planes, ships, and other vehicles, and to satisfy other

national defense requirements. Defendants Shell Oil Company, BP, and ExxonMobil

(or their predecessors, subsidiaries, or affiliates), for example, have been three of the

top four suppliers of fossil fuel products to the United States military, whose energy

needs are coordinated through the Defense Energy Support Center (“DESC”).189

DESC procures a range of military-unique petroleum-based products from

Defendants, including JP-8 fuel (MIL-DTL-83133) for the U.S. Air Force and Army,

JP-5 fuel (MIL-DTL-5624 U) for the U.S. Navy, and a variety of other alternative


      RDP67B00074R000500450004-0, Contract No. AF33(657)-13272 (SH-516)
      (June 30, 1964); id. Ex. 45, CIA Doc. No. CIA-RDP67B00074R000500440006-
      9, Contract No. AF33(657)-12525 (SH-515) (Sept. 20, 1963); id. Ex. 46, CIA
      Doc. No. CIA-RDP67B00074R000500430003-3, Concurrence in Contract No.
      SH-514 with Shell Oil Company, New York, N.Y. (June 28, 1963); id. Ex. 47,
      CIA Doc. No. CIA-RDP67B00074R000500420006-1, Contract No.
      AF33(657)10449 (SH-513) (Feb. 25, 1963); id. Ex. 48, CIA Doc. No. CIA-
      RDP67B00074R000500410006-2, Contract No. AF33(657)-8582 (SH-512)
      (Sept. 13, 1962).
188
      Dick Decl., Ex. 49, CIA Doc. No. CIA-RDP63-00313A000500130031-9,
      Summary of OSA Activities for Week Ending 21 August 1963 (Aug. 23, 1963).
189
      See Anthony Andrews, Cong. Rsch. Serv., R40459, Department of Defense Fuel
      Spending,        Supply,      Acquisition,  and   Policy    10      (2009),
      https://fas.org/sgp/crs/natsec/R40459.pdf.

                                          109
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 114 of 168 PageID: 114




fuels. Several other Defendants have also produced these critical products for the

U.S. military.

         121. For example, Marathon subsidiary Tesoro Corporation entered into at

least fifteen contracts with the Department of Defense Defense Logistics Agency

between 1983 and 2011 to supply highly-specialized military jet fuels, such as JP-4,

JP-5, and JP-8.190 The Department of Defense exerted significant control over

Tesoro’s actions in fulfilling the contracts with the Department of Defense seeking

to ensure that the unique jet fuels ignite, but do not freeze, at low temperatures from

high altitudes, rapidly dissipate accumulated static charge so as not to produce sparks

or fires during rapid refueling (such as on an aircraft carrier where such a fire would

be devastating), efficiently combust to allow for longer flights on less fuel, and

maintain the integrity of the fuel handling systems over a long period of time.191

         122. To meet its unique operational needs, the Department of Defense

required that Tesoro supply each fuel in accordance with highly specialized,

Department of Defense-specific specifications. As one would expect when dealing




190
      The contracts were executed by various Tesoro subsidiaries, such as Tesoro
      Refining and Marketing Company and Tesoro Alaska Petroleum Company. For
      a list of the Tesoro contract numbers and dates, see Dick Decl., Ex. 60..
191
      Dick Decl., Ex. 66 (Dep’t of Defense Handbook Aerospace Fuels Certification,
      MIL-HDBK-510A, at § 1.2.2 (Aug. 2014)); Air Force Wight Aeronautical Lab.,
      Military Jet Fuels, 1944-1987, AFWAL-TR-87-2062, Table 1, 2-9 (Dec. 1987)
      [hereinafter “Air Force Lab, Military Jet Fuels”]; NREL, Investigations of
      Byproduct Application to Jet Fuel, NREL/SR-510-30611, at 4-6 (Oct. 2001).

                                         110
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 115 of 168 PageID: 115




with highly specialized military equipment, these fuel contracts are far more

specialized and prescriptive than for fuel intended for consumer-type vehicles.192

         123. In particular, the specifications require explicit amounts of “military

unique additives that are required by military weapon systems,” such as static

dissipator additive (“SDA”), fuel system icing inhibitor (“FSII”), and corrosion

inhibitor/lubricity improver (“CI/LI”).         Dick Decl., Ex. 50 (DLA, Detail

Specifications, Turbine Fuels, Aviation Kerosene Types, NATO F-34(JP-8), NATO

F-35, AND JP-8+100, MIL-DTL-83133E at 5, 7, 10 (April 1, 1999)).193 “[T]his

[additive] requirement is unique to military aircraft and engine designs,” id. at 10,

and each additive served a vital role in allowing the Department of Defense to fulfill

its mission safely and efficiently.

         124. The Department of Defense required Tesoro to use SDA, a conductivity

improver additive, to dissipate static charge created during military jet distribution

and refueling. If the charge is not dissipated, refueling could result (and has resulted)

in a spark or fire, especially when rapid refueling is necessary during combat with

hot military engines. MIL-HDBK-510A at § 1.4.1.2; Air Force Lab, Military Jet

Fuels at 28, 35; Air Force Wright Aeronautical Laboratories, Effect of Corrosion




192
      Upon information and belief, Defendants entered into similar types of contracts.
193
      Tesoro Alaska Petroleum Company’s September 5, 2007 contract with DLA
      Defense Energy Supply Center to supply JP-8 required that Tesoro meet the
      specifications of MIL-DTL-83133E. See Dick Decl., Ex. 60.

                                          111
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 116 of 168 PageID: 116




Inhibitors on Conductivity of Avian Turbine Fuel, ARWAL-TR-85-2076, at 1 (“The

Air Force and Navy have reported numerous incidents in the [1980s] solely related

to electrostatic discharge.”).

      125. The Department of Defense required Tesoro to use FSII to depress the

freezing point of military jet fuels. FSII ensures that the fuels’ natural water content

does not freeze at low temperatures encountered by military jets at high altitudes,

which would result in slush or ice crystal formation causing blockages of fuel filters,

pumps, or lines and could ultimately cause engine flameout. Dept of Defense, FSII

Specifications, MIL-DTL-85470B (June 1999); MIL-HDBK-510A at § 1.4.1.1; Air

Force Lab, Military Jet Fuels at 30, 41-44.

      126. The Department of Defense required Tesoro to use CI/LI to (1) improve

lubricity, which reduces friction and ensures that the military engines do not seize

during operation; and (2) prevents corrosion in military fuel handling, transportation,

and storage equipment, primarily constructed of uncoated steel. Dept of Defense,

Performance Specification, Inhibitor, Corrosion / Lubricity Improver Fuel Soluble,

MIL-PRF-25017H (Aug. 2011); MIL-HDBK-510A at § 1.4.1.3; Air Force Lab,

Military Jet Fuels at 28, 30, 38-39.

      127. In addition, the Department of Defense specifications required Tesoro

to conform the fuels to specific chemical and physical requirements, such as

enumerated ranges for conductivity, heat of combustion, thermal stability, and



                                          112
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 117 of 168 PageID: 117




freezing point, specifications which are essential to performance of the military

function. MIL-DTL-83133E at 6; Air Force Lab, Military Jet Fuels at 17-35

(describing the necessity for specific physical and chemical requirements in military

jet fuels). The specifications also required adherence to specific testing methods for

the various additives and chemical and physical requirements in accordance with

enumerated American Society for Testing and Materials (“ASTM”) standards, such

as ASTM D2624 for conductivity and ASTM D3241 for thermal stability. MIL-DTL-

83133E at 6.

      128. If the fuels did not conform to the exact specifications, the Department

of Defense exerted control over Tesoro by requiring it to either repair or replace the

products at no increase in contract price.

      129. The Department of Defense’s detailed specifications for the makeup of

the military jet fuels and “the compulsion to provide the product to the government’s

specifications” demonstrate the necessary “acted under” special relationship between

Tesoro and the government.        See Baker, 962 F.3d at 943 (holding that the

government’s detailed specifications for the makeup of materials and the compulsion

to provide the product to the government’s specifications demonstrated the necessary

“acted under” relationship to support federal officer removal).

      130. These and other federal activities are encompassed in Plaintiff’s

Complaint and relate to Plaintiff’s causes of action. Plaintiff alleges that Defendants’



                                             113
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 118 of 168 PageID: 118




drilling operations and other activities led to the combustion of oil and gas—

including by the federal government—which led to the release of greenhouse gases

by end-users—also including the federal government. Furthermore, the oil and gas

upon which Plaintiff bases its claims is the very same oil and gas that Defendants

extracted and produced under the control and supervision of the federal government

and which the federal government, in furtherance of federal policy, (i) reserved the

right to buy in total in the event of a time of war or whenever the President so

prescribed; (ii) directed the development of unique products for military operations

and purchased those products; and (iii) has promoted through its leasing and other

subsidy programs. Plaintiff seeks to hold Defendants liable for the very activities

Defendants performed in the implementation of federal policy initiatives under

federal direction and control. This is more than enough to satisfy the nexus element

of the Federal Removal Statute, which requires only “a connection or association

between the act in question and the federal office.” Sawyer, 860 F.3d at 258; Def.

Ass’n of Philadelphia, 790 F.3d at 474 (holding same). At a minimum, under

Defendants’ reasonable theory of the case, which the Court must credit in assessing

whether the nexus element is satisfied, Acker, 527 U.S. at 432; Def. Ass’n of

Philadelphia, 790 F.3d at 474; Baker, 2020 WL 3287024, at *7, a clear connection

or association exists between Defendants’ “acting under” federal officers by

extracting and producing oil and gas pursuant to federal contracts and specifications,



                                         114
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 119 of 168 PageID: 119




and Plaintiff’s attempt to impose liability on Defendants for that very same conduct.

See also Leite, 759 F.3d at 1124 (“In assessing whether a causal nexus exists, we

credit the defendant’s theory of the case.”).

      131. Finally, Defendants intend to raise numerous meritorious federal

defenses, including the government-contractor defense, see Boyle v. United Techs.

Corp., 487 U.S. 500 (1988); Maguire v. Hughes Aircraft Corp., 912 F.2d 67, 70 (3d

Cir. 1990), preemption, see Farina v. Nokia Inc., 625 F.3d 97, 115 (3d Cir. 2010),

federal immunity, see Campbell-Ewald v. Gomez, 136 S. Ct. 663 (2016), and others.

In addition, Plaintiff’s claims are barred by the United States Constitution, including

the Interstate and Foreign Commerce Clauses and Due Process clauses, as well as the

First Amendment and the foreign affairs doctrine. These and other federal defenses

are more than colorable. See Willingham v. Morgan, 395 U.S. 402, 407 (1969)

(defendant invoking section 1442(a)(1) “need not win his case before he can have it

removed”). Accordingly, removal under Section 1442 is proper.

      132. Plaintiff attempts to disclaim “injuries arising on federal property and

those that arose from Fossil Fuel Company Defendants’ provision of fossil fuel

products to the federal government for military and national defense purposes.”

Compl. ¶ 222 n.202. This disclaimer is a transparent—and ineffective—attempt to

artfully plead around removal. Courts consistently reject plaintiffs’ attempts to

frustrate federal removal with carefully worded disclaimers where, as in this case,



                                          115
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 120 of 168 PageID: 120




Defendants’ federal officer defenses are still clearly applicable to one or more of

Plaintiff’s claims. See Rhodes v. MCIC, Inc., 210 F. Supp. 3d 778, 786 (D. Md. 2016)

(“[Plaintiffs] have cited no authority that allows such language to bar the assertion of

the federal officer defense where it is otherwise applicable. . . . [T]hey are clearly

keeping in play a claim against Defendants who could legitimately assert the federal

officer defense”); see also, e.g., Ballenger v. Agco Corp., 2007 WL 1813821, at *1

n.2, *4 (N.D. Cal. June 22, 2007) (finding disclaimer ineffective where the plaintiff

waived claims for exposure committed at the direction of a federal officer but

nonetheless sought relief for exposure aboard Navy vessels). Indeed, the Supreme

Court has recognized the impossibility of tracing greenhouse gases to one particular

source in one particular jurisdiction. AEP, 564 U.S. at 422 (“Greenhouse gases once

emitted become well mixed in the atmosphere”). Plaintiff’s claims thus are based on

global emissions that are impossible to trace to any particular source. Accordingly,

Plaintiff has no basis on which to carve out fuel extraction and production on federal

lands and at the direction of the federal government, or anywhere else for that matter.

      133. Nor can Plaintiff’s allegations regarding Defendants’ purported

“deceptive” marketing change any of the above facts showing the federal

government’s substantial control over an enormous amount of Defendants’

production and sale of petroleum products. Plaintiffs’ claims, as pleaded, depend on

the premise that Defendants’ production of fossil fuels caused Plaintiff’s alleged



                                          116
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 121 of 168 PageID: 121




injuries. See, e.g., Compl. ¶ 301. This case is therefore removable to federal court

because Defendants acted under federal officers in producing fossil fuels. Moreover,

Defendants deny that they misrepresented their knowledge of the science or effects

of climate change. In any event, as discussed above, any public statements by

Defendants with respect to climate change had no material effect on consumer

demand for petroleum products, due to, among other things, the widespread public

knowledge about climate change and the many other factors that have caused the

consistent worldwide growth of oil and gas consumption over the course of many

decades.

      VII. THE ACTION IS REMOVABLE BECAUSE IT NECESSARILY
           RAISES DISPUTED AND SUBSTANTIAL FEDERAL ISSUES

      134. “Except as otherwise expressly provided by Act of Congress, any civil

action brought in a State court of which the district courts of the United States have

original jurisdiction, may be removed . . . to the district court of the United States for

the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a). Federal district courts, in turn, “have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331. The Supreme Court has held that suits alleging, on their face, only

state law causes of action nevertheless “arise under” federal law if the “state-law

claim[s] necessarily raise a stated federal issue, actually disputed and substantial,

which a federal forum may entertain without disturbing any congressionally


                                           117
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 122 of 168 PageID: 122




approved balance of federal and state judicial responsibilities.” Grable, 545 U.S. at

314. Applying this test “calls for a common-sense accommodation of judgment to

[the] kaleidoscopic situations that present a federal issue.” Id. at 313 (internal

quotation marks omitted) (alteration in original).

      135. Plaintiff’s Complaint attempts to undermine and supplant federal

regulation of greenhouse gas emissions and hold an international industry responsible

for the alleged consequences of rising ocean levels and hydrologic cycle disruptions

such as drought, extreme precipitation, heat waves, and wildfires that are allegedly

caused by global climate change. There is no question that Plaintiff’s claims raise

“federal issue[s], actually disputed and substantial,” for which federal jurisdiction

would not upset “any congressionally approved balance of federal and state judicial

responsibilities.” Id.

      136. The issues of greenhouse gas emissions, global climate change,

hydrologic cycle disruption, and sea level rise are not unique to Hoboken, the State

of New Jersey, or even the United States. Yet the Complaint attempts to supplant

decades of national energy, economic, and environmental policies by prompting a

New Jersey state court to take control over an entire industry and its interstate

commercial activities, and impose massive damages and injunctive relief contrary to

long-standing federal regulatory schemes and systems.




                                         118
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 123 of 168 PageID: 123




      137. First, Congress has struck a careful balance between energy production

and environmental protection by enacting federal statutes such as the Clean Air Act,

42 U.S.C. § 7401(c), and by directing the EPA to regulate Defendants’ conduct and

perform its own cost-benefit analyses, see AEP, 564 U.S. at 426–47. Second,

Plaintiff’s claims impede the foreign-affairs power by seeking to regulate global

climate change, which has been and continues to be the subject of major international

treaties. Third, Plaintiff alleges a causation theory that depends on proof that federal

policymakers would have adopted different energy and climate policies absent the

alleged conduct. Fourth, the City’s trespass claim raises the issue whether a state

may, by lawsuit, assert control over the navigable waters of the United States. Fifth,

the City’s claims require interpretation of international climate treaties, which is the

exclusive province of the federal courts. Sixth, the Complaint’s reliance on injuries

allegedly suffered by way of navigable waters provides an additional basis for the

exercise of federal jurisdiction under Grable. Seventh, as explained above, federal

common law exclusively governs Plaintiff’s claims because they implicate three

areas which our constitutional design does not allow state or municipal law to control:

transboundary pollution, navigable waters, and foreign relations. Eighth, this action

raises important constitutional issues regarding the relationship between states and

the division of authority between the federal government and the states.




                                          119
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 124 of 168 PageID: 124




      138. Plaintiff’s purported state-law claims seek to upend the careful balance

Congress has struck between energy production and environmental protection.

Collectively, as well as individually, Plaintiff’s causes of action depend on the

interpretation and application of federal statutes, federal regulations, and

international treaties. For example, domestically, the EPA regulates greenhouse gas

emissions under the Clean Air Act and its rules for both stationary and mobile source

emissions. And, on the international front, the United States is party to the United

Nations Framework Convention on Climate Change, May 9, 1992, 1771 U.N.T.S.

107. Any attempt by a state court to balance the costs and benefits of the use of oil

and gas under state nuisance law would constitute a collateral attack on the balance

already struck under the laws and treaties of the United States. It is well settled that

a collateral attack on a federal regulatory regime—an attempt to substitute state law

for existing federal standards—presents a substantial federal question. See, e.g.,

Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341, 347 (2001).

      139. The Complaint’s first and second causes of action both seek relief for an

alleged nuisance. Plaintiff alleges that Defendants, through their national and,

indeed, global activities, “created a continuing and accelerating climate crisis.”

Compl. ¶ 286. Plaintiff alleges that “more frequent and extreme drought, more

frequent and extreme precipitation events, increased frequency and severity of heat




                                          120
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 125 of 168 PageID: 125




waves and extreme temperatures, and the associated consequences of those physical

and environmental changes,” are consequences of Defendants’ conduct. Id. ¶ 293(b).

      140. Under New Jersey law, were it to apply, nuisance claims require a

plaintiff to prove that the defendant’s conduct is “unreasonable,” which depends upon

whether “the gravity of the harm outweighs the utility of the actor’s conduct” or that

“the harm caused by the conduct is serious.” Seven Plus One, LLC v. Sellers, 2016

WL 6994346, at *6 (N.J. Super. Ct. App. Div. Nov. 29, 2016) (quoting Birchwood

Lakes Colony Club, Inc. v. Borough of Medford Lakes, 90 N.J. 582, 592 (1982)). But

under federal law, federal agencies must “assess both the costs and the benefits of

[an] intended regulation and, recognizing that some costs and benefits are difficult to

quantify, propose or adopt a regulation only upon a reasoned determination that the

benefits of the intended regulation justify its costs.” Exec. Order No. 12,866, 58 Fed.

Reg. 51735 (Sept. 30, 1993). In fact, Congress has directed a number of federal

agencies to regulate Defendants’ conduct, and thus to engage in the same analysis of

benefits and costs that Plaintiff would have the state court undertake. Federal

agencies have performed, and continue to perform, these cost-benefit analyses. See,

e.g., Final Carbon Pollution Standards for New, Modified and Reconstructed Power

Plants, 80 Fed. Reg. 64510, 64518-21 (Oct. 23, 2015) (EPA considering the impacts

of “wildfire” and “extreme precipitation events,” such as “droughts, floods,

hurricanes, and major storms”). The alleged effects of Defendants’ operations are



                                         121
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 126 of 168 PageID: 126




broadly distributed throughout the nation, to all residents as well as all state and

government entities. Given this diffuse and broad impact, Congress has acted

through a variety of federal statutes—primarily, but not exclusively, the Clean Air

Act—to strike the balance between energy extraction and production and

environmental protections. See Clean Air Act, 42 U.S.C. § 7401(c) (congressional

statement that the goal of the Clean Air Act is “to encourage or otherwise promote

reasonable Federal, State, and local governmental actions . . . for pollution

prevention”); see also, e.g., Energy Reorganization Act of 1974, 42 U.S.C. § 5801(a)

(congressional purpose to “develop, and increase the efficiency and reliability of use

of, all energy sources” while “restoring, protecting, and enhancing environmental

quality”); Mining and Minerals Policy Act, 30 U.S.C. § 21a (congressional purpose

to encourage “economic development of domestic mineral resources” balanced with

“environmental needs”); Surface Mining Control and Reclamation Act, 30 U.S.C.

§ 1201(b), (k) (congressional findings that coal mining operations are “essential to

the national interest” but must be balanced by “cooperative effort[s] . . . to prevent or

mitigate adverse environmental effects”).

      141. Whether the federal agencies charged by Congress to balance energy

and environmental needs for the entire Nation have struck an appropriate balance is

a question that is “inherently federal in character” and gives rise to federal question

jurisdiction. Buckman Co., 531 U.S. at 347; see also Pet Quarters, Inc. v. Depository



                                          122
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 127 of 168 PageID: 127




Trust & Clearing Corp., 559 F.3d 772, 779 (8th Cir. 2009) (affirming federal question

jurisdiction where claims implicated federal agency’s acts implementing federal

law); Bennett v. Southwest Airlines Co., 484 F.3d 907, 909 (7th Cir. 2007) (finding

federal removal under Grable appropriate where claims were “a collateral attack on”

agency action under a highly reticulated regulatory scheme). Adjudicating these

claims in federal court is appropriate because the relief sought by Plaintiff would

necessarily alter the regulatory regime Congress designed, affecting residents of the

Nation far outside the state court’s jurisdiction. See, e.g., Grable, 545 U.S. at 312

(stating that claims that turn on substantial federal questions “justify resort to the

experience, solicitude, and hope of uniformity that a federal forum offers on federal

issues”); West Virginia ex rel. McGraw v. Eli Lilly & Co., 476 F. Supp. 2d 230, 234

(E.D.N.Y. 2007) (stating that removal under Grable is appropriate where state

common law claims implicate “an intricate federal regulatory scheme . . . requiring

some degree of national uniformity in interpretation”). Regulation of greenhouse gas

emissions, including carbon dioxide, is governed by the Clean Air Act, see

Massachusetts, 549 U.S. at 528–29, and EPA has regulated these emissions under the

Act, see, e.g., 40 C.F.R. §§ 51.166(b)(1)(i), 52.21(b)(1)(i) (regulation of greenhouse

gases through the Act’s prevention of significant deterioration of air quality

permitting program); 2017 and Later Model Year Light-Duty Vehicle Greenhouse

Gas Emissions and Corporate Average Fuel Economy Standards, 77 Fed. Reg. 62,624



                                         123
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 128 of 168 PageID: 128




(Oct. 15, 2012) (regulation of greenhouse gas emissions from light-duty motor

vehicles); Greenhouse Gas Emissions and Fuel Efficiency Standards for Medium-

and Heavy-Duty Engines and Vehicles—Phase 2, 81 Fed. Reg. 73,478 (Oct. 25,

2016) (regulation of greenhouse gas emissions from medium- and heavy-duty

engines and vehicles). Put simply, “emissions have been extensively regulated

nationwide” by the federal government under the Clean Air Act. Cooper, 615 F.3d

at 298.

      142. The Complaint also calls into question federal government decisions to

contract with Defendants for the extraction, development, and sale of oil and gas

resources on federal lands. Such national policy decisions have expanded fossil fuel

production and use, and produced billions of dollars in revenue to the federal

Treasury. Reliable, affordable energy is fundamental to economic growth and

prosperity generally, as well as to national security and other issues that have long

been the domain of the federal government. See, e.g., 83 Fed. Reg. 23295, 23296

(Final List of Critical Minerals 2018) (describing “fossil fuels” as “indispensable to

a modern society for the purposes of national security, technology, infrastructure, and

energy production”). Yet, Plaintiff’s purported state law claims require a

determination that the complained-of conduct—the lawful activity of placing oil and

gas into the stream of interstate and foreign commerce—is unreasonable, and that

determination raises a policy question that, under the U.S. Constitution and applicable



                                         124
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 129 of 168 PageID: 129




federal statutes, treaties, and regulations, is a federal question. See Peralta v. ABN

AMRO Mortg. Grp., Inc., 2014 WL 1673737, at *5 (D.N.J. Apr. 24, 2014) (finding

that under Grable, Plaintiff’s claims presented “substantial questions of federal law

[that] are properly before this Court”).        The cost-benefit analysis required by

Plaintiff’s claims would necessarily disrupt the federal regulatory structure of an

essential, national industry. “The validity of [Plaintiff’s] claims would require that

conduct subject to an extensive federal permitting scheme is in fact subject to implicit

restraints that are created by state law.” Bd. of Comm’rs v. Tenn. Gas Pipeline Co.,

850 F.3d 714, 724 (5th Cir. 2017) (“Levee Board”); see also Bader Farms, Inc. v.

Monsanto Co., 2017 WL 633815, at *3 (E.D. Mo. Feb. 16, 2017) (“Count VII is in a

way a collateral attack on the validity of APHIS’s decision to deregulate the new

seeds.”); Bennett, 484 F.3d at 909 (holding that federal removal is proper under

Grable “when the state proceeding amounted to a collateral attack on a federal

agency’s action”). Indeed, the “inevitable result of such suits,” if successful, is that

Defendants “would have to change” their federally regulated “methods of doing

business and controlling pollution to avoid the threat of ongoing liability.” Ouellette,

479 U.S. at 495.

      143. Plaintiff’s claims also necessarily implicate substantial federal questions

by seeking to hold Defendants liable for compensatory and punitive damages, as well

as injunctive relief, based on allegations that Defendants, through a trade association,



                                          125
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 130 of 168 PageID: 130




“employed a host of methods to deceive the public about the impacts of fossil fuels

on the climate and oppose greenhouse gas regulation[.]” Compl. ¶ 121; see also id.

¶ 124.

         144. It is well settled that claims that a defendant has engaged in fraud on a

federal agency arise under federal law. “Claims of fraud on a federal agency arise

exclusively under federal law.” Buckman Co., 531 U.S. at 347 (“[T]he relationship

between a federal agency and the entity it regulates is inherently federal in character

because the relationship originates from, is governed by, and terminates according to

federal law.”); Kemp v. Medtronic, Inc., 231 F.3d 216, 235 (6th Cir. 2000) (“[C]laims

alleging fraud on federal agencies have never come within the ‘historic police powers

of the States.’”) (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 495 (1996)).

         145. Plaintiff’s causation theory also depends on proof that federal

policymakers were misled and would have adopted different energy and climate

policies absent the alleged misrepresentations. Such a liability determination would

require a court to construe federal decision-making standards and determine how

federal policymakers would have applied those standards under counterfactual

circumstances.      See, e.g., Compl. ¶ 148 (alleging that Global Climate Science

Communications Team plan sought to discredit the Kyoto Protocol). As an example,

under its theory, Plaintiff would need to show that the unanimously passed (95-0)

Byrd-Hagel Resolution in the Senate, which put limitations on entering into



                                           126
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 131 of 168 PageID: 131




international treaties aimed at reducing greenhouse gas emissions, would have been

rejected but for the alleged actions of Defendants.       Plaintiff’s Complaint also

necessarily implicates numerous other disputed and substantial federal issues.

Beyond the strictly jurisdictional character of the points addressed above and herein,

it is notable that this litigation places at issue multiple significant federal issues,

including but not limited to: (1) whether Defendants can be held liable consistent

with the First Amendment for alleged “deceptive public communications and

campaigns casting doubt on climate science,” id. ¶ 156; (2) whether, consistent with

the constitutional principles limiting the jurisdictional and geographic reach of state

law and guaranteeing due process, a state court purporting to apply state law may

hold Defendants liable for conduct global in scale (production of oil and gas), that

allegedly produced effects that are global in scale (increased CO 2 levels and rising

sea levels), and on that basis, order Defendants to modify their conduct on a global

scale (abating the alleged effects of rising sea levels); (3) whether oil and gas

producers may be held liable, consistent with the Due Process Clause, for climate

change when it is the combustion of oil and gas—including by Plaintiff and the

people of New Jersey themselves, who decide what types of fuel to use and how

much—that leads to the release of greenhouse gases into the atmosphere; (4) whether

liability may be imposed under state common law when the Supreme Court has held

that the very same federal common law claims for domestic interstate greenhouse gas



                                         127
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 132 of 168 PageID: 132




emissions are displaced by federal statute, and notwithstanding the commonsense

principle that “[i]f a federal common law cause of action has been extinguished by

Congressional displacement, it would be incongruous to allow it to be revived in any

form,” Native Vill. of Kivalina v. ExxonMobil Corp., 696 F.3d 849, 857 (9th Cir.

2012) (emphasis added); (5) whether, consistent with the United States Constitution’s

Commerce Clause and foreign affairs doctrine, as well as other constitutional

principles, a state court purporting to apply state law may regulate and burden on a

global scale the sale and use of what has deemed an essential resource at the federal

level; (6) whether a state court purporting to apply state law may review and assess

the validity of acts of foreign states in enacting and enforcing their own regulatory

frameworks; and (7) whether a state court purporting to apply state law may

determine the ability to sue based on alleged damages to land, such as coastal

property, see Compl. ¶ 224, which depends on the interpretation of federal laws

relating to the ownership and control of property.

      146. Plaintiffs’ trespass claim raises substantial constitutional and statutory

federal questions that must be decided in order to adjudicate that claim. A necessary

element of trespass is the invasion of real property. Here, the City claims that

invasion is caused by the rise of United States’ and international waters. But the

federal government has exclusive jurisdiction over these waters and Congress has by

statute empowered several federal agencies to address the issue of coastal sea rise.



                                         128
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 133 of 168 PageID: 133




While Hoboken has authority over its own shores and infrastructure and can take

measures to mitigate sea rise, it does not have authority to address sea rise itself.

Thus, under Grable, the City’s trespass claim presents substantial federal questions

regarding federal control over U.S. and international waters and the functioning of

federal agencies like the U.S. Army Corps of Engineers and the National Oceanic

and Atmospheric Agency which have been assigned by Congress to address the issue

of sea rise. The navigable waters are thus a necessary part of the City’s trespass claim

and whether a state lawsuit can assert control over the navigable waters is a question

of federal law.

       147. The City’s complaint makes clear that the navigable waters of the United

States are an integral part of its trespass claim and that one purpose of the lawsuit is

to reduce sea rise by reducing the production, sale and use of fossil fuels. See Compl.

¶¶ 9–10 (alleging that greenhouse gases have “caused sea levels to rise by nearly a

foot in and around Hoboken” and that sea level rise “threatens major sections of

Hoboken with flooding at high tide”); ¶ 45 (alleging sea level rise “pose[s] an

especially urgent threat to Hoboken”); ¶¶ 323–38 (alleging Defendants trespassed on

the City by, inter alia, contributing to sea level rise). Plaintiffs attribute this flooding

to Defendants’ oil and gas production activities, which Plaintiffs allege will cause

“multiple additional feet of seal revel rise . . . in the coming decades.” Compl. ¶ 9;

see also id. ¶¶ 46–58 (alleging Defendants’ activities were a “central force” behind



                                            129
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 134 of 168 PageID: 134




sea level rise and Defendants’ activities “will continue to have this effect [of raising

sea levels] in the future”). To remedy their trespass claim, Plaintiffs ask the Court

for damages and to enjoin Defendants from contributing to sea level rise and

otherwise “trespassing” on the City. Id. at 144–45, Prayer for Relief (a)–(d).

      148. Under New Jersey law an essential element of trespass is an incursion

onto the real property of another. Pinkowski v. Twp. of Montclair, 299 N.J. Super.

557, 571, 691 A.2d 837, 843 (App. Div. 1997) (“An action for trespass arises upon

the unauthorized entry onto another’s property.”); see also Restatement (Second) of

Torts § 158 (Am. Law Inst. 1965) (“One is subject to liability to another for trespass,

irrespective of whether he thereby causes harm to any legally protected interest of the

other, if he intentionally (a) enters land in the possession of the other, or causes a

thing or a third person to do so, or (b) remains on the land, or (c) fails to remove from

the land a thing which he is under a duty to remove.”).

      149. It has been settled law for nearly two hundred years that the federal

government has exclusive jurisdiction over the navigable waters of the United States.

In 1845, Congress expanded federal maritime jurisdiction beyond the traditional

understanding of waters within “the ebb and flow of the tide” to include “certain cases

upon the lakes and navigable waters connecting the same.” Act of February 26, 1845,

ch. 20, 5 Stat. 726. The Supreme Court affirmed the statute’s constitutionality,

overruling earlier decisions restricting federal maritime jurisdiction to tide waters.



                                          130
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 135 of 168 PageID: 135




The Propeller Genesee Chief v. Fitzhugh, 53 U.S. (12 How.) 443, 457 (1852) (finding

that “the ground that the lakes and navigable waters connecting them are within the

scope of admiralty and maritime jurisdiction, as known and understood in the United

States when the Constitution was adopted”). Since Genesee Chief, the Court has

repeatedly recognized the federal government’s “exclusive jurisdiction over the

navigable waters of the United States.” Davenport & N.W. Ry. Co. v. Renwick, 102

U.S. 180 (1880); see also Gibbons v. Ogden, 22 U.S. (9 Wheat.) 1, 22 (1824) (finding

Congress has authority to regulate navigation under Commerce Clause and

explaining “It is a common principle, that arms of the sea, including navigable rivers,

belong to the sovereign, so far as navigation is concerned. . . . The United States

possess the general power over navigation, and, of course, ought to control, in

general, the use of navigable waters.”). The constitutional question whether the

navigable waters of the United States can be employed as the instrument of incursion

in a state trespass action is a substantial question of federal law. See Grable, 548

U.S. at 312–13; Smith v. Kansas City Title & Tr. Co., 255 U.S. 180, 199 (1921)

(finding federal jurisdiction where state law claim had embedded constitutional

question).

      150. The statutory scheme surrounding the navigable waters of the United

States also indicates exclusive federal jurisdiction. Under the Clean Water Act,

Congress granted the U.S. Army Corps of Engineers exclusive authority to issue



                                         131
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 136 of 168 PageID: 136




permits for filling or dredging and for ocean discharge. 33 U.S.C. §§ 1343, 1344.

Likewise, Congress granted expansive control to the Corps in the Rivers and Harbors

Act, authorizing the Corps to control the construction of any obstructions in navigable

waters. 33 U.S.C. §§ 403 et seq. Congress has clearly given the Corps exclusive

authority over management of the navigable waters.

        151. Congress has also specifically tasked the Corps with studying and

addressing issues of sea rise within the navigable waters. For example, the Corps is

given authority to “investigate, study, plan, and implement structural and

nonstructural measures for the prevention or mitigation of shore damages attributable

to Federal navigation works.” Id. § 426i(a). Subject to this authority, the Corps has

developed its own programs for responding to rising navigable waters. U.S. Army

Corps       of     Eng’rs,       Climate         Preparedness     and       Resilience,

https://www.usace.army.mil/corpsclimate/; see also Dick Decl., Ex. 51 (U.S. Army

Corps of Eng’rs, Eng’g Circular 1105-2-186, Planning Guidance on the Incorporation

of Sea Level Rise Possibilities in Feasibility Studies (Apr. 21, 1989)) (providing

“guidance for incorporating the effects of possible changes in relative sea level in

Corps of Engineers feasibility studies”). Plaintiff’s trespass claim and its allegations

that rising sea levels have not been sufficiently abated are thus a challenge to

reasonableness and efficacy of the Corps’ decisions in developing its programs. As

in Grable itself and similar cases, the sufficiency of the Corps response to sea rise



                                           132
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 137 of 168 PageID: 137




must be evaluated in federal court. Before a court can adjudicate the merits of the

Plaintiff’s trespass claim, it must decide whether a state tort claim for invasion of real

property by the navigable waters interferes with the statutory authority and programs

of the Army Corps.        Given the federal government’s exclusive constitutional

authority over the navigable waters, can a state court adjudicate a trespass case based

upon the incursion of those waters and enjoin the incursion? This is a question that

precedes merits adjudication of Plaintiff’s trespass claim and one that should be

decided in federal court. That question is a substantial one, it is “actually disputed”

in this case, and obviously adjudicating an issue regarding the navigable waters of

the United States in federal court will not upset the balance between the state and

federal courts. Grable, 545 U.S. at 314.

      152. Claims that turn on the interpretation of federal treaties fit this mold.

The scope of a treaty “is a matter of federal law and federal treaty interpretation, and

must be determined from an examination of the four corners of the treaty.” Maugnie

v. Compagnie Nationale Air France, 549 F.2d 1256, 1258 (9th Cir. 1977); see also

Horton v. Toyota Tech. Ctr., U.S.A., Inc., 1991 WL 333722, at *2 (C.D. Cal. Dec. 2,

1991) (claims raised “substantial questions of federal law” because the “allegations

necessarily require interpretation of the FCN Treaty”).

      153. The Plaintiffs’ claims necessarily involve the interpretation of treaties

that regulate the global emission of greenhouse gases. The Complaint repeatedly ties



                                           133
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 138 of 168 PageID: 138




the claims to climate change and its alleged consequences. The Complaint recites

reports and analyses that discussed the potential link between climate change and

rising sea levels. E.g., Compl. ¶¶ 45–55. And the Complaint’s theory of causation

for all its claims is clear: use of Defendants’ products causes CO 2 emissions and those

emissions cause climate change, which in turn cause sea rise. See id. ¶¶ 9–15.

      154. The Complaint advances claims based on the contention that greenhouse

gas emissions are a public nuisance. “[T]o succeed on the merits of a public nuisance

claim under New Jersey state law, a plaintiff must establish: “(1) an unreasonable

interference and (2) a right common to the general public.” Erlbaum v. New Jersey

Dep't of Envtl. Prot., 2017 WL 465466, at *10 (D.N.J. Feb. 3, 2017). To assess

whether conduct qualifies as a nuisance, the court considers and weighs whether

“the benefits” or “social utility of th[e conduct] is outweighed by the quantum

of harm that it creates.” Rose v. Chaikin, 187 N.J. Super. 210, 219–20 (1982).

      155. Multiple federal treaties directly address and regulate the global

emission of greenhouse gases.        A 1989 United Nations resolution called for

coordinated action because climate change would contribute to “the potential global

problem of sea-level rise.” See G.A. Res. 44/206 ¶ 1 (Dec. 22, 1989). In 1992, many

countries (including the United States) signed the United Nations Framework

Convention on Climate Change. That treaty required each signatory to, among other

things, “adopt national policies and take corresponding measures on the mitigation



                                          134
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 139 of 168 PageID: 139




of climate change, by limiting its anthropogenic emissions of greenhouse gases.” See

UNFCCC Art. IV(2)(a) (May 9, 1992). The Paris Accord recently imposed similar

obligations. After recognizing the “importance of ensuring the integrity of all

ecosystems, including oceans,” the treaty required signatories to commit to “[h]old[]

the increase in the global average temperature to well below 2°C above pre-industrial

levels.”   Paris Agreement, T.I.A.S. No. 16-1104 Art. II(1)(a) (Nov. 4, 2016).

Notably, the Paris Accord explicitly balanced concerns about public health against

continued economic growth—the same kind of balancing called for by New Jersey

nuisance law. See id. Art. IV(19) (not requiring developing countries to reduce

emissions as quickly because the emission standards must “tak[e] into account their

common but differentiated responsibilities and respective capabilities, in the light of

different national circumstances”); id. Art. IX(4) (provision about financial resources

“should aim to achieve a balance between adaptation and mitigation, taking into

account country-driven strategies, and the priorities and needs of developing country

Parties” (emphasis added)).

      156. After first signing the Paris Accord, the United States opted out because

of the domestic costs of implementing the treaty’s obligations. See Statement by

President Trump on the Paris Climate Accord (June 1, 2017), available at

https://bit.ly/3nmgh29. The United States decided to leave the Paris Accord in part

because it believed that the treaty wrongly balanced economic growth against



                                         135
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 140 of 168 PageID: 140




environmental conservation: “[W]e as a nation do it better than anyone in the world

in striking the balance between growing our economy, growing jobs while also being

a good steward of our environment.” Id. The Plaintiffs’ nuisance claims effectively

seek to undo the United States’ balancing of interests that led it to leave the Paris

Accord.

      157. To adjudicate Hoboken’s public nuisance claim a state court would have

to interpret the Paris Accord (or the President’s withdrawal from the Paris Accords).

In either case, the balance struck by treaty between limiting greenhouse gas

emissions, reducing sea rise, and the economic health of the global economy would

be at issue. A state court would have to interpret the Paris Accord, whether approved

or not by this or the next President, to determine the balance of costs and benefits

struck by the treaty or Presidential action rejecting the treaty. Under well-settled

precedent, only a federal court can undertake this task. Maugnie, 549 F.2d at 1258.

      158. Plaintiff’s Complaint also raises substantial federal issues because the

asserted claims necessarily encompass issues of foreign policy and carefully balanced

regulatory considerations at the international level, including the foreign affairs

doctrine. Plaintiff’s claims expressly challenge and seek to govern extraterritorial

conduct, thereby implicating the foreign policy prerogatives of the federal

government’s executive branch as to climate change and energy security treaties.

Such claims are inherently federal in nature: “an issue concerned with . . . ordering



                                        136
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 141 of 168 PageID: 141




our relationships with other members of the international community must be treated

exclusively as an aspect of federal law.” Sabbatino, 376 U.S. at 425 (1964); see also

United States v. Belmont, 301 U.S. 324, 331 (1937) (“[T]he external powers of the

United States are to be exercised without regard to state laws or policies. . . . [I]n

respect of our foreign relations generally, state lines disappear.”); Hines v.

Davidowitz, 312 U.S. 52, 63 (1941) (“Our system of government . . . requires that

federal power in the field affecting foreign relations be left entirely free from local

interference.”).

      159. Accordingly, Plaintiff’s claims necessarily raise a substantial federal

question that is appropriate for federal court resolution because they implicate issues

of foreign relations that are committed to the federal government and exclusively

governed by federal law. See, e.g., Republic of Philippines v. Marcos, 806 F.2d 344,

346, 352–54 (2d Cir. 1986) (nominally state-law claim “arises under federal law”

when it “necessarily require[s] determinations that will directly and significantly

affect American foreign relations”); Torres v. S. Peru Copper Corp., 113 F.3d 540,

542–43 (5th Cir. 1997) (“[S]tate-law tort claims” arose under federal law because

they “raise[d] substantial questions of federal common law by implicating important

foreign policy concerns.”).

      160. Through its action, Plaintiff seeks to regulate greenhouse gas emissions

worldwide, far beyond the borders of New Jersey or even the United States. This is



                                         137
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 142 of 168 PageID: 142




premised in part, according to Plaintiff, on Defendants’ purported campaign to

undermine national and international efforts, like the Kyoto Protocol, to rein in

greenhouse gas emissions. Compl. ¶ 148. In addition, the remedies Plaintiff seeks—

massive damages backed up by an injunction that, functionally, would halt or

drastically reduce fossil fuel production, see id. at 144–45, Prayer for Relief—

contravenes and threatens to undermine U.S. energy security policy, including

through international trade policy and treaties. For example, in 1959, President

Dwight D. Eisenhower invoked statutory authority to proclaim quotas on imports of

petroleum and petroleum-based products into the United States “to avoid

discouragement of and decrease in domestic oil production, exploration and

development to the detriment of national security.” Proclamation No. 3279, 24 Fed.

Reg. 1781 (Mar. 12, 1959); see Act of July 1, 1954, 68 Stat. 360, ch. 445, § 2, as

amended by Pub. L. No. 85-686, , § 8(a), 72 Stat. 678 (1958). The import system

was “mandatory” and “necessary” to “preserve to the greatest extent possible a

vigorous, healthy petroleum industry in the United States” and to regulate “patterns

of international trade.” Statement by the President Upon Signing Proclamation

Governing    Petroleum    Imports,   1   Pub.   Papers   240   (Mar.   10,   1959),

https://quod.lib.umich.edu/p/ppotpus/4728423.1959.001/286?rgn=full+text;view=i

mage;q1=greatest+extent+possible. President Eisenhower further explained United

States foreign and domestic policy: “Petroleum, wherever it may be produced in the



                                         138
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 143 of 168 PageID: 143




free world, is important to the security, not only of ourselves, but also of the free

people of the world everywhere.” Id. After the 1973 oil embargo, the United States

signed a treaty that requires member countries of the International Energy Agency to

hold emergency oil stocks—through government stocks or industry-obligated

stocks—equivalent to at least ninety days of net oil imports. See Agreement on an

International Energy Program art. 2, Nov. 18, 1974, 1040 U.N.T.S. 271. The United

States meets part of its obligation through government-owned stocks held in the U.S.

Strategic Petroleum Reserve. See, e.g., 42 U.S.C. § 6231(b); Nat’l Energy Policy

Dev.       Grp.,        National        Energy        Policy        8-17,       (2001),

https://www.nrc.gov/docs/ML0428/ML042800056.pdf. Plaintiff’s claims infringe

on the federal government’s environmental, trade, and energy policies that require

the United States to speak with one voice in coordinating with other nations.

       161. “No State can rewrite our foreign policy to conform to its own domestic

policies. Power over external affairs is not shared by the States; it is vested in the

national government exclusively. It need not be so exercised as to conform to state

laws or state policies whether they be expressed in constitutions, statutes, or judicial

decrees.” Pink, 315 U.S. at 233. States have no authority to impose remedial

schemes or regulations to address what are matters of foreign affairs. Americans

United for Separation of Church & State v. Reagan, 786 F.2d 194, 199 (3d Cir. 1986)

(“The power in question—the conduct of foreign affairs—is not only vested in the



                                          139
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 144 of 168 PageID: 144




Government of the United States, but is vested exclusively so.”). Yet Plaintiff seeks

to replace international negotiations and congressional and executive decisions with

its own preferred foreign policy, using the ill-suited tools of injunctive relief under

New Jersey common law and private litigation in a state court. Even when states (as

opposed to the City of Hoboken here) have made similar efforts, by enacting laws

seeking to supplant or supplement foreign policy, the Supreme Court has held that

state law can play no such role. See Crosby v. Nat’l Foreign Trade Council, 530 U.S.

363, 375–81 (2000); Am. Ins. Ass’n v. Garamendi, 539 U.S. 396, 420–24 (2003).

      162. To adjudicate these purported state-law claims, a court must answer the

antecedent federal constitutional issue whether such claims can exist under our

constitutional structure. Of course, substantial constitutional issues embedded in a

state-law claim justify removal under Grable. Indeed, the Grable Court cited Smith

v. Kansas City Title & Trust Co., 255 U.S. 180 (1921), as the “classic example” of

substantial question removal. Grable, 545 U.S. at 312. The Grable Court noted that

in Smith, “[a]lthough Missouri law provided the cause of action, the Court recognized

federal-question jurisdiction because the principal issue in the case was the federal

constitutionality of the bond issue.” Id. Here, the issue of whether a state-law claim

for worldwide greenhouse gas emissions and the global effects of climate change

exists at all is a substantial federal question that must be decided by a federal court.

Relatedly, because the Complaint relies upon and challenges Defendants’ ability to



                                          140
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 145 of 168 PageID: 145




petition the government—much of which occurs on federal enclaves in the District

of Columbia—it necessarily raises substantial federal and constitutional issues that

must be decided in resolving Plaintiff’s claims.

      163. A court would also need to evaluate whether the federal government

exercised its authority over navigable waters reasonably over the past several

decades. For example, the Army Corps of Engineers has considered potential

impacts of sea-level change in its planning activities since 1989. See, e.g., Dick

Decl., Ex. 51 (Engineering Circular 1105-2-186); id. Ex. 52 (U.S. Army Corps of

Engineers, Technical Letter 1100-2-1, Procedures to Evaluate Sea Level Change:

Impacts, Responses and Adaptation (June 30, 2014)).

      164. Plaintiff’s nuisance claims are grounded on alleged past and future “sea

level rise,” which Plaintiff alleges endangers its property and infrastructure, causing

coastal flooding of low-lying areas, damage or destruction of assets and roads located

within the coastal high hazard area, erosion, and storm surges. Compl. ¶¶ 169, 224,

232. Because Plaintiff alleges that the comprehensive regulatory scheme Congress

established to address these very issues failed to prevent its injuries, its Complaint

challenges—and necessarily requires evaluation of—a federal regulatory scheme and

the adequacy of past federal decision-making under that scheme. This gives rise to

federal question jurisdiction. Levee Board, 850 F.3d at 724 (finding that, in the

context of a comprehensive regulatory scheme, nuisance claims amount to “a



                                         141
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 146 of 168 PageID: 146




collateral attack . . . premised on the notion that the scheme provides inadequate

protection” (alteration omitted)); Pet Quarters, Inc., 559 F.3d at 779 (holding

complaint “presents a substantial federal question because it directly implicates

actions taken by” a federal agency); McKay v. City and Cty. of San Francisco, 2016

WL 7425927, at *4 (N.D. Cal. Dec. 23, 2016) (denying remand and ruling that federal

jurisdiction lies under Grable because state law claims were “tantamount to asking

the Court to second guess the validity of the FAA’s decision”); Bader Farms, Inc.,

2017 WL 633815, at *3 (denying remand and ruling that federal jurisdiction lies

under Grable because “the outcome . . . necessarily depends on the interpretation and

application of the federal regulatory process”).

      VIII. THE ACTION IS REMOVABLE BECAUSE IT IS
            COMPLETELY PREEMPTED BY FEDERAL LAW

      165. Separate and distinct from the bases for removal addressed above, this

Court also has original jurisdiction over this lawsuit for the independent and separate

reason that Plaintiff requests relief that would alter or amend the rules regarding

interstate—and even international—regulation of greenhouse gas emissions.

Accordingly, this action is completely preempted by federal law.

      166. The Supreme Court has held that a federal court will have jurisdiction

over an action alleging only state law claims where the “extraordinary pre-emptive

power [of federal law] converts an ordinary state common law complaint into one




                                         142
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 147 of 168 PageID: 147




stating a federal claim for purposes of the well-pleaded complaint rule.” Metro. Life

Ins. Co. v. Taylor, 481 U.S. 58, 65 (1987).

       167. Applying state law to the inherently transnational activity challenged by

the Complaint would inevitably intrude on the foreign affairs power of the federal

government and is completely preempted. See Garamendi, 539 U.S. at 418 (“[S]tate

action with more than incidental effect on foreign affairs is preempted, even absent

any affirmative federal activity in the subject area of the state [action], and hence

without any showing of conflict.”); see also California v. Gen. Motors Corp., 2007

WL 2726871, at *14 (N.D. Cal. Sept. 17, 2007) (dismissing claims against

automakers because the federal government “ha[s] made foreign policy

determinations regarding the United States’ role in the international concern about

global warming,” and a “global warming nuisance tort would have an inextricable

effect on . . . foreign policy”).

       168. In addition, Plaintiff’s claims are completely preempted by the Clean

Air Act. A state law cause of action is preempted by a federal statute when the “pre-

emptive force of the statute is so ‘extraordinary’ that it ‘converts an ordinary state

common-law complaint into one stating a federal claim for purposes of the well-

pleaded complaint rule.’” Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987); see

also Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr. for S.

California, 463 U.S. 1, 23 (1983) (“[P]reemptive force … is so powerful as to



                                         143
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 148 of 168 PageID: 148




displace entirely any state cause of action”). For instance, a state law cause of action

may be completely preempted where a federal statutory scheme “provide[s] the

exclusive cause of action for the claim asserted and also set[s] forth procedures and

remedies,” Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 8 (2003), and the state

law cause of action falls within the scope of the federal cause of action, including

where it “duplicates, supplements, or supplants” that cause of action, Aetna Health

Inc. v. Davila, 542 U.S. 200, 209 (2004).194

         169. Both requirements for complete preemption are present here. Among

other things, Plaintiff’s Complaint seeks “entry of an order preliminarily and

permanently enjoining Defendants from engaging in future acts of trespass” and

“order compelling to abate the alleged nuisance”—namely, global climate change

resulting in a rise in sea levels, an increase in the frequency and intensity of drought,

an increase in the frequency and intensity of precipitation events, an increase in the

frequency and intensity of heat waves and extreme temperatures, and the associated

consequences of those physical and environmental changes. See, e.g., Compl. ¶¶ 64,

69, 293, at 144–45, Prayer for Relief. It is indisputable that Plaintiff’s Complaint

does not seek relief only as to Defendants’ intrastate activities in New Jersey, but

also Defendants’ activities far beyond the borders of New Jersey and even the borders



194
      As discussed below, a state cause of action may also be completely preempted if
      it arises under federal law. See, e.g., Vaden v. Discover Bank, 556 U.S. 49 (2009).

                                            144
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 149 of 168 PageID: 149




of the United States. Under Plaintiff’s theory, its alleged injuries could have been

avoided, and could be abated, only by a nationwide and global reduction in the

emission of greenhouse gases. Even assuming that relief could be ordered against

Defendants for the production, marketing, and sale of oil and gas, which are then

combusted by others at a rate Plaintiff claims causes the alleged injuries, Defendants

are entitled to have this claim decided in federal court, because Congress has created

a right of action by which a party can seek the creation or modification of nationwide

emission standards by petitioning the EPA. That federal right of action was designed

to provide the exclusive means for a party to seek nationwide emission regulations.

Any state law claims to regulate emissions must be brought under the laws of the

source state—and limited to emissions emanating from that state—which is not the

case here. State common law causes of action based on the interstate emission of

greenhouse gases are completely preempted by the Clean Air Act, which provides

the exclusive remedy for regulation of nationwide emissions. Because Plaintiff’s

state law causes of action would “duplicate[], supplement[], or supplant[]” that

exclusive federal cause of action, they are completely preempted.

      170. The Clean Air Act provides the exclusive means for regulation of

interstate emissions. The Act establishes a system that deploys federal and state

resources to “protect and enhance the quality of the Nation’s air resources so as to

promote the public health and welfare and the productive capacity of its population.”



                                         145
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 150 of 168 PageID: 150




42 U.S.C. § 7401(b)(1). At the heart of this system are the emission standards set by

the EPA. Specific Clean Air Act provisions authorize or require emission standards

to be set if certain findings are made, and such standards must comport with the

statutory criteria set by Congress, consistent with the dual goals of the Act. Under

the Clean Air Act, “emissions have been extensively regulated nationwide.” Cooper,

615 F.3d at 298. Regulation of greenhouse gas emissions, including carbon dioxide,

is governed by the Clean Air Act, see Massachusetts, 549 U.S. at 528–29, and the

EPA has regulated these emissions under the Act, see, e.g., 40 C.F.R.

§§ 51.166(b)(48), 52.21(b)(48) (regulation of greenhouse gases through the Act’s

prevention of significant deterioration of air quality permitting program); 77 Fed.

Reg. 62,624 (Oct. 15, 2012) (regulation of greenhouse gas emissions from light-duty

motor vehicles); 81 Fed. Reg. 73,478 (Oct. 25, 2016) (regulation of greenhouse gas

emissions from medium- and heavy-duty engines and motor vehicles). The City of

Hoboken could certainly petition the EPA for a rulemaking, and, if that petition were

denied, bring a claim similar to that in Massachusetts; but it cannot circumvent the

exclusive federal regulatory regime by bringing the claims it asserts here, which

effectively seek to regulate national greenhouse gas emissions. See Massachusetts,

549 U.S. at 510; see also e.g., Flyers Rights Educ. Fund, Inc. v. Fed. Aviation Admin.,

864 F.3d 738, 743 (D.C. Cir. 2017).




                                         146
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 151 of 168 PageID: 151




      171. Plaintiff’s claims also seek to review the actions of the EPA outside of

the judicial review provisions of the Clean Air Act and the Administrative Procedure

Act, which place judicial review of EPA actions exclusively in the federal courts.

Under Plaintiff’s nuisance theories, a state court would in essence sit in review of the

EPA’s regulatory decisions on both stationary and mobile sources of greenhouse gas

emissions.

      172. Congress manifested a clear intent that judicial review of Clean Air Act

matters must take place in federal court. 42 U.S.C. § 7607(b). Thus, the federal

courts review EPA regulation of greenhouse gases under the Administrative

Procedure Act. That jurisdiction is exclusive and a state court cannot sit in judgment

of EPA policy decisions. 42 U.S.C. § 7607(e); Commonwealth of Virginia v. United

States, 74 F.3d 517, 523 (4th Cir. 1996) (The CAA “channels review of final EPA

action exclusively to the courts of appeals, regardless of how the grounds for review

are framed.”); New Eng. Legal Found. v. Costle, 666 F.2d 30, 31, 33 (2d Cir. 1981)

(“All claims against the validity of performance standards approved by final decision

of the [EPA] must be addressed to the courts of appeals on direct appeal.”).

      173. Thus, irrespective of the savings clauses applicable to some other types

of claims, the congressionally mandated statutory and regulatory scheme is the

“exclusive” means for seeking the nationwide regulation of greenhouse gas emissions

and “set[s] forth procedures and remedies” for that relief. Beneficial Nat’l Bank, 539



                                          147
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 152 of 168 PageID: 152




U.S. at 8. Plaintiff’s claims go far beyond what is reserved to the states by the savings

clause in the CAA, which merely permits states to regulate certain emissions within

their own borders.

      174. As noted above, Plaintiff asks the Court to order Defendants to abate

nuisances they are alleged to have caused—namely, global climate change resulting

in a rise in sea levels, an increase in the frequency and intensity of drought, an

increase in the frequency and intensity of precipitation events, an increase in the

frequency and intensity of heat waves and extreme temperatures, and the associated

consequences of those physical and environmental changes. See, e.g., Compl. ¶¶ 64,

69, 293; see also id. at 144, Prayer for Relief (requesting “abate[ment] [of] the

nuisance alleged herein”).

      175. According to Plaintiff’s own allegations, the alleged nuisances can be

abated only by an interstate—in fact international—reduction in greenhouse gas

emissions. See Compl. ¶ 3 (attributing share of “global” emissions to Defendants);

id. ¶ 32 (“Global production and combustion of fossil fuels is the central reason why

the atmospheric concentration of greenhouse gasses . . . has dramatically

increased[.]”). Indeed, Plaintiff’s allegations purport to show that Defendants sought

to avoid even international regulations of emissions. See id. ¶ 148 (describing alleged

efforts to encourage the United States to reject the international Kyoto Protocol).




                                          148
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 153 of 168 PageID: 153




      176. Plaintiff’s putative state law tort claims are an end-run around a petition

for a rulemaking regarding greenhouse gas emissions because they seek to regulate

nationwide emissions that Plaintiff does not dispute conform to EPA’s emission

standards. See, e.g., San Diego Bldg. Trades Council v. Garmon, 359 U.S. 236, 247

(1959) (“Even the State’s salutary effort to redress private wrongs or grant

compensation for past harm cannot be exerted to regulate activities that are

potentially subject to the exclusive federal regulatory scheme.”). The claims would

require precisely the cost-benefit analysis of emissions that the EPA is charged with

undertaking and would directly interfere with the EPA’s determinations. Because

Congress has established a clear and detailed process by which a party can petition

the EPA to establish stricter nationwide emissions standards, Plaintiff’s claims are

completely preempted by the Clean Air Act.

      177. Plaintiff’s claims are also completely preempted because, as explained

in Section IV, they arise under federal law. See Vaden v. Discover Bank, 556 U.S.

49 (2009) (“A complaint purporting to rest on state law, we have recognized, can be

recharacterized as one ‘arising under’ federal law if the law governing the complaint

is exclusively federal . . . . Under this so-called complete preemption doctrine, a

plaintiff’s state cause of action may be recast as a federal claim for relief, making its

removal by the defendant proper on the basis of federal question jurisdiction.”

(citation and internal quotation marks omitted)); Beneficial Nat. Bank v. Anderson,



                                          149
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 154 of 168 PageID: 154




539 U.S. 1, 8 n.4 and accompanying text (2003) (recognizing that Oneida Indian

Nation v. County of Oneida, 414 U.S. 661 (1974), reflects a non-statutory form of

complete preemption based on “the uniquely federal ‘nature and source of the

possessory rights of Indian tribes.’”); Caterpillar, 482 U.S. at 393 n. 8 (same);

Massachusetts v. Exxon Mobil Corp., 2020 WL 2769681, at *8 (D. Mass. May 28,

2020) (“Just as a congressional policy may sometimes require the federal cause of

action to be exclusive and thus completely preempt state law, so too the ‘basic scheme

of the Constitution’ may sometimes require an exclusively federal cause of action.”).

      IX.    THIS ACTION IS REMOVABLE BECAUSE IT ARISES OUT
             OF FEDERAL ENCLAVES

      178. This Court also has original jurisdiction under the federal-enclave

doctrine. The Constitution authorizes Congress to “exercise exclusive legislation in

all cases whatsoever” over all places purchased with the consent of a state “for the

erection of forts, magazines, arsenals, dock-yards, and other needful buildings.” U.S.

Const., art. I, § 8, cl. 17. “A suit based on events occurring in a federal enclave . . .

must necessarily arise under federal law and implicates federal question jurisdiction

under § 1331.” Jones, 2012 WL 1197391, at *1.

      179. The “key factor” in determining whether federal enclave jurisdiction

exists “is the location of the plaintiff’s injury or where the specific cause of action

arose.” Sparling v. Doyle, 2014 WL 2448926, at *3 (W.D. Tex. May 30, 2014). The

“[f]ailure to indicate the federal enclave status and location of the exposure will not


                                          150
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 155 of 168 PageID: 155




shield plaintiffs from the consequences” of “federal enclave status.” Fung v. Abex

Corp., 816 F. Supp. 569, 571 (N.D. Cal. 1992). Federal jurisdiction is available if

some of the events or damages alleged in the complaint occurred on a federal enclave.

See, e.g., Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1250 (9th Cir. 2006)

(finding defendant was permitted “to remove to federal court” because “some of

[plaintiff’s] claims arose on federal enclaves”); Corley v. Long-Lewis, Inc., 688 F.

Supp. 2d 1315, 1336 (N.D. Ala. 2010) (holding jurisdiction will lie where at least

“some of the events alleged . . . occurred on a federal enclave”).

      180. In targeting Defendants’ oil and gas operations, Plaintiff necessarily

sweeps in those activities that occur on military bases and other federal enclaves. See,

e.g., Humble Pipe Line Co. v. Waggonner, 376 U.S. 369, 372–74 (1964) (noting that

the United States exercises exclusive jurisdiction over certain oil and gas rights within

Barksdale Air Force Base in Louisiana); see also Miss. River Fuel Corp. v.

Cocreham, 390 F.2d 34, 35 (5th Cir. 1968) (on Barksdale Air Force Base, “the

reduction of fugitive oil and gas to possession and ownership[] takes place within the

exclusive jurisdiction of the United States”). Indeed, as of 2000, approximately 14%

of the National Wildlife Refuge System “had oil or gas activities on their land,” and

these activities were spread across 22 different states. U.S. Gov’t Accountability

Off., GAO-02-64R, U.S. Fish & Wildlife Service: Information on Oil and Gas

Activities in the National Wildlife Refuge System 1 (Oct. 31, 2001),



                                          151
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 156 of 168 PageID: 156




http://www.gao.gov/new.items/d0264r.pdf.           Furthermore,    Chevron     and    its

predecessor companies for many years engaged in production activities on the Elk

Hills Reserve—a strategic oil reserve maintained by the Naval Department—

pursuant to a joint operating agreement with the Navy. See supra ¶¶ 86–96; Chevron

U.S.A., 116 Fed. Cl. at 205.

      181. In addition, the Complaint relies upon conduct occurring in the District

of Columbia, which is itself a federal enclave. See, e.g., Collier v. District of

Columbia, 46 F. Supp. 3d 6, 20 n.8 (D.D.C. 2014); Hobson v. Hansen, 265 F. Supp.

902, 929 n.42 (D.D.C. 1967). Plaintiff claims that Defendants, and certain industry

trade associations, including Defendant American Petroleum Institute who Plaintiff

alleges is “based in Washington, D.C.,” Compl. ¶ 24(a), undertook a “campaign to

turn public opinion” on climate change, id. ¶ 145, in part to “oppose greenhouse gas

regulation,” id. ¶ 121. The Complaint focuses directly on, and seeks to penalize and

deter, Defendants’ constitutionally protected right to petition the government under

the First Amendment within the District, making federal enclave jurisdiction

particularly appropriate. See, e.g., id. ¶ 24(b) (alleging API speaks for the oil and gas

industry to “promote ‘a strong, viable U.S. oil and natural gas industry’”); ¶¶ 120–21

(alleging certain Defendants, including API, founded the Global Climate Coalition to

“oppose greenhouse gas regulation[s]”); ¶ 147 (alleging API formed a group to

“raise[] questions among those (e.g. Congress) who chart the U.S. future course on



                                          152
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 157 of 168 PageID: 157




global climate change” (internal quotation marks omitted)); ¶ 161 (alleging

Defendants engaged in campaigns “to deceive the public into discrediting the

scientific consensus on climate change”).         This alleged lobbying activity, the

misleading of federal regulators, and the resulting “under-regulation” of fossil fuels

could only occur in the District of Columbia, where the EPA, the Department of the

Interior, the Department of Energy, the Department of Transportation, Congress, and

other departments of the federal government are located. Because Plaintiff claims

that Defendants’ speech within the federal enclave of the District of Columbia was,

among other alleged causes, the basis of its injury, and because Plaintiff complains

of damages allegedly occurring on federal enclaves, this Court is the appropriate

forum to adjudicate the merits of this dispute.

      182. While Plaintiff attempts to disclaim injury arising from acts occurring

on federal property, see Compl. ¶ 222 n.202, emissions from the combustion of oil

and gas cannot be traced to their source, see AEP, 564 U.S. at 422; Kivalina I, 663 F.

Supp. 2d at 880, and thus there is no rational way for Plaintiff to distinguish between

the harms alleged to have occurred as a result of conduct occurring on federal

enclaves from those alleged to have resulted from conduct at any other location. As

such, because Plaintiff’s claims derive from conduct on or in federal enclaves, this

Court may review them. See Fung, 816 F. Supp. at 571 (“Failure to indicate the




                                         153
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 158 of 168 PageID: 158




federal enclave status and location of the exposure will not shield plaintiffs from the

consequences of this federal enclave status.”).

       X.     THE ACTION IS REMOVABLE UNDER THE CLASS ACTION
              FAIRNESS ACT

       183. In the alternative, even if this case were properly brought under state

law, this Court would have original jurisdiction under the Class Action Fairness Act

(“CAFA”), 28 U.S.C. § 1332(d), because the City of Hoboken is bringing suit on

behalf of a class of Hoboken consumers, and CAFA’s statutory requirements are

satisfied.

       184. CAFA permits removal of (i) any “class action,” where (ii) minimal

diversity exists; (iii) at least 100 class members are represented; and (iv) “the matter

in controversy exceeds the sum or value of $5,000,000, exclusive of interest and

costs.” 28 U.S.C. § 1332(d)(1), (2), (5); see also O’Brien v. Brain Research Labs,

LLC, 2012 WL 3242365, at *3 (D.N.J. Aug. 9, 2012); 28 U.S.C. § 1453(b). Each

criterion is satisfied here.

       185. CAFA defines a “class action” as “any civil action filed under rule 23 of

the Federal Rules of Civil Procedure or similar State statute or rule of judicial

procedure authorizing an action to be brought by 1 or more representative persons as

a class action.” 28 U.S.C. § 1332(d)(1)(B). CAFA’s legislative history provides that

“the definition of ‘class action’ is to be interpreted liberally. Its application should

not be confined solely to lawsuits that are labeled ‘class actions.’ Generally speaking,


                                          154
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 159 of 168 PageID: 159




lawsuits that resemble a purported class action should be considered class actions for

the purpose of applying these provisions.” S. Rep. No. 109-14, at 35 (2005), as

reprinted in 2005 U.S.C.C.A.N. 3, 34 (formatting altered); see also Roberts v. Tribeca

Auto., Inc., 2018 WL 7575102, at *3 (D.N.J. Dec. 28, 2018) (relying on CAFA’s

legislative history to interpret its scope and noting that “the presumption against

removal does not apply to class actions invoking jurisdiction under the Class Action

Fairness Act”). In other words, CAFA permits removal of a suit that is “in substance

a class action” notwithstanding a plaintiff’s “attempt to disguise the true nature of the

suit.” Addison Automatics, Inc. v. Hartford Cas. Ins. Co., 731 F.3d 740, 742 (7th Cir.

2013); see also, e.g., Williams v. Empl’rs Mut. Cas. Co., 845 F.3d 891, 901-02 (8th

Cir. 2017); Song v. Charter Commc’ns, Inc., 2017 WL 1149286, at *1 n.1 (S.D. Cal.

Mar. 28, 2017).

      186. Jurisdiction here furthers CAFA’s legislative purposes. CAFA’s

“primary objective” is to “ensure Federal court consideration of interstate cases of

national importance.” Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81,

89 (2014); accord Pub. L. No. 109-02, § 2(b)(2), 119 Stat. 4, 5 (2005). The “Framers

were concerned that state courts might discriminate against interstate businesses and

commercial activities, and thus viewed diversity jurisdiction as a means of ensuring

the protection of interstate commerce.” S. Rep. No. 109-14, at 8. The state courts in

which these nationwide cases were brought were effectively “invite[d]” to “dictate to



                                          155
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 160 of 168 PageID: 160




49 others what their laws should be on a particular issue, thereby undermining basic

federalism principles.” Id. at 24. To Congress, that was untenable. “A system that

allows state court judges to dictate national policy” from the “local courthouse steps

is contrary to the intent of the framers when they crafted our system of federalism.”

Id. Because Congress “firmly believed” that such “interstate class actions . . .

properly belong in federal court,” it enacted CAFA “to ensure that qualifying

interstate class actions initially brought in state courts may be heard by federal courts

if any of the defendants so desire.” Id. at 5.

      187. Notably, Congress did not exempt actions brought by governments or

government officials from CAFA. To the contrary, Congress rejected an amendment

proposing an exemption for actions brought by attorneys general. See Dick Decl.,

Ex. 53 (151 Cong. Rec. S1157-65 (daily ed. Feb. 9, 2005) (statement of Sen. Mark

Pryor)).

      188. Although Plaintiff’s Complaint did not label it as such, this action is a

putative “class action” under CAFA. Specifically, this suit was filed on behalf of a

class of “consumers in New Jersey.” Compl. ¶ 357; see also, e.g., id. ¶ 188. While

Plaintiff has not alleged a putative class action on the face of its Complaint, in reality,

this lawsuit is “in substance a class action.” Addison Automatics, 731 F.3d at 742.

      189. The Complaint alleges (i) efforts by Defendants to mislead New Jersey

consumers, and (ii) resulting injuries allegedly suffered by New Jersey consumers.



                                           156
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 161 of 168 PageID: 161




See, e.g., Compl. ¶ 17 (“Plaintiff, the City of Hoboken . . . brings this action as an

exercise of its police power . . . to protect . . . the property of the residents and

businesses of the City.”); ¶ 326(c) (“Defendants . . . coordinated campaigns . . . in

order to mislead consumers and turn public opinion against actions to restrict their

extraction, production, and sale of fossil fuels.”); ¶ 357 (“Defendants’ business

practices . . . are deceptive, unconscionable, and . . . deceived consumers in New

Jersey.”); ¶ 365 (“Defendants have received, or will receive, income, profits, and

other benefits, which they would not have received if they had not engaged in the

violations described in this Complaint.”); ¶ 360 (“Consumers and the public are

frequently deceived by the type of information disseminated by Defendants . . . when

making decisions about purchasing [] potentially harmful products.”).

      190. By bringing its suit in a representative capacity on behalf of “consumers

in New Jersey,” id. ¶ 357, Plaintiff has chosen to bring what is in substance a putative

class action: a “representative suit[] on behalf of [a] group[] of persons similarly

situated,” 1 Alba Conte & Herbert B. Newberg, Newberg on Class Actions § 1.1 (4th

ed. 2002). Indeed, the New Jersey Supreme Court has explained that attorney general

suits for damages under the New Jersey Consumer Fraud Act (“CFA”) are “in the

nature of a class action,” such that the rules of civil procedure regarding class actions

offer guidance for such suits. Kugler v. Romain, 58 N.J. 522, 538–39 (1971); see

also Kugler v. Banner Pontiac-Buick, Opel, Inc., 120 N.J. Super. 572, 580 (Ch. Div.



                                          157
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 162 of 168 PageID: 162




1972) (“[T]he Attorney General . . . when he sues [under CFA] he sues for a class,

the public as a consumer.”). Unlike a state, the parens patriae doctrine does not apply

to towns, counties, or cities. Rather, the power of a political subdivision is “derivative

and not sovereign, and it may only sue to vindicate its own interests.” Prince

George’s Cty. v. Levi, 79 F.R.D. 1, 4 (D. Md. 1977) (citing In re Multidistrict Vehicle

Air Pollution M.D.L. No. 31, 481 F.2d 122, 131 (9th Cir. 1973)); see also United

States v. Pittsburg, Cal., 661 F.2d 783, 786–87 (9th Cir. 1981) (“[O]nly the states

and the federal government may sue as parens patriae.”); United States v. W.R. Grace

& Co.-Conn., 185 F.R.D. 184, 190 (D.N.J. 1999) (“The doctrine of parens patriae

does not extend to municipalities, except to the extent that [its] rights are congruent

with those of its residents.”). Because Plaintiff cannot sue as parens patriae, its

attempt to sue on behalf of a broad class of consumers constitutes a class action under

CAFA.

      191. Minimal diversity is present here, too. See 28 U.S.C. § 1332(d)(2)(A)

(requiring that “any member of a class of plaintiffs” be “a citizen of a State different

from any defendant”). This suit seeks to represent New Jersey consumers, see, e.g.,

Compl. ¶ 11, at least one of whom, on information and belief, is a citizen of New

Jersey. A number of Defendants are not citizens of New Jersey:

       ExxonMobil Oil Corporation is incorporated in New York and has its

          principal place of business in Texas, id. ¶ 18(f);



                                           158
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 163 of 168 PageID: 163




          Royal Dutch Shell plc is incorporated in England and Wales and has its

            principal place of business in the Netherlands, id. ¶ 19(a);

          Shell Oil Company is incorporated in Delaware and has its principal place

            of business in Texas, id. ¶ 19(e);

          BP P.L.C. is incorporated in England and Wales and has its principal place

            of business in England, id. ¶ 20(a);

          BP America Inc. is incorporated in Delaware and has its principal place of

            business in Texas, id. ¶ 20(e);

          Chevron Corporation is incorporated in Delaware and has its principal place

            of business in California, id. ¶ 21(a);

          Chevron U.S.A. Inc. is incorporated in Pennsylvania and has its principal

            place of business in California, id. ¶ 21(f);

          ConocoPhillips is incorporated in Delaware and has its principal place of

            business in Texas, id. ¶ 22(a);

          ConocoPhillips Company is incorporated in Delaware and is alleged to

            have its principal place of business in Oklahoma, id. ¶ 22(e);195




195
      The Complaint incorrectly alleges that ConocoPhillips Company’s principal place
      of business is in Bartlesville, Oklahoma, rather than in Houston, Texas (Compl.
      ¶ 22(e)), but this incorrect allegation is immaterial for diversity and personal
      jurisdiction purposes.

                                              159
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 164 of 168 PageID: 164




          Phillips 66 is incorporated in Delaware and has its principal place of

            business in Texas, id. ¶ 22(f);

        Phillips 66 Company is incorporated in Delaware and has its principal place of

            business in Texas, id. ¶ 22(g).196

         192. The number of represented plaintiffs necessary for CAFA jurisdiction is

present here because the number of “consumers in New Jersey,” id. ¶ 357, or even

just in Hoboken, plainly exceeds 100, see 28 U.S.C. § 1332(d)(5)(B); U.S. Census

Bureau,       Quick      Facts:     City         of   Hoboken   (July     1,    2019),

https://www.census.gov/quickfacts/hobokencitynewjersey (estimating the Hoboken

population at 52,677).

         193. Although the Complaint does not allege a specific amount in

controversy, the Complaint’s allegations demonstrate that CAFA’s $5,000,000

threshold is satisfied. See 28 U.S.C. § 1332(d)(2). In noticing removal, a defendant

need only include a “plausible allegation that the amount in controversy exceeds the

jurisdictional threshold.” Dart Cherokee, 574 U.S. at 89. Here, the Complaint

alleges that Defendants are liable under the CFA for a pattern of deception that has

purportedly led to excessive sales of oil and gas products and contributed to

“catastrophic losses” from climate change, and seeks consequential damages


196
      That Defendant Exxon Mobil is a resident of New Jersey does not defeat minimal
      diversity, which is all that is required under CAFA. See 28 U.S.C.
      § 1332(d)(2)(A).

                                              160
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 165 of 168 PageID: 165




therefrom, as well as “treble damages pursuant to” the CFA. See, e.g., Compl.

¶¶ 222–288, 366 & Prayer for Relief. Those allegations alone establish that the

amount in controversy plausibly exceeds $5,000,000.

      194. Finally, CAFA’s purposes are best served by litigating this case in

federal court, as the statute was intended “to strongly favor the exercise of federal

diversity jurisdiction over class actions with interstate ramifications.” S. Rep. No.

109-14, at 35; see also Dart Cherokee, 574 U.S. at 89 (“CAFA’s primary objective

is to ensur[e] Federal court consideration of interstate cases of national importance.”

(internal quotation marks and citation omitted)); Standard Fire Ins. Co. v. Knowles,

568 U.S. 588, 595 (2013) (same); accord Evans v. Walter Indus., Inc., 449 F.3d 1159,

1164 (11th Cir. 2006) (“The language and structure of CAFA itself indicates that

Congress contemplated broad federal court jurisdiction with only narrow

exceptions.”). According to the Senate Report, “CAFA provides defendants with

access to the federal courts, mak[ing] it harder for plaintiffs’ counsel to ‘game the

system’ by trying to defeat diversity jurisdiction, creat[ing] efficiencies in the judicial

system by allowing overlapping and ‘copycat’ cases to be consolidated in a single

federal court, [and] plac[ing] the determination of more interstate class action

lawsuits in the proper forum—the federal courts.” Freeman v. Blue Ridge Paper

Prod., Inc., 551 F.3d 405, 408 (6th Cir. 2008) (citing S. Rep. No. 109-14, at 4 (2005)).




                                           161
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 166 of 168 PageID: 166




As described more fully above, this lawsuit implicates issues of national and

international importance. It belongs in federal court.

      195. CAFA jurisdiction is therefore proper because this suit is in substance a

putative “class action” on behalf of more than 100 purported class members, for

which there is (greater than) minimal diversity, and an amount in controversy in

excess of $5,000,000.

      XI.    THIS COURT HAS JURISDICTION AND REMOVAL IS
             PROPER

      196. Based on the foregoing allegations from the Complaint, and others not

specifically described herein, this Court has original jurisdiction over this action

under 28 U.S.C. § 1331. Accordingly, removal of this action is proper under 28

U.S.C. §§ 1331, 1332(d), 1441(a), 1442, 1446, and 1367(a), as well as 43 U.S.C.

§ 1349(b).

      197. The United States District Court for the District of New Jersey is the

appropriate venue for removal pursuant to 28 U.S.C. § 1441(a) because it embraces

the place where Plaintiff originally filed this case, in the Superior Court of New

Jersey. See 28 U.S.C. § 110; 28 U.S.C. § 1441(a). All defendants that have been

properly joined and served (or purported to be served) have consented to the removal

of the action, see Dick Decl. ¶ 2, and there is no requirement that any party not

properly joined and served consent.      See 28 U.S.C. § 1446(b)(2)(A) (requiring

consent only from “all defendants who have been properly joined and served”); see


                                         162
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 167 of 168 PageID: 167




also Canon Fin. Servs., Inc. v. Kalmus, 2020 WL 4333744, at *2 (D.N.J. July 28,

2020).197 Copies of all process, pleadings, and orders from the state-court action

being removed to this Court that are in the possession of the Chevron Parties are

attached hereto as Exhibit A to the Stern Declaration. Pursuant to 28 U.S.C.

§ 1446(a), this constitutes “a copy of all process, pleadings, and orders” received by

the Chevron Parties in the action.

         198. Upon filing this Notice of Removal, Defendants will furnish written

notice to Plaintiff’s counsel, and will file and serve a copy of this Notice with the

Superior Court of New Jersey, pursuant to 28 U.S.C. § 1446(d).

         199. Accordingly, Defendants remove to this Court the above action pending

against them in the Superior Court of New Jersey.




                                           Respectfully submitted,

Dated: October 9, 2020                  By: /s/ Herbert J. Stern
Florham Park, New Jersey                          Herbert J. Stern

                                           STERN, KILCULLEN & RUFOLO, LLC
                                           Herbert J. Stern
                                            hstern@sgklaw.com
                                           Joel M. Silverstein
                                            jsilverstein@sgklaw.com

197
      In addition, the consent of all defendants is not required for federal officer removal
      under 28 U.S.C. § 1442. See Durham, 445 F.3d at 1253 (“Whereas all defendants
      must consent to removal under section 1441, . . . a federal officer or agency
      defendant can unilaterally remove a case under section 1442.”) (citation omitted).

                                             163
Case 2:20-cv-14243-JMV-MF Document 1 Filed 10/09/20 Page 168 of 168 PageID: 168




                                   325 Columbia Turnpike, Suite 110
                                   Florham Park, New Jersey 07932-0992
                                   Telephone: 973.535.1900
                                   Facsimile: 973.535.9664

                                   GIBSON, DUNN & CRUTCHER LLP
                                   Theodore J. Boutrous, Jr., pro hac vice
                                   forthcoming
                                     tboutrous@gibsondunn.com
                                   333 South Grand Avenue
                                   Los Angeles, CA 90071
                                   Telephone: 213.229.7000
                                   Facsimile: 213.229.7520

                                   Joshua D. Dick, pro hac vice forthcoming
                                     jdick@gibsondunn.com
                                   555 Mission Street
                                   San Francisco, CA 94105
                                   Telephone: 415.393.8200
                                   Facsimile: 415.374.8451

                                   Attorneys for Defendants
                                   Chevron Corp. and Chevron U.S.A. Inc.




                                     164
